Exhibit 10.2

Execution Version

 

 

TERM LOAN AND SECURITY AGREEMENT

Dated as of June 1, 2015

KEY ENERGY SERVICES, INC.,

as Borrower

CORTLAND CAPITAL MARKET SERVICES LLC,

as Agent

and

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS; RULES OF CONSTRUCTION      1   

1.1.

  Definitions      1   

1.2.

  Accounting Terms      27   

1.3.

  Uniform Commercial Code      28   

1.4.

  Certain Matters of Construction      28   

SECTION 2.

  CREDIT FACILITY      28   

2.1.

  Loans      28   

2.2.

  Notes      29   

2.3.

  Use of Proceeds      29   

2.4.

  Termination of Commitments      29   

2.5.

  Extension of Maturity Date      29   

2.6.

  Incremental Term Loans      31   

SECTION 3.

  INTEREST, FEES AND CHARGES      33   

3.1.

  Interest      33   

3.2.

  Fees      34   

3.3.

  Computation of Interest, Fees, Yield Protection      34   

3.4.

  Reimbursement Obligations      34   

3.5.

  Illegality      35   

3.6.

  Inability to Determine Rates      35   

3.7.

  Increased Costs; Capital Adequacy      35   

3.8.

  Mitigation      36   

3.9.

  Funding Losses      36   

3.10.

  Maximum Interest      37   

SECTION 4.

  LOAN ADMINISTRATION      37   

4.1.

  Funding of Initial Loans      37   

4.2.

  Defaulting Lender      38   

4.3.

  Number and Amount of LIBOR Loans; Determination of Rate      38   

4.4.

  One Obligation      38   

4.5.

  Effect of Termination      38   

SECTION 5.

  PAYMENTS      38   

5.1.

  General Payment Provisions      38   

5.2.

  Repayment of Loans      39   

5.3.

  Prepayments      40   

5.4.

  Offers to Repurchase Loans      40   

5.5.

  Payment of Applicable Premium      42   

5.6.

  Payment of Other Obligations      43   

5.7.

  Marshaling; Payments Set Aside      43   

5.8.

  Application and Allocation of Payments      43   

5.9.

  Account Stated      44   

5.10.

  Taxes.      44   

5.11.

  Lender Tax Information      45   

SECTION 6.

  CONDITIONS PRECEDENT      47   

6.1.

  Conditions Precedent to Initial Loans      47   

SECTION 7.

  COLLATERAL      49   

7.1.

  Grant of Security Interest      49   

7.2.

  Lien on Deposit Accounts; Cash Collateral      50   

7.3.

  Real Estate Collateral and Vehicles      50   

7.4.

  Other Collateral      51   

 

(i)



--------------------------------------------------------------------------------

7.5.

Limitations   51   

7.6.

Further Assurances   51   

7.7.

Certain Limited Exclusions   51   

7.8.

Intercreditor Agreement   52   

SECTION 8.

COLLATERAL ADMINISTRATION   53   

8.1.

Proceeds of the Loans   53   

8.2.

Equipment   53   

8.3.

Deposit Accounts and Securities Accounts   53   

8.4.

General Provisions   53   

8.5.

Power of Attorney   54   

SECTION 9.

REPRESENTATIONS AND WARRANTIES   55   

9.1.

General Representations and Warranties   55   

9.2.

Complete Disclosure   62   

SECTION 10.

COVENANTS AND CONTINUING AGREEMENTS   62   

10.1.

Affirmative Covenants   62   

10.2.

Negative Covenants   69   

10.3.

Financial Covenants   77   

SECTION 11.

GUARANTY   78   

11.1.

Guaranty   78   

11.2.

No Setoff or Deductions; Taxes; Payments   78   

11.3.

Rights of Secured Parties   78   

11.4.

Certain Waivers   79   

11.5.

Obligations Independent   79   

11.6.

Subrogation   79   

11.7.

Termination; Reinstatement   80   

11.8.

Subordination   80   

11.9.

Stay of Acceleration   80   

11.10.

Expenses   80   

11.11.

Miscellaneous   80   

11.12.

Condition of Borrower   81   

11.13.

Additional Guarantors   81   

SECTION 12.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT   81   

12.1.

Events of Default   81   

12.2.

Remedies upon Default   82   

12.3.

License   83   

12.4.

Setoff   83   

12.5.

Remedies Cumulative; No Waiver   83   

SECTION 13.

AGENT   83   

13.1.

Appointment, Authority and Duties of Agent   83   

13.2.

Agreements Regarding Collateral and Borrower Materials   84   

13.3.

Reliance By Agent   85   

13.4.

Action Upon Default   85   

13.5.

Ratable Sharing   85   

13.6.

Indemnification   86   

13.7.

Limitation on Responsibilities of Agent   86   

13.8.

Successor Agent and Co-Agents   87   

13.9.

Due Diligence and Non-Reliance   87   

13.10.

Remittance of Payments and Collections   88   

13.11.

Individual Capacities   88   

13.12.

Titles   88   

13.13.

No Third Party Beneficiaries   88   

 

(ii)



--------------------------------------------------------------------------------

SECTION 14.

BENEFIT OF AGREEMENT; ASSIGNMENTS   88   

14.1.

Successors and Assigns   88   

14.2.

Participations   89   

14.3.

Assignments   89   

14.4.

Replacement of Certain Lenders   90   

SECTION 15.

MISCELLANEOUS   90   

15.1.

Consents, Amendments and Waivers   90   

15.2.

Indemnity   91   

15.3.

Notices and Communications   92   

15.4.

Performance of Borrower’s Obligations   93   

15.5.

Credit Inquiries   93   

15.6.

Severability   93   

15.7.

Cumulative Effect; Conflict of Terms   93   

15.8.

Counterparts; Execution   93   

15.9.

Entire Agreement   93   

15.10.

Relationship with Lenders   93   

15.11.

No Advisory or Fiduciary Responsibility   94   

15.12.

Confidentiality   94   

15.13.

GOVERNING LAW   95   

15.14.

Consent to Forum   95   

15.15.

Waivers by Borrower   95   

15.16.

Patriot Act Notice   95   

15.17.

NO ORAL AGREEMENT   96   

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A Form of Assignment Exhibit B Form of Notice of Borrowing Exhibit C
Form of Notice of Conversion/Continuation

 

Schedule 1.1 Commitments of Lenders Schedule 1.1(A) Closing Date Unrestricted
Subsidiaries Schedule 1.1(B) Closing Date Immaterial Domestic Subsidiaries
Schedule 1.1(C) Closing Date Excluded Property Schedule 7.4.1 Commercial Tort
Claims Schedule 8.3 Deposit Accounts Schedule 8.4.1 Locations of Collateral
Schedule 9.1.15 Restrictive Agreements Schedule 9.1.17 Names and Capital
Structure Schedule 9.1.18 Locations of Offices Schedule 9.1.20 Patents,
Trademarks, Copyrights and Licenses Schedule 9.1.23 Hedging Agreements
Schedule 9.1.24(a) Filing Offices Schedule 10.1.20 Post-Closing Undertakings
Schedule 10.2.1(l) Closing Date Borrowed Money Schedule 10.2.4 Investments

 

(iii)



--------------------------------------------------------------------------------

TERM LOAN AND SECURITY AGREEMENT

THIS TERM LOAN AND SECURITY AGREEMENT is dated as of June 1, 2015, among KEY
ENERGY SERVICES, INC., a Maryland corporation (the “Borrower”), certain
subsidiaries of the Borrower named as guarantors herein, the financial
institutions party to this Agreement from time to time as Lenders, and CORTLAND
CAPITAL MARKET SERVICES LLC, a Delaware limited liability company, as agent for
the Lenders (“Agent”).

R E C I T A L S:

Borrower has requested that Lenders provide a term loan credit facility to
Borrower to finance its business enterprise. Lenders are willing to provide the
term loan credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

ABL Agent: the “Agent” under the ABL Credit Agreement.

ABL Bank Products: the obligations of the Borrower and its Restricted
Subsidiaries with respect to Bank Products secured by the collateral under the
ABL Credit Agreement.

ABL Borrowers: the Borrower and Key Energy Services, LLC, a Texas limited
liability company.

ABL Credit Agreement: that certain Loan and Security Agreement, dated of even
date herewith, by and among the ABL Borrowers, the lenders party thereto, and
the ABL Agent.

ABL Loans: “Loans” under the ABL Credit Agreement.

ABL Obligations: “Obligations” under the ABL Credit Agreement as in effect on
the Closing Date.

Acceptance Notice: as defined in Section 5.4.1(b).

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or all or substantially all assets of a
Person; (b) record or beneficial ownership of more than 50% of the Equity
Interests of a Person; or (c) merger, consolidation or combination of a Borrower
or a Restricted Subsidiary with another Person.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.



--------------------------------------------------------------------------------

Affiliate Transaction: as defined in Section 10.2.10.

Agency Letter: that certain letter agreement executed and delivered by Borrower
and Agent, as amended, modified or replaced from time to time, the form and
substance of which are reasonably satisfactory to the Agent.

Agent: as defined in the preamble hereto.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Anti-Corruption Laws: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

Applicable Law: all laws, rules, regulations and binding governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: (a) 9.25% per annum in the case of LIBOR Loans and
(b) 8.25% per annum in the case of Base Rate Loans.

Applicable Premium: as defined in Section 5.5.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and that is administered or managed by a Lender, an entity
that administers or manages a Lender or an Affiliate of either.

Arranger: Bank of America, N.A.and its successors and assigns.

Asset Coverage Ratio: as of any date of determination, the ratio, determined on
a consolidated basis for the Borrower and its Consolidated Subsidiaries, of
(a) PP&E Value to (b) the sum of (i) the outstanding principal amount of the
Debt under the Loan Documents plus (ii) the amount of any fine or settlement
payable as a result of the FCPA Matter that is secured by a Lien on the
Collateral as of such date.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition, including any disposition in connection with a sale-leaseback
transaction or synthetic lease, to any Person other than an Obligor of any
Property of such Person (other than (i) inventory, damaged, obsolete or worn out
assets, scrap and Cash Equivalents, in each case disposed of in the Ordinary
Course of Business, (ii) dispositions between or among Unrestricted
Subsidiaries, (iii) assets referred to in Section 10.2.9(k), and (iv) any sale,
transfer or other disposition or series of related sales, transfers or other
dispositions having a value not in excess of $15,000,000 in the aggregate for
all such sales, transfers or other dispositions).

Assignment: an assignment and acceptance agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise reasonably satisfactory to
Agent.

Availability: has the meaning assigned in the ABL Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank Product: any of the following products, services or facilities extended to
the Borrower or Affiliate of the Borrower by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements; and
(c) other banking products or services.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 1 month interest period as of such day, plus 1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor or
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments; (b) Capital Leases; and (c) reimbursement obligations with
respect to drawn letters of credit.

Borrower: as defined in the preamble hereto.

Borrower Materials: Compliance Certificates and other information, reports,
financial statements and other materials delivered by Borrower hereunder, as
well as other Reports and information provided by Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: has the meaning assigned to such term in the ABL Credit
Agreement.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, and if such day relates to a LIBOR Loan, any such day on
which dealings in Dollar deposits are conducted in the London interbank market.

Capital Expenditures: all expenditures made by the Borrower or Restricted
Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of any inchoate, contingent or other Obligations, in an amount equal to Agent’s
good faith estimate of the amount due or to become due, including fees, expenses
and indemnification hereunder. “Cash Collateralization” has a correlative
meaning.

 

-3-



--------------------------------------------------------------------------------

Cash Equivalents: (a) direct obligations of the United States or any agency
thereof, or obligations guaranteed by the United States or any agency thereof,
in each case maturing within one (1) year from the date of creation thereof;
(b) deposits maturing within one (1) year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000; (c) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) hereof, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (d) commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s; (e) securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any Lender or any commercial bank satisfying
the requirements of clause (b) hereof; and (f) deposits in money market funds
investing exclusively in Investments described in clauses (a) through
(e) hereof.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

CFC: as defined in the definition of “Foreign Subsidiary”.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

Change of Control: the occurrence of one or more of the following events:

(a) any sale, lease, transfer, conveyance or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the properties or assets of the Borrower and its Restricted Subsidiaries taken
as a whole to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”) together with any Affiliates
thereof (whether or not otherwise in compliance with the provisions of this
Agreement) unless immediately following such sale, lease, transfer, conveyance
or other disposition in compliance with this Agreement such properties or assets
are owned, directly or indirectly, by (i) the Borrower or a Restricted
Subsidiary of the Borrower or (ii) a Person controlled by the Borrower or a
Restricted Subsidiary of the Borrower;

 

-4-



--------------------------------------------------------------------------------

(b) the approval by the holders of Equity Interests of the Borrower of any plan
or proposal for the liquidation or dissolution of the Borrower;

(c) the acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the Equity
Interests of the Borrower by any Person or Group that, as a result of such
acquisition, either (i) beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, 50.1% or more of the Borrower’s
then outstanding Equity Interests or Voting Stock or (ii) otherwise has the
ability to elect, directly or indirectly, a majority of the members of the board
of directors of the Borrower, including, without limitation, by the acquisition
of revocable proxies for the election of directors;

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Borrower (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders (or members, as applicable) of the Borrower was
approved by a vote of a majority of the directors of the Borrower then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors then in office;

(e) a “change in control” or any comparable term under, and as defined in, the
Senior Notes Indenture or the ABL Credit Agreement; or

(f) the Borrower ceases to own and control, beneficially and of record, directly
or indirectly, all Equity Interests in Key Energy Services, LLC.

Change of Control Offer: as defined in Section 5.4.3(a).

Change of Control Payment Date: as defined in Section 5.4.3(b).

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Loan Documents, Borrower Materials, or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1 (and not excluded by
Section 7.7), all Property described in any Security Documents as security for
any Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

Commitment: for any Lender, its obligation to make Loans up to the maximum
principal amount shown on Schedule 1.1, as hereafter modified pursuant to an
Assignment to which it is a party.

 

-5-



--------------------------------------------------------------------------------

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower (a) certifies compliance with Section 10.3,
(b) calculates the Asset Coverage Ratio and Liquidity for the applicable date
(regardless of whether compliance with the Asset Coverage Ratio or Liquidity is
tested for such date), (c) to the extent applicable, attaches related
consolidating financial statements reflecting the adjustments necessary to
eliminate (1) the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements and (2) the financial and other operational
results of Unrestricted Subsidiaries (if any), (d) sets forth reasonably
detailed calculations satisfactory to the Agent demonstrating that the aggregate
value of the Excluded Property as of the last day of the period covered by such
Compliance Certificate does not exceed $45,000,000 (giving effect to the Real
Estate and Vehicles subject to Section 10.1.20 as if all of the steps set forth
on Schedule 10.1.20 have been completed with respect thereto (but only for as
long as Section 10.1.20 has not been breached with respect to such Real Estate
or Vehicles)), and (e) lists any office or place of business that was opened or
was closed during the period covered by the certificate.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Interest Expense: for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, whether paid or accrued, including to
the extent included in interest expense under GAAP: (a) amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, commissions, discounts
and other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to Hedging Agreement;
(b) any interest expense on Debt of another Person that is guaranteed by the
Borrower or any Consolidated Subsidiary or secured by a Lien on assets of the
Borrower or any Consolidated Subsidiary (whether or not such guarantee or Lien
is called upon); (c) capitalized interest and (d) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP.

Consolidated Net Income: for any period of determination, the aggregate of the
net income (or loss) of the Borrower and the Consolidated Subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Subsidiary, as the case may
be; (b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Applicable Law applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) any non-cash gains or losses during such period, including any under
ASC 718 or ASC 815 and (d) any non-cash gains or losses attributable to writeups
or writedowns of assets.

Consolidated Subsidiaries: means each Restricted Subsidiary of the Borrower
(whether now existing or hereafter created or acquired) the financial statements
of which shall be consolidated with the financial statements of the Borrower in
accordance with GAAP.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly,

 

-6-



--------------------------------------------------------------------------------

including any obligation of such Person under any (a) guaranty, endorsement,
co-making or sale with recourse of an obligation of a primary obligor;
(b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

Cortland: Cortland Capital Market Services LLC, a Delaware limited liability
company, and its successors and assigns.

Cure Period: as defined in Section 10.3.1.

Current Assets: at any time, the consolidated current assets (other than cash
and Cash Equivalents) of the Borrower and its Consolidated Subsidiaries.

Current Liabilities: at any time, the consolidated current liabilities of the
Borrower and its Consolidated Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding ABL Loans.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for Borrowed Money; (b) all accounts payable and all
accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services; (c) all obligations under
Synthetic Leases; (d) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(e) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (f) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (g) obligations to pay
for goods or services even if such goods or services are not actually received
or utilized by such Person; (h) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by Applicable Law but only
to the extent of such liability; and (i) Disqualified Capital Stock.

Debtor Relief Laws: as defined in Section 11.1.

Declined Amounts: as defined in Section 5.4.1(b).

Deemed Cash Equivalents: each of the following:

(a) the assumption of any liabilities (as shown on the Borrower’s or the
Restricted Subsidiary’s most recent balance sheet) of the Borrower or any
Restricted Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to Loans or any Guarantee) by the transferee of any such
assets pursuant to a customary novation agreement that releases the Borrower or
the Restricted Subsidiary from further liability;

 

-7-



--------------------------------------------------------------------------------

(b) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted by the
Borrower or the Restricted Subsidiary into cash or Cash Equivalents within 180
days following their receipt (to the extent of cash or Cash Equivalents
received; and

(c) accounts receivable of a business retained by the Borrower or any of its
Restricted Subsidiaries following the sale of such business; provided, that such
accounts receivable are not (i) past due more than 60 days and (ii) do not have
a payment date greater than 90 days from the date of the invoice creating such
accounts receivable.

Default: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to make a Loan required
pursuant to the terms of this Agreement and such failure is not cured within two
Business Days; or (b) has, or has a direct or indirect parent company that has,
become the subject of an Insolvency Proceeding (including reorganization,
liquidation, or appointment of a receiver, custodian, administrator or similar
Person by the Federal Deposit Insurance Corporation or any other regulatory
authority); provided, however, that a Lender shall not be a Defaulting Lender
solely by virtue of a Governmental Authority’s ownership of an equity interest
in such Lender or parent company unless the ownership provides immunity for such
Lender from jurisdiction of courts within the United States or from enforcement
of judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements.

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien on such account.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Disqualified Capital Stock: any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the latest
Maturity Date in effect at the date of issuance of such Equity Interest.

Distribution: any payment of a distribution, interest or dividend on any Equity
Interest (other than payment-in-kind); distribution, advance or repayment of
Debt to a holder of Equity Interests; or purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

EBITDA: for any period of determination, the sum of (without duplication), the
following determined on a consolidated basis: (a) Consolidated Net Income during
such period;

 

-8-



--------------------------------------------------------------------------------

plus (b) to the extent deducted from Consolidated Net Income in such period:
(i) income tax expense, (ii) franchise tax expense, (iii) Consolidated Interest
Expense, (iv) amortization and depreciation during such period, (v) all non-cash
charges and adjustments, (vi) non-recurring cash expenses related to the
Transactions, (vii) non-recurring cash expenses relating to transactions
permitted pursuant to Section 10.2.9(k) provided that the aggregate expenses
added back pursuant to this clause (vii) shall not exceed $10,000,000 through
the Maturity Date, (viii) expenses incurred in connection with the FCPA Matter
during the Fiscal Quarters ending March 31, 2015, June 30, 2015, September 30,
2015 and December 31, 2015; provided that expenses added back pursuant to this
clause (viii) may not exceed in any such Fiscal Quarter the dollar amount set
forth below opposite such Fiscal Quarter:

 

Fiscal Quarter Ending

   Maximum FCPA Expense Addback  

March 31, 2015

   $ 18,000,000   

June 30, 2015

   $ 10,000,000   

September 30, 2015

   $ 5,000,000   

December 31, 2015

   $ 5,000,000   

provided, that to the extent the Maximum FCPA Expense Addback in any of the
above Fiscal Quarters is not fully used, the unused amount may be carried
forward to any subsequent Fiscal Quarter ending on or prior to December 31,
2016;

and (ix) the amount of any settlement of the FCPA Matter;

minus (c) the amount of any cash payment of any settlement of the FCPA Matter in
excess of the Net Liquidity, determined immediately prior to such cash payment;

provided, that if the Borrower or any Consolidated Subsidiary shall acquire or
dispose of any Property in an aggregate amount of at least $15,000,000 during
such period (other than (A) pursuant to clauses (a), (b), (d), (e), (f), (h) and
(i) of Section 10.2.9 and (B) acquisitions and dispositions of Equipment in the
Ordinary Course of Business), then EBITDA shall be calculated, with calculation
in form and substance reasonably satisfactory to Agent, after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period (provided that Agent is reasonably
satisfied with the form and substance of the related projections).

Notwithstanding any of the foregoing to the contrary, for purposes of
calculating all financial ratios and tests for any four-Fiscal Quarter period
that includes the Fiscal Quarter ending June 30, 2014, September 30, 2014 or
December 31, 2014, EBITDA shall be based on the sum of (a) the applicable
amounts specified below for such Fiscal Quarter, and (b) EBITDA for the portion
of such four-Fiscal Quarter period not including such Fiscal Quarter:

 

Fiscal Quarter Ending

   EBITDA  

June 30, 2014

   $ 44,237,000   

September 30, 2014

   $ 47,617,000   

December 31, 2014

   $ 41,593,000   

 

-9-



--------------------------------------------------------------------------------

ECF Amount: as defined in Section 5.4.2(a).

ECF Offer: as defined in Section 5.4.2(a).

Eligible Assignee: a Person that is (a) a Lender (except for any Defaulting
Lender and its Affiliates), Affiliate of a Lender or Approved Fund; (b) any
other assignee subject to, so long as no Event of Default has occurred and is
continuing, approval by the Borrower (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment is given to the
Borrower) and Agent; and (c) during an Event of Default, any Person acceptable
to Agent in its discretion.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, setoff or
recoupment, credit bid, action in an Obligor’s Insolvency Proceeding or
otherwise).

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or, to the Borrower’s knowledge,
oral) from any Governmental Authority or other Person of any possible
noncompliance with, investigation of a possible violation of, litigation
relating to, or potential fine or liability under any Environmental Law, or with
respect to any Release, environmental pollution or hazardous materials,
including any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

Environmental Permit: any permit, registration, license, notice, approval,
consent, exemption, variance, spill or response plan, or other authorization
required under or issued pursuant to applicable Environmental Laws.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an
Obligor or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or to make a
required contribution to a Multiemployer Plan.

 

-10-



--------------------------------------------------------------------------------

Event of Default: as defined in Section 12.1.

Excepted Liens: (a) Liens for Taxes, assessments or other governmental charges
or levies (other than any Lien attaching for failure to pay any fine or
settlement amount in connection with the FCPA Matter) which are not delinquent
or which are being Properly Contested; (b) Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or which are being
Properly Contested; (c) landlord’s liens, maritime liens, liens granted under
storage contracts, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens, in each case arising in the Ordinary Course of Business or incident to
the operation and maintenance of Properties each of which is in respect of
obligations that are not delinquent or which are being Properly Contested;
(d) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
of Governors and no such deposit account is intended by the Borrower or any
Restricted Subsidiaries to provide collateral to the depository institution;
(e) easements, zoning restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any Restricted
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines or distribution lines, or for the joint or common use of
real estate, rights of way, facilities and equipment, that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such Property for the purposes of which such Property is held by the Borrower
or any Restricted Subsidiary or materially impair the value of such Property
subject thereto; (f) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature, in each case
incurred in the Ordinary Course of Business and (g) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses
(a) through (d), (f) and (g) shall remain “Excepted Liens” only for so long as
no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of Agent and the Lenders is
to be hereby implied or expressed by the permitted existence of such Excepted
Liens.

Excess Cash Flow: for any Fiscal Year, for the Borrower and the Consolidated
Subsidiaries, an amount equal to the excess (if any) of (a) the sum of
(i) EBITDA for such Fiscal Year and (ii) reductions to noncash working capital
of the Borrower and its Consolidated Subsidiaries for such fiscal year (i.e.,
the decrease, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such fiscal year) over (b) the sum (for such Fiscal
Year) of (i) Fixed Charges actually paid in cash by the Borrower and its
Consolidated Subsidiaries, (ii) permanent repayments of Loans (other than
mandatory prepayments or offers to purchase under Sections 5.3.2 or 5.4) and
regularly scheduled principal payments of other Debt, in each case, made in cash
by the Borrower and its Consolidated Subsidiaries during such Fiscal Year, but
only to the extent not financed with the proceeds of Borrowed Money, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in EBITDA, (iii) all income and franchise taxes actually paid in
cash by the Borrower and its Consolidated Subsidiaries, (iv) Capital
Expenditures made in cash by the Borrower and its Consolidated Subsidiaries
during such Fiscal Year, except to the extent financed with the proceeds of
Borrowed Money, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in EBITDA, (v) the amount of any
settlement of the FCPA Matter paid during such Fiscal Year (net of

 

-11-



--------------------------------------------------------------------------------

amounts deducted pursuant to clause (c) of the definition of EBITDA), (vi) any
Maximum FCPA Expense Addback utilized in calculating EBITDA for such Fiscal
Year, and (vii) additions to working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year).

Excluded Property: any Real Estate and Vehicles owned by an Obligor that are
designated by such Obligor as Excluded Property; provided that the aggregate
value of all Real Estate and Vehicles owned by Obligors that constitute Excluded
Property may not exceed $45,000,000 (it being understood and agreed that if the
aggregate value of all such Real Estate and Vehicles exceeds $45,000,000,
Obligors shall subject one or more pieces of Real Estate to the Mortgages
pursuant to Section 7.3.1 and/or subject one or more Vehicles to the Lien in
favor of Agent pursuant to Section 7.3.2 such that the aggregate value of all
such Real Estate and Vehicles that are not subject to a Mortgage is less than
$45,000,000); provided further that in no event shall any Specified Vehicle
constitute Excluded Property. For purposes of calculating the aggregate value of
the Property described above, (a) the value assigned to any Real Estate shall be
the individual net book value of such Real Estate and (b) the value assigned to
any Vehicle shall be the value assigned to such Vehicle in the most recent PP&E
Report. All of the Excluded Property as of the Closing Date is listed on
Schedule 1.1(C).

Excluded Subsidiary: (a) an Immaterial Domestic Subsidiary, (b) a captive
insurance Subsidiary, (c) a Foreign Subsidiary or, subject to Section 10.1.20, a
Subsidiary of a Foreign Subsidiary, (d) an Unrestricted Subsidiary, (e) KES
Mexico Holding Company, LLC, a Delaware limited liability company, and (f) KES
Global Holdings, LLC, a Delaware limited liability company.

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower Agent under
Section 14.4) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 5.10, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately prior to such
assignment or to such Lender immediately prior to its change in Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 5.11
and (d) any U.S. federal withholding Taxes imposed under FATCA.

Executive Order: Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001.

Existing Credit Agreement: as defined in Section 6.1(o).

Extended Maturity Date: as defined in Section 2.5.1.

Extension: as defined in Section 2.5.1.

Extension Amendments: as defined in Section 2.5.4.

Extension Loan: a Loan that is subject to an Extension Amendment.

Extension Offer: as defined in Section 2.5.1.

 

-12-



--------------------------------------------------------------------------------

Extraordinary Expenses: all reasonable and documented costs, expenses or
advances that Agent may incur during an Event of Default, or during the pendency
of an Insolvency Proceeding of an Obligor, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan Documents
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and reasonable and documented standby fees,
legal fees, appraisal fees, brokers’ and auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

FCPA Matter: as defined in the definition of the term “Material Adverse Effect.”

Federal Funds Rate: the weighted average of interest rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day, as determined by
Agent in its sole discretion.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrower and Restricted Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
the Borrower and its Consolidated Subsidiaries for the most recently completed
four-Fiscal Quarter period, of (a) EBITDA to (b) Fixed Charges. If the Borrower
or any of its Consolidated Subsidiaries incurs, assumes, guarantees, redeems or
repays any Debt (other than ABL Loans) or issues, repurchases or redeems
preferred stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated but on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption or repayment of Debt, or such issuance, repurchase or redemption of
preferred stock, as if the same had occurred at the beginning of the applicable
four-quarter reference period.

Fixed Charges: the sum, without duplication, of: (a) the Consolidated Interest
Expense for such period, and (b) all dividend payments, whether or not in cash,
on any series of preferred stock of the Borrower and the Consolidated
Subsidiaries, other than dividend payments on Equity Interests payable solely in
Equity Interests of the Borrower (other than Disqualified Capital Stock).

 

-13-



--------------------------------------------------------------------------------

Flood Laws: (a) the National Flood Insurance Act of 1994 (which comprehensively
revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973) as now or hereafter in effect or any successor statute
thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto, (c) the Biggert-Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto, and (d) all other applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders relating to
flood matters, in each case, as now or hereafter in effect or any successor
statute thereto.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code (a “CFC”).

Full Payment: with respect to any Obligations or Guaranteed Obligations, as
applicable, (a) the full cash payment thereof (other than inchoate or contingent
or reimbursable obligations for which no claim has been asserted), including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations or
Guaranteed Obligations are inchoate or contingent in nature (other than inchoate
or contingent or reimbursable obligations for which no claim has been asserted),
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full unless all
Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies, such as the European Union or the European Central Bank).

Guaranteed Obligations: as defined in Section 11.1.

Guarantors: (a) Key Energy Mexico, LLC, a Delaware limited liability company,
(b) Key Energy Services, LLC, a Texas limited liability company and (c) each
other Person that guarantees payment or performance of the Obligations; provided
that, for purposes of clarity, no Excluded Subsidiary shall be a Guarantor.

Guaranty: the guaranty of each Guarantor set forth in Section 11.

Hazardous Material: any substance regulated or as to which liability might arise
under any applicable Environmental Law including: (a) any chemical, compound,
material, product, byproduct, substance or waste defined as or included in the
definition or meaning of “hazardous substance, “ “hazardous material, “
“hazardous waste, “ “solid waste, “ “toxic waste, “ “extremely hazardous
substance,” “toxic substance, “ “contaminant, “ “pollutant, “ or words of
similar meaning or import found

 

-14-



--------------------------------------------------------------------------------

in any applicable Environmental Law; (b) hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes, to the extent any of the
foregoing are present in quantities or concentrations prohibited under
applicable Environmental Laws.

Hedging Agreement: a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Hedging Termination Value: in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined by the
counterparties to such Hedging Agreements.

Immaterial Domestic Subsidiary: any Domestic Subsidiary of the Borrower (other
than a Subsidiary that is the Borrower or a Subsidiary that is a Guarantor on
the Closing Date) designated by the Borrower in writing as an Immaterial
Domestic Subsidiary which has assets with a net book value of $1,000,000 or less
and annual revenues of $1,000,000 or less; provided that all Domestic
Subsidiaries so designated as Immaterial Domestic Subsidiary may not have at any
time, in the aggregate, assets with a net book value exceeding $5,000,000 or
annual revenues exceeding $5,000,000; and in the event such thresholds are
exceeded at any time, and the Borrower does not promptly deliver to Agent a
written notice asserting that such Domestic Subsidiary shall no longer be deemed
an Immaterial Domestic Subsidiary, then the most recently designated Immaterial
Domestic Subsidiary shall no longer be deemed an Immaterial Domestic Subsidiary.
All of the Immaterial Domestic Subsidiaries as of the Closing Date are listed on
Schedule 1.1(B) and designated thereon as Immaterial Domestic Subsidiaries.

Increase Joinder: as defined in Section 2.6.4.

Increase Effective Date: as defined in Section 2.6.1.

Incremental Amount: at any time, such amount of Incremental Term Loans such that
the aggregate principal amount of all outstanding Loans after giving effect to
such Incremental Term Loans does not exceed $400,000,000.

Incremental Loan Repayment Dates: the dates scheduled for the repayment of
principal of any Incremental Term Loan, as set forth in the applicable Increase
Joinder.

Incremental Request: as defined in Section 2.6.1.

Incremental Term Commitments: as defined in Section 2.6.1.

Incremental Term Loan Maturity Date: as defined in Section 2.6.3(c).

Incremental Term Loans: any loans made pursuant to any Incremental Term
Commitments.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment on account of an Obligation; and (b) to the extent not
otherwise described in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees and Lender Indemnitees.

Initial Loans: the term loans made by the Lenders to the Borrower pursuant to
Section 2.1.1.

 

-15-



--------------------------------------------------------------------------------

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that the Borrower’s or Restricted Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

Intercreditor Agreement: the Intercreditor Agreement of even date herewith,
between the ABL Agent and Agent.

Intercompany Note: as defined in Section 10.2.1(e).

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in the Borrower’s
business (but excluding Equipment).

Investment: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Restricted Subsidiary
of the Borrower sells or otherwise disposes of less than all of the Equity
Interests of any direct or indirect Restricted Subsidiary of the Borrower such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of the Borrower, the Borrower will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Borrower’s Investments in such Subsidiary that were not
disposed of or sold.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRS: the United States Internal Revenue Service.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: lenders party to this Agreement and any Person who hereafter becomes a
“Lender” pursuant to an Assignment, other than any Person that shall have ceased
to be a party hereto pursuant to an Assignment.

 

-16-



--------------------------------------------------------------------------------

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender by notice to Agent and the Borrower.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/100th of
1.00% and in no event less than zero) determined by Agent at or about 11:00 a.m.
(London time) two Business Days prior to an interest period, for a term
equivalent to such period, equal to (a) the London Interbank Offered Rate, or
comparable or successor rate approved by Agent, as published on the applicable
Bloomberg screen page (or other commercially available source designated by
Agent from time to time) or (b) if LIBOR is not available for any reason, the
average interest rate (as quoted to Agent by three major banks in the London
interbank LIBOR market selected by Agent) at which dollar deposits in the
approximate amount of the LIBOR Loan would be offered to Agent; provided, that
(i) any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice and
(ii) if LIBOR shall be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

LIBOR Loan: each set of Loans bearing interest based on LIBOR and having a
common length and commencement of Interest Period.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Liquidity: as of any time, the sum of (a) Availability as of such time, plus
(b) all unrestricted cash and unrestricted Cash Equivalents (it being understood
that, for the avoidance of doubt, the existence of a Lien in favor of Agent, ABL
Agent or holders of Permitted Junior Priority Secured Debt (or their
representative) will not result in such cash or Cash Equivalents becoming
restricted) held by Borrower and Guarantors in their Deposit Accounts or
Securities Accounts located in the United States as of such time.

Loans: the loans made by the Lenders to the Borrower pursuant to this Agreement,
including for the avoidance of doubt, the Initial Loans, the Incremental Term
Loans and the Extension Loans.

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

-17-



--------------------------------------------------------------------------------

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Make-Whole Amount: with respect to any Loan repaid or prepaid under Sections
5.3.1 or 5.3.2, accelerated pursuant to Section 12.2 or assigned under
Section 14.4(a), on any prepayment, repayment, acceleration or assignment date,
the greater of:

(a) 1.0% of the principal amount of the Loan repaid, prepaid, accelerated or
assigned; and

(b) the excess of:

(i) the present value at such repayment, prepayment or assignment date of
(i) the Applicable Premium on such Loan on the first anniversary of the Closing
Date set forth in Section 5.5(b) plus (ii) each required interest payment on
such Loan from the date of such repayment, prepayment or assignment (assuming
that the rate for LIBOR Loans prevailing at the time of the notice of repayment,
prepayment or assignment applies throughout such period) through the first
anniversary of the Closing Date (excluding accrued but unpaid interest to the
date of such repayment, prepayment or assignment), such present value to be
computed using a discount rate equal to the Treasury Rate plus 50 basis points
discounted to the repayment, prepayment or assignment date on a semi-annual
basis (assuming a 360 day year consisting of twelve 30 day months), over

(ii) the principal amount of such Loans.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: a material adverse change in, or a material adverse
effect on (a) the business, Properties, condition (financial or otherwise) or
results of operations of the Borrower and its Subsidiaries, taken as a whole;
(b) the rights and remedies of Agent or any Lender under the Loan Documents, or
of the ability of Obligors to perform their respective obligations under the
Loan Documents, in each case, taken as a whole; or (c) the validity or
enforceability against any Obligor of any Loan Document to which it is a party;
provided, however, that no change or effect relating to the investigation by the
Special Committee of the Borrower’s board of directors formed on May 27, 2014 of
the Borrower’s compliance with the U.S. Foreign Corrupt Practices Act and other
relevant law involving business activities that took place prior to May 27, 2014
in each of Russia, Mexico, Ecuador and Colombia or the results of such
investigation (collectively, the “FCPA Matter”) shall constitute a Material
Adverse Effect or be considered in determining whether a Material Adverse Effect
shall have occurred.

Material Contract: any agreement or arrangement to which the Borrower or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Material Debt.

Material Debt: Debt (other than the Loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount exceeding $30,000,000. For
purposes of determining Material Debt, the “principal amount” of the obligations
of the Borrower or any Restricted Subsidiary in respect of any Hedging Agreement
at any time shall be the Hedging Termination Value.

Maturity Date: (a) with respect to Initial Loans that have not been extended
pursuant to Section 2.5, June 1, 2020, (b) with respect to any Incremental Term
Loans that have not been extended pursuant to Section 2.5, the applicable
Incremental Term Loan Maturity Date, and (c) with respect to Extension Loans,
the applicable Extended Maturity Date.

 

-18-



--------------------------------------------------------------------------------

Minimum Extension Condition: as defined in Section 2.5.3.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Agent, as security for its Obligations.

Mortgaged Property: any Real Estate owned by any Obligor that is subject to a
Mortgage.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Cash Proceeds: (a) with respect to an Asset Disposition, proceeds
(including, when received, any deferred or escrowed payments) received by the
Borrower or any Restricted Subsidiary in cash from such disposition (including
cash proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (i) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (ii) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Agent’s Liens on Collateral sold; (iii) transfer or
similar taxes; and (iv) reserves for indemnities, until such reserves are no
longer needed; provided, however, that, if (x) the Borrower shall deliver a
certificate of a Senior Officer to the Agent promptly following receipt thereof
setting forth the Borrower’s intent to reinvest such proceeds in the business of
the Borrower and the Restricted Subsidiaries or to permanently reduce any
Obligations under the Loan Documents, in each case, within 365 days of receipt
of such proceeds and (y) no Default or Event of Default shall have occurred and
shall be continuing at the time of such certificate, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
365-day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds and (b) with respect to the incurrence or issuance of any Debt by the
Borrower or any of its Restricted Subsidiaries, the sum of the cash received in
connection with such transaction, net of the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by the Borrower or such Subsidiary in connection therewith.

Net Liquidity: with respect to each cash payment of a settlement of, or fine
assessed in connection with, the FCPA Matter (a) all unrestricted cash and
unrestricted Cash Equivalents (it being understood that, for the avoidance of
doubt, the existence of a Lien in favor of Agent, ABL Agent or holders of
Permitted Junior Priority Secured Debt (or their representative) will not result
in such cash or Cash Equivalents becoming restricted) held by Borrower and
Guarantors in their Deposit Accounts or Securities Accounts located in the
United States, determined immediately before such cash payment, minus (b) the
aggregate principal amount of the ABL Loans (excluding outstanding undrawn
letters of credit) outstanding immediately before such cash payment.

Non-Extending Lender: as defined in Section 2.5.1.

Non-Recourse Debt: Debt (a) as to which neither the Borrower nor any of its
Restricted Subsidiaries, (i) provides any guarantee or credit support of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise); (b) the incurrence of which will not result in any
recourse against any of the assets of the Borrower or its Restricted
Subsidiaries; and (c) no default with respect to which would permit (upon
notice, lapse of time or both) any holder of any other Debt (“Other Debt”) of
the Borrower or any of its Restricted Subsidiaries to declare pursuant to the
express terms governing such Debt a default on such Other Debt or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

 

-19-



--------------------------------------------------------------------------------

Notice of Borrowing: a request by the Borrower of a Borrowing of Initial Loans
substantially in the form of Exhibit B or such other form as shall be
satisfactory to the Agent.

Notice of Conversion/Continuation: a request by the Borrower of a conversion or
continuation of any Loans as LIBOR Loans substantially in the form of Exhibit C
or such other form as shall be reasonably satisfactory to the Agent.

Obligations: all (a) principal of and premium (including any Applicable
Premium), if any, on the Loans, (b) interest, expenses, fees, indemnification
obligations, Extraordinary Expenses and other amounts payable by Obligors under
Loan Documents, and (c) other Debts, obligations and liabilities of any kind
owing by Obligors pursuant to the Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

Obligor: the Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

OID: as defined in Section 2.6.3(d).

Oilfield Intellectual Property: (a) the services provided by the Borrower and/or
its Restricted Subsidiaries, including, but not limited to, well servicing,
work-over, and drilling services; (b) all data and/or other information
generated or obtained by or on behalf of the Borrower and/or its Restricted
Subsidiaries in connection with the provision of such services; (c) all
measurement, acquisition, manipulation, and display and all devices and systems
used or useful in measuring, acquiring, manipulating, displaying, and/or
otherwise dealing with such data or information; and (d) all U.S. and foreign
patents and trademarks, U.S. and foreign applications for patents and
trademarks, trade secrets, confidential business information, U.S. and foreign
copyrights, and any other intellectual property or intellectual property right
associated with items described in clauses (a) through (c) above.

Ordinary Course of Business: the ordinary course of business of the Borrower or
any Restricted Subsidiary, undertaken in good faith and consistent with
Applicable Law and past practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

Original Issue Discount: as defined in Section 2.1.2.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each fee letter, the Intercreditor Agreement or any promissory
note now or hereafter delivered by an Obligor or other Person to Agent or a
Lender in connection with any transactions relating hereto.

 

-20-



--------------------------------------------------------------------------------

Other Connection Taxes: Taxes imposed on a Recipient as a result of a present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than connections arising from the Recipient having executed, delivered,
become a party to, performed obligations or received payments under, received or
perfected a Lien or engaged in any other transaction pursuant to, enforced, or
sold or assigned an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 14.4(c)).

Participant: as defined in Section 14.2.1.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to the
Borrower, including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430 and 436 of the Code and Sections
302, and 303 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: an Acquisition by the Borrower or any of its Restricted
Subsidiaries, provided that (a) the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be engaged in substantially the
same lines of business as one or more of the businesses of the Borrower and its
Restricted Subsidiaries or in a business or businesses reasonably related
thereto; (b) immediately before giving effect to such Acquisition, no Event of
Default shall have occurred and be continuing; (c) at the time of such
Acquisition and immediately thereafter, (i) no Default shall have occurred and
be continuing, and (ii) the Borrower could incur $1.00 of additional
Indebtedness under the Fixed Charge Coverage Ratio test set forth in
Section 10.2.1; (d) if such acquired Person has outstanding Debt at the time of
such Acquisition, such Debt is permitted pursuant to Section 10.2.1; (e) any
such newly-created or acquired Subsidiary shall comply with the requirements of
Section 10.1.13 and (f) with respect to any Acquisition for which the
consideration with respect to such Acquisition equals or exceeds $25,000,000,
the Borrower shall have delivered to Agent and each Lender, at least five
Business Days prior to the date on which such Acquisition is to be consummated,
a certificate of a Senior Officer, in form and substance reasonably satisfactory
to the Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition.

 

-21-



--------------------------------------------------------------------------------

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment and other assets permitted hereunder; (f) arising
under the Loan Documents; (g) arising with respect to customary provisions of
any contract, customer agreement, purchase order, document or other agreement
incurred in the Ordinary Course of Business; (h) arising by operation of law; or
(i) in an aggregate amount of $10,000,000 or less at any time.

Permitted Junior Debt Conditions: of an applicable Debt are that such Debt
(i) is not scheduled to mature prior to the date that is 91 days after the
latest maturity of the Loans and the ABL Loans, (ii) does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the latest maturity of the Loans and the ABL Loans at the
time such Debt is incurred, (iii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors and the terms of such
guarantee shall be no more favorable to the secured parties in respect of such
Debt than the terms of the Guaranty, and (iv) has covenants, default and remedy
provisions and other terms and conditions (other than interest, fees, premiums
and funding discounts) that are, taken as a whole, substantially identical to,
or less favorable to the investors providing such Debt than, those set forth in
this Agreement.

Permitted Junior Priority Secured Debt: secured Debt incurred by Obligors in the
form of one or more series of junior lien secured notes or junior lien secured
loans; provided that (i) such Debt is secured by the Collateral on a junior
priority basis to the Liens in favor of Agent and the Liens in favor of the ABL
Agent under security documents substantially similar to the Security Documents
and is not secured by any property or assets of the Borrower or any Subsidiary
other than the Collateral, (ii) the holders of such Debt (or their
representative) and Agent and the ABL Agent shall be party to an intercreditor
agreement in form and substance reasonably satisfactory to the Required Lenders,
(iii) such Debt has financial covenants that are, taken as a whole,
substantially identical to, or less favorable to the investors of such Debt
than, those set forth in this Agreement and the ABL Credit Agreement and
(iv) such Debt meets the Permitted Junior Debt Conditions.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of the Borrower and
Restricted Subsidiaries that is unsecured or secured only by a Purchase Money
Lien, as long as the aggregate amount does not exceed $25,000,000 at any time.

Permitted Unsecured Debt: unsecured Debt incurred by Obligors in the form of one
or more series of senior unsecured notes or loans; provided that such Debt
(i) meets the Permitted Junior Debt Conditions, (ii) has no financial
maintenance covenants, and (iii) does not contain any provisions that
cross-default to any Default hereunder.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.

Platform: as defined in Section 15.3.3.

 

-22-



--------------------------------------------------------------------------------

PP&E Value: the sum of (a) the total net recovery value (determined on the basis
of an orderly liquidation value) after expenses of the Term Priority Collateral
as set forth in the most recent PP&E Value Report delivered pursuant to
Section 10.1.2(m) and (b) cash and Cash Equivalents in excess of $100,000,000
deposited in the TL Proceeds and Priority Collateral Account; provided that, if
the Borrower or any Consolidated Subsidiary shall have acquired or disposed of
any Term Priority Collateral after the date of such PP&E Value Report but before
the time such PP&E Value is being calculated, then PP&E Value shall be
calculated, with calculation in form and substance reasonably satisfactory to
Agent, after giving pro forma effect to such acquisition or disposition by
(i) with respect to any such acquisition, increasing the PP&E Value reflected in
the applicable PP&E Value Report by the purchase price paid by the Borrower or
such Consolidated Subsidiary for such Term Priority Collateral and (ii) with
respect to any such disposition, deducting from the PP&E Value reflected in the
applicable PP&E Value Report the value attributable to any Term Priority
Collateral subject to such disposition.

PP&E Value Report: any report delivered pursuant to Section 10.1.2(m).

Prime Rate: the rate of interest which is identified as the “Prime Rate” and
normally published in the Money Rates section of The Wall Street Journal (or, if
such rate ceases to be so published, as quoted from such other generally
available and recognizable source as the Agent may select); each change in the
Prime Rate shall be effective from and including the date such change is
announced as being effective.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined by dividing the amount of such Lender’s Loans by the aggregate
outstanding Loans or, if all Loans have been paid in full, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Agent;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Purchase Money Debt: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets; (b) Debt
(other than the Obligations), including Capital Leases, incurred within 20 days
before or after acquisition of any fixed assets, for the purpose of financing
any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

-23-



--------------------------------------------------------------------------------

Recipient: Agent, any Lender or any other recipient of a payment to be made by
an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (other than an increase in an
aggregate principal amount resulting solely from any capitalized or payment in
kind interest or an increase in the principal amount not in excess of the ABL
Cap Amount (as defined in the Intercreditor Agreement)); (b) it has a final
maturity no sooner than, a weighted average life no less than, and, unless
otherwise approved by Agent, an interest rate no greater than, the Debt being
extended, renewed or refinanced; (c) if subordinated, it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced or otherwise on terms and conditions acceptable to Agent; (d) with
respect to Refinancing Debt with a principal amount in excess of $20,000,000,
the representations, covenants and defaults applicable to it are no less
favorable (taken as a whole in any material respect) to the Borrower, than those
applicable to the Debt being extended, renewed or refinanced, unless otherwise
approved by Agent; (e) no additional Lien is granted to secure it (other than
additional Permitted Liens on Property not constituting Collateral); (f) no
additional Person is obligated on such Debt; and (g) upon giving effect to it,
no Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(f), (h)(i), (j), (l) or (n).

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review at least 15 days (or such shorter period as
agreed to by Agent) prior to the effective date of the Mortgage: (a) a mortgagee
title policy (or binder therefor) having a value not in excess of the fair
market value of such Real Estate covering Agent’s interest under the Mortgage,
by an insurer reasonably acceptable to Agent, which must be fully paid on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as Agent may require with respect to
other Persons having an interest in the Real Estate; (c) a current, as-built
survey of the Real Estate, containing a metes-and-bounds property description
and certified by a licensed surveyor reasonably acceptable to Agent; (d) a
life-of-loan flood hazard determination and, if the Real Estate is located in a
special flood hazard area, an acknowledged notice to borrower and flood
insurance by an insurer reasonably acceptable to Agent; (e) a current appraisal
of the Real Estate, prepared by an appraiser reasonably acceptable to Agent;
(f) an environmental assessment, prepared by environmental engineers reasonably
acceptable to Agent, and such other reports, certificates, studies or data as
Agent may reasonably require; and (g) such other documents, instruments or
agreements as Agent may reasonably require with respect to any environmental
risks regarding the Real Estate.

Release: any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping,
leaching, dumping, or disposing in quantities or concentrations prohibited under
Environmental Laws. “Released” has a correlative meaning.

Report: as defined in Section 13.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Reporting Trigger Period: the period commencing on the day that a Default occurs
and continuing until the day that no Default shall exist and be continuing.

Required Lenders: Lenders holding more than 50% of the aggregate outstanding
Loans or, if all Loans have been paid in full, the aggregate remaining
Obligations; provided, however, that Commitments, Loans and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation.

 

-24-



--------------------------------------------------------------------------------

Restricted Subsidiary: any Subsidiary that is not an Unrestricted Subsidiary or
a direct or indirect Subsidiary of an Unrestricted Subsidiary; provided that,
for purposes of clarity, no Excluded Subsidiary shall be considered a Restricted
Subsidiary.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of the Borrower, any Restricted Subsidiary or other
Obligor to incur or repay Borrowed Money, to grant, convey, create or impose
Liens on any assets, to declare or make Distributions, to modify, extend or
renew any agreement evidencing Borrowed Money, or to repay any intercompany Debt
or requires the consent of other Persons in connection with any of the
foregoing.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by the Borrower under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

Sanctioned Person: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or any EU member state, (b) any
Person operating, organized or resident in a Designated Jurisdiction or (c) any
Person owned or controlled by any such Person.

Sanctions: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

Secured Parties: Agent and Lenders.

Security Documents: the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.

Senior Notes: means the Borrower’s existing 6.750% senior notes due March 1,
2021 issued pursuant to the Senior Notes Indenture.

Senior Notes Indenture: means the indenture dated March 4, 2011 (as amended and
supplemented from time to time), among the Borrower, the guarantors named
therein and The Bank of New York Mellon Trust Company, N.A.

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer, any senior vice president, vice president, controller
or treasurer of Borrower or, if the context requires, an Obligor.

Settlement Payment Certificate: as defined in Section 10.1.18.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they

 

-25-



--------------------------------------------------------------------------------

mature; (d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.

Specified Vehicle: any well service rig, contract drilling rig, heavy duty
vehicle or coiled tubing unit.

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by the Borrower (including indirect ownership through other
entities in which the Borrower directly or indirectly owns more than 50% of the
voting securities or Equity Interests).

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Priority Collateral: as defined in the Intercreditor Agreement.

TL Proceeds and Priority Collateral Account: as defined in Section 8.1.

Transactions: means, with respect to the Obligors, the execution, delivery and
performance by the Obligors of this Agreement and each other Loan Document and
the borrowing of Loans by the Borrower, the use of the proceeds thereof, the
guarantee of the Obligations and the grant of Liens by the Obligors on
Collateral pursuant to the Loan Documents.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Treasury Rate: means, with respect to a repayment, prepayment or assignment
date, the weekly average yield on actively traded United States Treasury
securities adjusted to a constant maturity of one year (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two business days prior to such
repayment, prepayment or assignment date (or, if such Statistical Release is no
longer published, any publicly available source of similar market data)).

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unrestricted Subsidiary: (a) any Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary of the Borrower) that is designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to a
resolution of the board of directors of the Borrower as certified in a
certificate delivered to Agent by a Senior Officer of the Borrower; (b) each
Subsidiary of an Unrestricted Subsidiary, whenever it shall become such a
Subsidiary; and (c) those Subsidiaries listed on Schedule 1.1(A) so long as each
such Subsidiary satisfies the conditions set forth in clause (A) below; provided
that, for purposes of clarity, each Excluded Subsidiary shall be considered an
Unrestricted Subsidiary.

 

-26-



--------------------------------------------------------------------------------

The board of directors of the Borrower may designate any Subsidiary of the
Borrower to become an Unrestricted Subsidiary if:

(A) such Subsidiary:

(1) has no Debt other than Non-Recourse Debt;

(2) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary of the Borrower unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained,
in light of all the circumstances, at the time from Persons who are not
Affiliates of the Borrower;

(3) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (x) to subscribe
for additional Equity Interests or (y) to maintain or preserve such Person’s
financial condition or to cause such Persons to achieve any specified levels of
operating results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Borrower or any of its Restricted Subsidiaries;

(5) does not own any Equity Interest of, or own or hold any Lien on any property
of, the Borrower or any Restricted Subsidiary of the Borrower; and

(6) would constitute an Investment which the Borrower could make in compliance
with Section 10.2.4.

Notwithstanding the preceding, (a) if, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements in clause (A) as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Debt of such Subsidiary shall be deemed to be
incurred as of such date and (b) no Subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless such Subsidiary is or contemporaneously
herewith becomes designated as an “Unrestricted Subsidiary” under and within the
meaning of the Senior Notes Indenture and the ABL Credit Agreement.

Upstream Payment: Distribution by a Restricted Subsidiary made ratably with
respect to its Equity Interests or made with respect to Debt held by a holder of
Equity Interests (other than Equity Interests of the Borrower).

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.11.2(b)(iii).

Vehicles: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

Voting Stock: of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

1.2. Accounting Terms. Under the Loan Documents and the Borrower Materials
(except as otherwise specified therein), all accounting terms shall be
interpreted, all accounting determinations shall be made, and all financial
statements shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of Borrower
delivered to Agent before the

 

-27-



--------------------------------------------------------------------------------

Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrower’s certified public accountants concur in such change, the change is
disclosed to Agent, and all relevant provisions of the Loan Documents are
amended in a manner satisfactory to Required Lenders to take into account the
effects of the change.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right,” “Securities Account” and “Supporting
Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document and the Borrower Materials, the parties agree that the rule of
ejusdem generis shall not be applicable to limit any provision. Section titles
appear as a matter of convenience only and shall not affect the interpretation
of any Loan Document and the Borrower Materials. All references to (a) laws
include all related regulations, interpretations, supplements, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include such Person’s successors and assigns; (f) time of day mean time of day
in New York, New York, unless otherwise specified; (g) a number of days, such
number shall refer to calendar days unless Business Days are specified; (h) any
action being taken or given on or by a particular calendar day and such calendar
day is not a Business Day, unless otherwise specified herein, shall be deemed to
refer instead to the next Business Day or (i) except as expressly provided,
discretion of Agent or any Lender mean the sole and absolute discretion of such
Person acting reasonably. All calculations of value, Loans, Obligations and
other amounts herein shall be denominated in Dollars, unless expressly provided
otherwise, and all determinations (including calculations of financial
covenants) made from time to time under the Loan Documents and the Borrower
Materials shall be made in light of the circumstances existing at such time. The
Borrower shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent or any Lender under any Loan
Documents. No provision of any Loan Documents shall be construed against any
party by reason of such party having, or being deemed to have, drafted the
provision. Reference to the Borrower’s “knowledge” or similar concept means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter.

SECTION 2. CREDIT FACILITY

2.1. Loans.

2.1.1. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Commitment. The Borrowing shall consist of
Loans made simultaneously by the Lenders in accordance with their respective
Commitments. Amounts borrowed under this Section 2.1 and repaid or prepaid may
not be reborrowed. Loans may be Base Rate Loans or LIBOR Loans as further
provided herein.

 

-28-



--------------------------------------------------------------------------------

2.1.2. Notwithstanding anything to the contrary contained herein (and without
affecting any other provisions hereof), the funded portion of each Loan to be
made on the Closing Date (i.e., the amount advanced to the Borrower on the
Closing Date) shall be equal to 97% of the principal amount of such Loan (it
being agreed that the full principal amount of each such Loan shall be the
“initial” principal amount of such Loan and be deemed outstanding on the Closing
Date and the Borrower shall be obligated to repay 100% of the principal amount
of each such Loan as provided hereunder) (such funded discount, the “Original
Issue Discount”). The Original Issue Discount shall be non-refundable and shall
be deemed to be earned by each Lender upon the funding of its Initial Loan. The
parties intend that the Original Issue Discount will be treated as original
issue discount for tax purposes.

2.2. Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender, Borrower
shall deliver promissory note(s) to such Lender, evidencing its Loan(s).

2.3. Use of Proceeds. The proceeds of Loans shall be used by the Borrower solely
(a) to refinance existing Debt of the Borrower and its Subsidiaries; (b) to pay
fees and transaction expenses incurred with respect to this credit facility;
(c) to pay Obligations in accordance with this Agreement; and (d) for ongoing
working capital and for other lawful, general corporate, limited liability
company or partnership purposes of the Borrower and their Subsidiaries,
including without limitation to finance permitted restricted payments, share
repurchases, acquisitions, permitted Capital Expenditures and other Investments
of the Borrower and its Subsidiaries. The Borrower shall not, directly or
indirectly, use any Loan proceeds, nor use, lend, contribute or otherwise make
available any Loan proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of funding of the Loan, is the
subject of any Sanction; (ii) in any manner that would result in a violation of
a Sanction by any Person (including any Secured Party or other individual or
entity participating in a transaction); or (iii) for any purpose that would
breach the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or
similar law in any jurisdiction.

2.4. Termination of Commitments. The Commitments (other than any Incremental
Term Commitment) shall automatically terminate upon the making of the Loans on
the Closing Date and any unused Commitments shall expire at 5:00 p.m. on the
Closing Date. Any Incremental Term Commitment shall terminate as set forth in
the applicable Increase Joinder.

2.5. Extension of Maturity Date.

2.5.1. The Borrower may from time to time, pursuant to the provisions of this
Section 2.5, without the consent of Agent or the Required Lenders, agree with
one or more Lenders to extend the Maturity Date then applicable to such Lender’s
Loan or any portion thereof, and, provided notice thereof is given to the Agent,
otherwise modify the economic terms of any such Loans or any portion thereof
(including, without limitation, by modifying the interest rate or fees payable
and/or the amortization schedule in respect of such Loans or any portion thereof
(each such modification an “Extension”) pursuant to one or more written offers
(each an “Extension Offer”) made from time to time by the Borrower to all
Lenders whose Loans have the same Maturity Date that is proposed to be extended
under this Section 2.5, in each case on a pro rata basis (based on the relative
principal amounts of the outstanding Loans of each such Lender holding such
Loans) and on the same terms to each such Lender, which Extension Offer may be
conditioned as determined by the Borrower and set forth in such offer. In
connection with each Extension, the Borrower will provide notification to Agent
(for distribution to the applicable Lenders), no later than 30 days (or such
shorter period as Agent may agree) prior to the maturity of the applicable Loans
to be extended of the requested new maturity date for the proposed Extension
Loans (each an “Extended Maturity Date”) and the due date for Lender responses.
The Borrower and Agent shall agree to such procedures, if any, as may be
reasonably established by, or acceptable to, Agent to accomplish the purposes of
this Section 2.5. In connection with any Extension, each applicable Lender
wishing to participate in such Extension shall, prior to such due date, provide
Agent with a written notice thereof. Any Lender that does not respond to an
Extension Offer (referred to herein as a “Non-Extending Lender”) by the
applicable due date shall be deemed to have rejected such Extension.

 

 

-29-



--------------------------------------------------------------------------------

2.5.2. Each Extension shall be subject to the following:

(a) no Event of Default shall have occurred and be continuing at the time of
such Extension or would result from the consummation of the applicable
Extension;

(b) except as to interest rates, fees, scheduled amortization, optional
prepayment terms, premium, required prepayment dates, final maturity date (which
shall, subject to clause (c) below, be determined by the Borrower and set forth
in the relevant Extension Offer) and covenants and other provisions applicable
to periods after the Maturity Date of any non-Extension Loans, the Extension
Loans of any Lender extended pursuant to any Extension shall have terms that are
no more favorable to the Lenders thereof in any material respect, taken as a
whole, than the applicable Loans prior to the related Extension Offer;

(c) the final maturity date of the Extension Loans shall be later than the final
Maturity Date of the Loans that are not being so extended, and the weighted
average life to maturity of the Extension Loans shall be no shorter than the
weighted average life to maturity of the applicable Loans subject to an
Extension Offer that are not so extended;

(d) if the aggregate principal amount of Loans in respect of which Lenders shall
have accepted an Extension Offer exceeds the maximum aggregate principal amount
of Loans offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Loans shall be extended ratably up to such maximum
amount based on the relative principal amounts thereof (not to exceed any
Lender’s actual holdings of record) with respect to which such Lenders accepted
such Extension Offer;

(e) all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders under the applicable class of Extension Loans in
connection therewith shall be in form and substance consistent with the
foregoing;

(f) any applicable Minimum Extension Condition shall be satisfied;

(g) no more than four Maturity Dates (including, for the avoidance of doubt,
Maturity Dates applicable to Incremental Term Loans) and four tranches of
pricing with respect to the Loans may be effectuated hereunder; and

(h) no Extension shall become effective unless, on the proposed effective date
of such Extension, the representations and warranties contained herein are true
and correct in all material respects on and as of the applicable date of such
Extension to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date.

2.5.3. The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
$50,000,000, unless another lesser amount is agreed to by Agent) of Loans be
tendered.

 

-30-



--------------------------------------------------------------------------------

2.5.4. The Lenders hereby irrevocably authorize Agent to enter into amendments
(collectively, “Extension Amendments”) to this Agreement and the other Loan
Documents as may be necessary in order to establish new tranches of Loans
created pursuant to an Extension (including without limitation amending the
definition of “Applicable Margin” to effectuate the payment of different rates
and fees to be made to those Lenders who have agreed to extend the maturity date
of their Loans), in each case on terms consistent with this Section 2.5, and any
such Extension Amendments entered into with the Borrower by Agent hereunder
shall be binding on the Lenders. The term of any Extension Amendment shall be
binding upon only the Lenders agreeing to participate in the Extension Offer and
then, only with respect to the Extension Loans of such Lenders. For the
avoidance of doubt, no Extension Amendment shall modify in any respect any Loans
of a Lender without the written consent of such Lender. All Extension Loans and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents.

2.6. Incremental Term Loans.

2.6.1. Borrower Request. The Borrower may, by written notice (each, an
“Incremental Request”) to Agent from time to time (whereupon the Agent shall
promptly make such notice available to each of the Lenders), request the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”) in an amount not to exceed the Incremental Amount from Lenders
or additional banks, financial institutions or other institutional lenders as
provided below. Each such notice shall specify (i) the amount of the Incremental
Term Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000 or such lesser amount equal to
the remaining Incremental Term Loan Amount), (ii) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Term
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to Agent and (iii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such Incremental Term Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Term Commitments may elect or decline, in its sole
discretion, to provide such Incremental Term Commitment.

2.6.2. Conditions. The Incremental Term Commitments shall become effective as of
the Increase Effective Date; provided that:

(a) no Default or Event of Default shall exist at the time of, or result from,
such Incremental Term Commitments or Incremental Term Loans;

(b) the representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such Incremental Term Commitments or Incremental Term Loans
(except for representations and warranties that expressly relate to an earlier
date which shall be true as of such earlier date)

(c) on a pro forma basis after giving effect to the borrowing of the applicable
Incremental Term Loans, the Asset Coverage Ratio is at least 1.75 to 1.0; and

(d) the Borrower shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
Agent.

2.6.3. Terms of New Loans and Commitments. The terms and provisions of the Loans
made pursuant to Incremental Term Commitments shall be as follows:

(a) terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Loans (it being
understood that Incremental Term Loans may be a part of the Loans) except as to
maturity, interest rates, fees and amortization (which shall be subject to the
following clauses (b) through (d));

 

-31-



--------------------------------------------------------------------------------

(b) the weighted average life to maturity of any Incremental Term Loans shall be
no shorter than the remaining weighted average life to maturity of the then
existing Loans;

(c) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the latest Maturity Date then in
effect; and

(d) the Applicable Margin for Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Margin for any Incremental Term Loan is greater than
the Applicable Margin for the Loans by more than 50 basis points, then the
Applicable Margin for the Loans shall be increased to the extent necessary so
that the Applicable Margin for the Incremental Term Loans is 50 basis points
higher than the Applicable Margin for the Loans; provided further that in
determining the Applicable Margin applicable to the Loans and the Incremental
Term Loans, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
of the Loans or the Incremental Term Loans in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to the Arranger (or its affiliates) in connection with the Loans or to
one or more arrangers (or their affiliates) of the Incremental Term Loans shall
be excluded; and (z) if the LIBOR or Base Rate “floor” for the Incremental Term
Loans is greater than the LIBOR or Base Rate “floor,” respectively, for the
existing Loans, the difference between such floor for the Incremental Term Loans
and the existing Loans shall be equated to an increase in the Applicable Margin
for purposes of this clause (d).

2.6.4. Increase Joinder. The Incremental Term Commitments shall be effected by a
joinder agreement (the “Increase Joinder”) executed by the Borrower, Agent and
each Lender making such Incremental Term Commitment, in form and substance
reasonably satisfactory to each of them; provided that, in the event the Agent
shall not have received a fully executed Increase Joinder on or before the date
that is 20 Business Days after the date on which the associated Incremental
Request was delivered to Agent then such Incremental Request shall be deemed to
have been revoked. Notwithstanding the provisions of Section 15.1.1, the
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent, to effect the provisions of
this Section 2.6. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to Incremental Term Loans made
pursuant to Incremental Term Commitments made pursuant to this Agreement. This
Section 2.6.4 shall supersede any provisions in Section 13.5 or Section 15.1 to
the contrary.

(a) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Loan to the Borrower in an amount equal to its new Commitment.

(b) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
Section 2.6 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guaranties and security interests created hereby and by the other Security
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder. The Obligors shall take any actions
reasonably required by Agent to ensure and/or demonstrate that the Lien and
security interests granted hereby and by the other Security Documents continue
to be perfected under the UCC or otherwise after giving effect to the
establishment of any such class of Loans or any such new Commitments.

 

-32-



--------------------------------------------------------------------------------

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation not paid when due (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Loans.

(b) Upon notice from the Agent, acting at the direction of the Required Lenders,
during an Insolvency Proceeding with respect to the Borrower, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). The Borrower acknowledges that the cost and expense to Agent and
Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is fair and reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is not
paid when due, until paid in full by the Borrower. Interest accrued on the Loans
shall be due and payable in arrears, (i) on the last day of each quarter (or, if
such day is not a Business Day, the immediately preceding Business Day) with
respect to a Base Rate Loan, and on the last day of the applicable Interest
Period (or, if such day is not a Business Day, the immediately preceding
Business Day) with respect to a LIBOR Loan (except in the case of a LIBOR Loan
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period (or, if such day is not a
Business Day, the immediately preceding Business Day)); (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Maturity Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) The Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever the Borrower desires to convert or continue Loans as LIBOR Loans,
the Borrower shall give Agent a written Notice of Conversion/Continuation (which
may be submitted by e-mail) , no later than 11:00 a.m. at least three Business
Days before the requested conversion or continuation date. Promptly after
receiving any such notice, Agent shall notify each Lender thereof. Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 1 month if not specified). If, upon the expiration of any
Interest Period for any LIBOR Loan, the Borrower shall have failed to deliver a
Notice of Conversion/Continuation, it shall be deemed to have elected to convert
such Loan into a Base Rate Loan. Agent does not warrant or accept responsibility
for, nor shall it have any liability with respect to, administration, submission
or any other matter related to any rate described in the definition of LIBOR.

 

-33-



--------------------------------------------------------------------------------

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, the Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1 month, 2 months,
3 months, or 6 months (or, with the consent of all Lenders, such longer period
not to exceed 12 months); provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Maturity Date.

3.1.4. Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR on any applicable date or that any Interest
Period is not available on the basis provided herein, then Agent shall
immediately notify the Borrower of such determination. Until Agent notifies the
Borrower that such circumstance no longer exists, the obligation of the Lenders
to make affected LIBOR Loans shall be suspended and no further Loans may be
converted into or continued as such LIBOR Loans.

3.2. Fees. The Borrower shall pay all fees set forth in the Agency Letter and
any fee letter executed in connection with this Agreement.

3.3. Computation of Interest, Fees, Yield Protection. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to LIBOR) shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365-day year). Each determination by Agent of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by the Borrower under Section 3.4, 3.6, 3.7,
3.9 or 5.10, submitted to the Borrower by Agent or the affected Lender shall be
final, conclusive and binding for all purposes, absent manifest error, and the
Borrower shall pay such amounts to the appropriate party within 10 days
following receipt of the certificate.

3.4. Reimbursement Obligations. The Borrower shall pay all Extraordinary
Expenses promptly upon request. The Borrower shall also reimburse Agent for all
reasonable and documented out-of pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any

 

-34-



--------------------------------------------------------------------------------

Obligor or Collateral, whether prepared by Agent’s personnel or a third party;
provided that legal fees shall be limited to one firm of counsel and an
additional local law firm in each applicable jurisdiction and, in the case of an
actual or potential conflict of interest as determined by the affected party,
one additional firm of counsel to such affected party and one additional firm of
local counsel to such affected party in each applicable jurisdiction. All
reasonable and documented legal, accounting and consulting fees shall be charged
to the Borrower by Agent’s professionals at their full hourly rates, regardless
of any alternative fee arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals that otherwise might apply to this
or any other transaction. The Borrower acknowledges that counsel may provide
Agent with a benefit (such as a discount, credit or accommodation for other
matters) based on counsel’s overall relationship with Agent, including fees paid
hereunder. All amounts payable by the Borrower under this Section shall be due
on demand.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, the Borrower
shall prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. Agent will promptly notify the Borrower and
Lenders if, in connection with any Loan or request for a Loan, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (ii) adequate and reasonable means do not exist for determining LIBOR for the
Interest Period; or (b) Agent or Required Lenders determine for any reason that
LIBOR for the Interest Period does not adequately and fairly reflect the cost to
Lenders of funding the Loan. Thereafter, Lenders’ obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until Agent (upon
instruction by Required Lenders) withdraws the notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a LIBOR Loan or, failing
that, will be deemed to have requested a Base Rate Loan.

3.7. Increased Costs; Capital Adequacy.

3.7.1. Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) ;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Commitment or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) impose on any Lender or interbank market any other condition, cost or
expense (other than Taxes) affecting any Loan, Commitment or Loan Document;

 

-35-



--------------------------------------------------------------------------------

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender, or to reduce the amount
of any sum received or receivable by a Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to it such additional amount(s) as will compensate it for the
additional costs incurred or reduction suffered.

3.7.2. Capital Requirements. If a Lender determines that a Change in Law
affecting such Lender or its holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or holding company’s capital as a consequence of this
Agreement, or such Lender’s Commitments, Loans or participations in Loans, to a
level below that which such Lender or holding company could have achieved but
for such Change in Law (taking into consideration its policies with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amounts as will compensate it or its holding company for the
reduction suffered; provided, that such Lender is generally seeking, or intends
generally to seek, compensation from similarly situated borrowers under similar
credit facilities (to the extent such Lender or Issuing Bank has the right under
such similar credit facilities to do so) with respect to such Change in Law
regarding capital or liquidity requirements.

3.7.3. LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, the Borrower shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies the
Borrower (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after the Borrower’s receipt of the notice.

3.7.4. Compensation. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but the Borrower shall not be required to
compensate a Lender for any increased costs incurred or reductions suffered more
than six months (plus any period of retroactivity of the Change in Law giving
rise to the demand) prior to the date that such Lender notifies the Borrower of
the applicable Change in Law and of such Lender’s intention to claim
compensation therefor.

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.10, then at the request of the Borrower, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. The Borrower shall pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

3.9. Funding Losses. If for any reason (a) any conversion or continuation of a
LIBOR Loan does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn),
(b) any repayment or conversion of a LIBOR Loan occurs on a day other than the
end of its Interest Period, (c) the Borrower fails to repay a LIBOR Loan when
required hereunder, or (d) a Lender (other than a Defaulting Lender) is required
to assign a LIBOR Loan prior to the end of its Interest Period pursuant to
Section 14.4, then the Borrower shall pay to Agent its customary administrative
charge and to each Lender all losses, expenses and fees arising from
redeployment of funds or termination of match funding. For purposes of
calculating amounts payable under this Section, a Lender shall be deemed to have
funded a LIBOR Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and period, whether or not the Loan was
in fact so funded.

 

-36-



--------------------------------------------------------------------------------

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Funding of Initial Loans.

4.1.1. Notice of Borrowing. The Borrower will provide a written request (which
may be delivered by e-mail) of the funding of the Initial Loans to Agent by
submitting a Notice of Borrowing. Such notice must be received by Agent by 11:00
a.m. (i) at least one Business Day prior to the requested funding date, in the
case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after such
time shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing,
(B) whether the Borrowing is to be made as a Base Rate Loan or LIBOR Loan, and
(C) in the case of a LIBOR Loan, the applicable Interest Period (which shall be
deemed to be one month if not specified).

4.1.2. Fundings by Lenders. Agent shall promptly notify the Lenders of the
Notice of Borrowing at least one Business Day prior to the proposed funding date
for the applicable Loan. Each Lender shall fund its Pro Rata share of a
Borrowing in immediately available funds not later than 3:00 p.m. on the
requested funding date, unless Agent’s notice is received after 1:00 p.m. at
least one Business Day prior to the proposed funding date for a Base Rate Loan
or after 3:00 p.m. at least three Business Days before a proposed funding of a
LIBOR Loan, in which case Lender shall fund by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the Borrowing proceeds as directed by Borrower. Unless Agent shall have received
(in sufficient time to act) written notice from a Lender that it does not intend
to fund its share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to the Borrower. If a Lender’s share of a Borrowing or of
a settlement under Section 4.1.3 is not received by Agent, then the Borrower
agrees to repay to Agent on demand the amount of such share, together with
interest thereon from the date disbursed until repaid, at the rate applicable to
the Borrowing. Amounts paid or prepaid in respect of Loans may not be
reborrowed. A Lender may fulfill its obligations under Loan Documents through
one or more Lending Offices, and this shall not affect any obligation of
Obligors under the Loan Documents or with respect to any Obligations.

4.1.3. Settlement. Settlement of Loans by Lenders and Agent shall take place on
a date determined from time to time by Agent (but at least weekly, unless the
settlement amount is de minimis), on a Pro Rata basis in accordance with the
Settlement Report delivered by Agent to Lenders. Lenders’ obligations to make
settlements are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated or the conditions in Section 6 are satisfied.

 

-37-



--------------------------------------------------------------------------------

4.1.4. Incremental Term Loans. The procedures for the funding of Incremental
Term Loans shall be as set forth in the applicable Increase Joinder.

4.2. Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans, Agent may in its discretion reallocate Pro Rata shares by
excluding a Defaulting Lender’s Loans from the calculation of shares. A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 15.1.1(b).

4.2.2. Fees. A Lender shall not be entitled to receive any fees accruing
hereunder while it is a Defaulting Lender.

4.2.3. Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. The Borrower and
Agent may agree in writing that a Lender has ceased to be a Defaulting Lender,
whereupon Pro Rata shares shall be reallocated without exclusion of the
reinstated Lender’s Loans. Unless expressly agreed by the Borrower and Agent, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document. No Lender shall be responsible for
default by another Lender.

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $500,000 in excess thereof.

No more than six (6) Borrowings of LIBOR Loans may be outstanding at any time,
and all LIBOR Loans having the same length and beginning date of their Interest
Periods shall be aggregated together and considered one Borrowing for this
purpose.

Upon determining LIBOR for any Interest Period requested by the Borrower, Agent
shall promptly notify the Borrower in writing (which may be by e-mail).

4.4. One Obligation. The Loans and other Obligations constitute one general
obligation of the Borrower and are secured by Agent’s Lien on all Collateral.

4.5. Effect of Termination. On the Maturity Date, the Obligations shall be
immediately due and payable. Until Full Payment of the Obligations, all
undertakings of the Borrower contained in the Loan Documents shall continue, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents. Agent shall not be required to terminate its
Liens unless it receives Cash Collateral or a written agreement, in each case
reasonably satisfactory to it, protecting Agent and Lenders from dishonor or
return of any Payment Item previously applied to the Obligations. Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.6, 5.10, 13, 15.2, this Section, and each indemnity or
waiver given by an Obligor or Lender in any Loan Document, shall survive Full
Payment of the Obligations.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 3:00 p.m. on the due date. Any payment after such time may in Agent’s
discretion be deemed made on the next Business Day. Any payment of a LIBOR Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9. The Borrower agrees that after an Event of Default has
occurred and is continuing, Agent shall have the continuing, exclusive right to
apply and reapply payments and proceeds of Collateral against the Obligations,
in such manner as Agent deems advisable, but whenever possible, any prepayment
of Loans shall be applied first to Base Rate Loans and then to LIBOR Loans.

 

-38-



--------------------------------------------------------------------------------

5.2. Repayment of Loans.

5.2.1. Initial Loans. The Borrower shall repay to the Agent, for the account of
the Lenders, a principal amount of the Initial Loans outstanding on the
following dates (or, if such day is not a Business Day, the immediately
preceding Business Day) equal to the respective amounts set forth opposite such
dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of application set forth in
Section 5.3), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

   Amount  

September 30, 2015

   $ 787,500   

December 31, 2015

   $ 787,500   

March 31, 2016

   $ 787,500   

June 30, 2016

   $ 787,500   

September 30, 2016

   $ 787,500   

December 31, 2016

   $ 787,500   

March 31, 2017

   $ 787,500   

June 30, 2017

   $ 787,500   

September 30, 2017

   $ 787,500   

December 31, 2017

   $ 787,500   

March 31, 2018

   $ 787,500   

June 30, 2018

   $ 787,500   

September 30, 2018

   $ 787,500   

December 31, 2018

   $ 787,500   

March 31, 2019

   $ 787,500   

June 30, 2019

   $ 787,500   

September 30, 2019

   $ 787,500   

December 31, 2019

   $ 787,500   

March 31, 2020

   $ 787,500   

provided, however, that the final principal repayment installment of the Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Loans outstanding on such date.

5.2.2. Incremental Term Loans. The Borrower shall pay to the Agent, for the
account of the Lenders providing Incremental Term Loans, on each Incremental
Loan Repayment Date, a principal amount of the Incremental Term Loans equal to
the amount set forth for such date in the applicable Increase Joinder, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment; provided, however, that the final
principal repayment installment of the Incremental Term Loans shall be repaid on
the applicable Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Incremental Term Loans outstanding on such
date.

5.2.3. No Premium. All repayments pursuant to this Section 5.2 shall be subject
to Section 3.9, but shall otherwise be without premium or penalty.

 

-39-



--------------------------------------------------------------------------------

5.3. Prepayments.

5.3.1. Optional. The Borrower may, upon written notice to Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part; provided that
(A) such notice must be in a form reasonably acceptable to Agent and be received
by Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of LIBOR Loans and (2) one Business Day prior to any date of
prepayment of Base Rate Loans; (B) any prepayment of LIBOR Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment, whether the Loans to be
prepaid are Base Rate Loans or LIBOR Loans and if LIBOR Loans are to be prepaid,
the Interest Period(s) of such Loans. Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Pro Rata share). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of Loans under this Section 5.3.1 shall be
accompanied by any Applicable Premium and all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.9.
Each prepayment of Loans pursuant to this Section 5.3.1 shall be applied to the
principal repayment installments thereof as directed by the Borrower, and
subject to Section 4.2, each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata shares.

5.3.2. Mandatory.

(a) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Debt (other than Debt expressly permitted to be incurred or
issued pursuant to Section 10.2.1), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received from
such incurrence of Debt immediately upon receipt thereof by the Borrower or such
Restricted Subsidiary.

(b) The Borrower shall deliver to Agent, prior to the time of each prepayment
required under this Section 5.3.2, a certificate signed by a Senior Officer of
the Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment. Each such certificate shall specify the Loans being prepaid and
the principal amount of each Loan (or portion thereof) to be prepaid.
Prepayments shall be accompanied by accrued interest. All prepayments of Loans
under this Section 5.3.2 shall be accompanied by any Applicable Premium and all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.9. Each prepayment of Loans pursuant to this
Section 5.3.2 shall be applied to the principal repayment installments thereof
as directed by the Borrower, and subject to Section 4.2, each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata
shares.

5.4. Offers to Repurchase Loans.

5.4.1. Asset Dispositions.

(a) Not later than the third Business Day following the receipt (or deemed
receipt as specified in the definition of Net Cash Proceeds) of Net Cash
Proceeds in respect of any Asset Disposition in excess of $30,000,000 in the
aggregate for all such Asset Dispositions, the Borrower shall deliver to the
Agent who, in turn, shall furnish such offer to all of the Lenders, an offer to
prepay the maximum aggregate principal amount of the Loans that may be prepaid
out of the Net Cash Proceeds received with respect thereto, at an offer price in
cash in an amount equal to 100% of the principal amount of such Loans, plus
accrued and unpaid interest (if any) as of the date of such purchase (each such
offer, an “Asset Disposition Offer”).

 

-40-



--------------------------------------------------------------------------------

(b) Each Lender may accept all or a portion of its Pro Rata share of any Asset
Disposition Offer (any amounts not accepted, together with any other amounts not
accepted from prepayments offered under Sections 5.4.2 and 5.4.3, the “Declined
Amounts”) by providing written notice (an “Acceptance Notice”) to Agent and the
Borrower no later than 5:00 p.m. ten Business Days after the date of delivery of
such Asset Disposition Offer. Each Acceptance Notice delivered by a Lender shall
specify the principal amount of the Loans to be purchased from such Lender;
provided that (i) such amount shall not exceed such Lender’s Pro Rata share of
the Asset Disposition Offer and (ii) if such Lender fails to specify any such
amount, it shall be deemed to have requested its full Pro Rata share of such
Asset Disposition Offer. If a Lender fails to deliver an Acceptance Notice to
Agent within the time frame specified above, such failure will be deemed a full
rejection of such Asset Disposition Offer. The Borrower shall purchase all Loans
required to be purchased by it under this Section 5.4.1 no later than five
Business Days after expiration of the time period for acceptance by the Lenders
of the Asset Disposition Offer. Any Declined Amounts shall no longer be subject
to this Section 5.4 and may be used by the Borrower in any way not prohibited by
this Agreement. If the aggregate principal amount of Loans requested to be
repaid exceeds the aggregate amount to be repaid by the Borrower pursuant to
this Section 5.4.1(b), Agent shall apply the amounts to be repaid by the
Borrower to the Loans requested to be repaid on a pro rata basis based on the
principal amount of such Loans.

5.4.2. Excess Cash Flow.

(a) Commencing with the fiscal year ending December 31, 2015, no later than ten
Business Days after the date on which the financial statements with respect to
such period are delivered or are required to be delivered pursuant to
Section 10.1.2(a), each fiscal year for which there is Excess Cash Flow, the
Borrower shall deliver to the Agent who, in turn, shall furnish such offer to
all of the Lenders, an offer to prepay Loans in the aggregate principal amount
equal to 50% of such Excess Cash Flow (such amount, the “ECF Amount”), at an
offer price in cash in an amount equal to 100% of the aggregate principal amount
of such Loans, plus accrued and unpaid interest (if any) as of the date of such
purchase (each such offer, an “ECF Offer”).

(b) Each Lender may accept all or a portion of its Pro Rata share of any ECF
Offer by providing an Acceptance Notice to Agent and the Borrower no later than
5:00 p.m. ten Business Days after the date of delivery of the ECF Offer. Each
Acceptance Notice delivered by a Lender shall specify the principal amount of
the Loans to be purchased from such Lender; provided that (i) such amount shall
not exceed such Lender’s Pro Rata share of the ECF Amount and (ii) if such
Lender fails to specify any such amount, it shall be deemed to have requested
its full Pro Rata share of such ECF Amount. If a Lender fails to deliver an
Acceptance Notice to Agent within the time frame specified above, such failure
will be deemed a full rejection of such ECF Offer. The Borrower shall purchase
all Loans required to be purchased by it under this Section 5.4.2(b) no later
than five Business Days after expiration of the time period for acceptance by
the Lenders of the ECF Offer. Any Declined Amounts shall no longer be subject to
this Section 5.4 and may be used by the Borrower in any way not prohibited by
this Agreement. If the aggregate principal amount of Loans requested to be
repaid exceeds the aggregate amount to be repaid by the Borrower pursuant to
this Section 5.4.2(b), Agent shall apply the amounts to be repaid by the
Borrower to the Loans requested to be repaid on a pro rata basis based on the
principal amount of such Loans.

5.4.3. Change of Control.

(a) Within 30 days following any Change of Control, the Borrower shall deliver
to the Agent who, in turn, shall furnish such offer to all of the Lenders, an
offer (each such offer, a “Change of Control Offer”) to prepay all Loans then
outstanding at an offer price in cash in an amount equal to:

(i) if after giving pro forma effect to such Change of Control and all related
repayments of Debt the Asset Coverage Ratio would be at least 1.5 to 1.0, 101%
of the aggregate principal amount of the Loans, plus accrued and unpaid interest
(if any) as of the date of such repurchase; and

 

-41-



--------------------------------------------------------------------------------

(ii) if after giving pro forma effect to such Change of Control and all related
repayments of Debt the Asset Coverage Ratio would be less than 1.5 to 1.0, the
greater of (A) 101% of the aggregate principal amount of the Loans repurchased
and (B) 100% of the aggregate principal amount of the Loans repurchased plus the
Applicable Premium in effect on the date of such repurchase,

in each case, together with all accrued and unpaid interest (if any) as of the
date of such purchase in the event.

(b) Each Lender may accept all or a portion of its Pro Rata share of any Change
of Control Offer by providing an Acceptance Notice to Agent and the Borrower no
later than 5:00 p.m. ten Business Days after the date of delivery of the Change
of Control Offer. Each Acceptance Notice delivered by a Lender shall specify the
principal amount of the Loans to be purchased from such Lender; provided that if
such Lender fails to specify any such amount, it shall be deemed to have
requested that the Borrower purchase the full amount of its Loans. If a Lender
fails to deliver an Acceptance Notice to Agent within the time frame specified
above, such failure will be deemed a full rejection of such Change of Control
Offer. The Borrower shall purchase all Loans required to be purchased by it
under this Section 5.4.3(b) no later than 30 days after expiration of the time
period for acceptance by the Lenders of the Change of Control Offer (such date,
the “Change of Control Payment Date”). Any Declined Amounts shall no longer be
subject to this Section 5.4 and may be used by the Borrower in any way not
prohibited by this Agreement.

(c) If the aggregate principal amount of Loans requested to be repaid exceeds
the aggregate amount to be repaid by the Borrower pursuant to this
Section 5.4.3(b), Agent shall apply the amounts to be repaid by the Borrower to
the Loans requested to be repaid on a pro rata basis based on the principal
amount of such Loans.

(d) Provided that the Borrower complies in all respects with subsections (a) and
(b) of this Section 5.4.3, all Loans subject to the Change of Control Offer
shall cease to accrue interest on the Change of Control Payment Date.

5.4.4. No Premium. For the avoidance of doubt and notwithstanding anything
herein to the contrary, the Applicable Premium shall not be payable in
connection with any repayment of Loans pursuant to this Section 5.4 (other than
as required pursuant to Section 5.4.3(a)(ii)).

5.5. Payment of Applicable Premium. With respect to each repayment or prepayment
of Loans under Sections 5.3.1, 5.3.2 and 5.4.3, if applicable, any acceleration
of the Loans and other Obligations pursuant to Section 12.2 or assignment of the
Loans of any Lender under Section 14.4(a), whether voluntary or mandatory, the
Borrower shall be required to pay with respect to the amount of the Loans
repaid, prepaid or assigned, in each case, concurrently with such repayment,
prepayment or assignment the following amount (the “Applicable Premium”):

(a) if made prior to the first anniversary of the Closing Date, the Make-Whole
Amount;

(b) if made on or after the first anniversary of the Closing Date and before the
second anniversary of the Closing Date, a cash amount equal to the product of
the principal amount of the Loans prepaid times 6.00%;

 

-42-



--------------------------------------------------------------------------------

(c) if made on or after the second anniversary of the Closing Date and before
the third anniversary of the Closing Date, a cash amount equal to the product of
the principal amount of the Loans prepaid times 3.00%; and

(d) if made on or after the third anniversary of the Closing Date, $0.

5.6. Payment of Other Obligations. Obligations other than Loans, including
Extraordinary Expenses, shall be paid by the Borrower as provided in the Loan
Documents or, if no payment date is specified, on demand.

5.7. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of the Borrower is made to Agent or
any Lender, or if Agent or any Lender exercises a right of setoff, and any of
such payment or setoff is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or a Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then the Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment or setoff had not
occurred.

5.8. Application and Allocation of Payments.

5.8.1. Application. Payments made by the Borrower hereunder shall be applied:

(a) first, as specifically required hereby;

(b) second, to Obligations then due and owing;

(c) third, to other Obligations specified by the Borrower; and

(d) fourth, as determined by Agent in its discretion.

5.8.2. Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows (subject to the
terms of the Intercreditor Agreement):

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) second, to all amounts owing to Agent on Loans and participations that a
Defaulting Lender has failed to settle or fund;

(c) third, to all Obligations constituting fees, indemnification, costs or
expenses owing to the Lenders;

(d) fourth, to all Obligations constituting interest;

(e) fifth, to all Loans; and

(f) last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. If the provider
fails to deliver

 

-43-



--------------------------------------------------------------------------------

the calculation within five days following request, Agent may assume the amount
is zero. The allocations set forth in this Section are solely to determine the
rights and priorities among Secured Parties, and may be changed by agreement of
the affected Secured Parties, without the consent of any Obligor. This Section
is not for the benefit of or enforceable by any Obligor, and the Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section.

5.8.3. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.9. Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of the Borrower hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of the Borrower to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.10. Taxes.

5.10.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by or on behalf of Obligors shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If Applicable Law (as determined by Agent in its discretion) requires the
deduction or withholding of any Tax from any such payment by Agent or an
Obligor, then Agent or such Obligor shall be entitled to make such deduction or
withholding.

(b) If Agent or any Obligor is required by any Applicable Law to withhold or
deduct Taxes from any payment, then (i) Agent or such Obligor, to the extent
required by Applicable Law, shall apply such withholding or deduction and timely
pay the full amount to be withheld or deducted to the relevant Governmental
Authority, and (ii) to the extent the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Obligor shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

5.10.2. Payment of Other Taxes. Without limiting the foregoing, the Borrower
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes.

5.10.3. Tax Indemnification.

(a) The Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to Agent), or by Agent on its own behalf or on behalf of any
Recipient, shall be conclusive absent manifest error.

 

-44-



--------------------------------------------------------------------------------

(b) Each Lender shall indemnify and hold harmless, on a several basis, (i) Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent Borrower has not already paid or reimbursed Agent therefor and without
limiting Borrower’s obligation to do so), (ii) Agent and Obligors, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a Participant register as required hereunder, and (iii) Agent and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by Agent or an Obligor in connection with any Obligations, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender shall make payment within 10 days
after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error.

5.10.4. Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to the Borrower or the
Borrower shall deliver to Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to Agent or the Borrower, as applicable.

5.10.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender, nor have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of a Lender. If a Recipient
determines in its discretion, exercised in good faith, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower agrees, upon request by
the Recipient, to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if the Recipient is required to repay such refund to
the Governmental Authority. Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to the Borrower if such payment
would place the Recipient in a less favorable net after-Tax position than it
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its Taxes that it deems
confidential) available to any Obligor or other Person.

5.10.6. Survival. Each party’s obligations under Sections 5.10 and 5.11 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, the termination of the Commitments, and the
repayment, satisfaction, discharge or Full Payment of any Obligations.

5.11. Lender Tax Information.

5.11.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to the Borrower and Agent properly completed and executed documentation
reasonably requested by the Borrower or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or Agent, shall deliver such other
documentation

 

-45-



--------------------------------------------------------------------------------

prescribed by Applicable Law or reasonably requested by the Borrower or Agent to
enable them to determine whether such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.11.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

5.11.2. Documentation. Without limiting the foregoing, if the Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to the Borrower and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of the Borrower or Agent),
executed originals of IRS Form W-9, certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of the Borrower or Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to Agent, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of the Borrower or Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or Agent to determine the withholding or deduction required to be made;
and

 

-46-



--------------------------------------------------------------------------------

(d) if payment of an Obligation to a Recipient would be subject to U.S. federal
withholding Tax imposed by FATCA if such Recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Recipient shall deliver to the
Borrower and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by the Borrower or Agent such documentation prescribed by Applicable
Law (including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or Agent as may be necessary
for them to comply with their obligations under FATCA and to determine that such
Recipient has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date
hereof.

5.11.3. Agent Documentation. On or before the date Cortland becomes the Agent
hereunder, it shall (and any successor or replacement Agent shall, on or before
the date on which it becomes the Agent hereunder), deliver to the Borrower two
duly executed originals of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI
(with respect to any payments to be received on its own behalf) and IRS Form
W-8IMY (for all other payments), establishing that the Borrower can make
payments to the Agent without deduction or withholding of any Taxes imposed by
the United States, including Taxes imposed under FATCA.

5.11.4. Redelivery of Documentation. If any form or certification previously
delivered by a Lender or Agent pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender or Agent, as applicable,
shall promptly update the form or certification or notify the Borrower and Agent
in writing of its inability to do so.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. Lenders shall not be required to
fund any requested Initial Loan, until the date (“Closing Date”) that each of
the following conditions has been satisfied (or waived in accordance with this
Agreement):

(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral (other than Real Estate) or
arrangements reasonably satisfactory to the Agent for such filings and
recordations shall have been made (and all filing and recording fees and taxes
in connection therewith shall have been duly paid or arrangements reasonably
satisfactory to the Agent for the payment of such fees and taxes shall have been
made), as well as UCC and Lien searches and other evidence reasonably
satisfactory to Agent that such Liens are the only Liens upon such Collateral,
except Permitted Liens.

(c) Agent shall have received Lien Waiver with respect to Real Estate located at
1301 McKinney Street, Suite 1800, Houston, Texas 77010.

(d) Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of the Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) the Borrower and the Obligors, taken as a whole, are Solvent;
(ii) no Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct in all material respects; and (iv) the Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.

 

-47-



--------------------------------------------------------------------------------

(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(f) Agent shall have received a written opinion of Vinson & Elkins LLP, as well
as any local counsel to the Borrower, in form and substance reasonably
satisfactory to Agent.

(g) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.

(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by the Borrower as well as all necessary
endorsements naming Agent as an additional insured and loss payee with respect
to the Collateral, as the case may be, all in compliance with the Loan
Documents.

(i) Agent shall have received a Notice of Borrowing with respect to the funding
of the Initial Loans along with a flow of funds with respect to the proceeds
thereof.

(j) No event shall have occurred or circumstance exist since December 31, 2014
that has or could reasonably be expected to have a Material Adverse Effect and
no material adverse change in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2014. No changes or developments shall
have occurred, and no new or additional information, shall have been received or
discovered by Agent or the Lenders regarding the Obligors after the date such
due diligence investigation has completed that (A) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(B) purports to materially adversely affect the Transactions, and nothing shall
have come to the attention of the Lenders to lead them to believe that (y) the
Information Memorandum delivered in connection with this Agreement was or has
become misleading, incorrect or incomplete in any material respect or (z) the
Transactions will have a Material Adverse Effect.

(k) Borrower shall have paid all reasonable and documented fees and expenses to
be paid to Agent and Lenders on the Closing Date (provided that invoices for
expenses shall have been delivered to the Borrower one Business Day prior to the
Closing Date).

(l) Agent shall have received a certificate of a duly authorized Senior Officer
of the Borrower, demonstrating that after giving pro forma effect to the funding
of the Initial Loans hereunder and the payment by the Borrower of all fees and
expenses incurred in connection herewith, Liquidity shall be at least
$100,000,000.

(m) Agent shall have received evidence reasonably satisfactory to Agent that the
ABL Borrowers shall have consummated the transactions contemplated by the ABL
Credit Agreement and that the aggregate amount of the commitments in respect of
ABL Loans available to the ABL Borrowers shall not be less than $100,000,000.

(n) Agent shall have received (i) pro forma consolidated financial statements of
the Borrower and its Consolidated Subsidiaries giving effect to the funding of
the Initial Loans and the funding of the ABL Loans (if any) on or before the
Closing Date, and forecasts prepared by management of the Borrower (each in form
reasonably satisfactory to Agent and evidencing the Borrower’s ability to comply
with the financial covenant set forth in Section 10.3) of balance sheets, income
statements and

 

-48-



--------------------------------------------------------------------------------

cash flow statements on a quarterly basis for the first year following the
Closing Date and on an annual basis for each year thereafter during the term of
this Agreement, (ii) the annual (or other audited) financial statements of the
Borrower and its Consolidated Subsidiaries for the Fiscal Years ended 2012, 2013
and 2014 and all amendments thereto (Agent acknowledges receipt of such annual
audited financial statements without any amendments thereto) and (iii) interim
financial statements of the Borrower and its Consolidated Subsidiaries dated the
end of the most recent Fiscal Quarter for which financial statements are
available.

(o) Agent shall have received evidence that the Credit Agreement, dated as of
March 31, 2011, among the Borrower, as the borrower; each of the lenders party
hereto; JPMorgan Chase Bank, N.A., as administrative agent for the lenders; Bank
of America, as syndication agent for the lenders; and Capital One, N.A., Wells
Fargo Bank, N.A., Credit Agricole Corporate and Investment Bank, and DnB NOR
Bank ASA, as co-documentation agents for the lenders (as amended, “Existing
Credit Agreement”) has been, or concurrently with the Initial Loans on the
Closing Date is being, terminated and all Liens securing obligations under the
Existing Credit Agreement have been, or concurrently with the Initial Loans on
the Closing Date are being, released.

(p) Agent shall have received, at least three Business Days prior to the Closing
Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that has been reasonably
requested in writing at least seven Business Days prior to the Closing Date by
the Lenders.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property, whether now owned or hereafter
acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 7.4.1;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all Vehicles;

 

-49-



--------------------------------------------------------------------------------

(m) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral;

(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing; and

(p) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

Notwithstanding anything herein to the contrary, in no event shall the security
interest attach to, or the term “Collateral” be deemed to include any of the
Property set forth in Section 7.7.

7.2. Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts and Securities Accounts. To further secure the prompt
payment and performance of its Obligations, each Obligor hereby grants to Agent
a continuing security interest in and Lien upon all amounts credited to any
Deposit Account or Securities Account of such Obligor, including sums in any
blocked, lockbox, sweep or collection account; provided that, subject to the
Intercreditor Agreement, any security interest in any Deposit Account or
Securities Account other than the TL Proceeds and Priority Collateral Account
shall have second priority. Each Obligor hereby authorizes and directs each
bank, other depository or securities intermediary to deliver to Agent, upon
request of Agent, all balances in any Deposit Account or Securities Account
maintained for such Obligor, without inquiry into the authority or right of
Agent to make such request. Agent hereby agrees that it will not issue any such
request unless an Event of Default has occurred and is continuing.

7.2.2. Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of the Borrower, as long as no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for its Obligations, each Obligor hereby grants to Agent a
security interest in and Lien upon all Cash Collateral held from time to time
and all proceeds thereof, whether held in a Cash Collateral Account or
otherwise. After an Event of Default has occurred and is continuing, Agent may
apply Cash Collateral to the payment of such Obligations as they become due, in
such order as Agent may elect. Subject to the terms of the Intercreditor
Agreement, each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent, and no Obligor or other Person shall
have any right to any Cash Collateral, until Full Payment of the Obligations.

7.3. Real Estate Collateral and Vehicles.

7.3.1. Lien on Real Estate. If any Obligor acquires Real Estate (other than Real
Estate constituting Excluded Property) hereafter (or if any Real Estate ceases
to be Excluded Property), Obligors shall, within 90 days (as may be extended by
Agent in its sole discretion), execute, deliver and record a Mortgage sufficient
to create a perfected Lien in favor of Agent on such Real Estate, and shall
deliver all Related Real Estate Documents.

7.3.2. Vehicles. If any Obligor acquires a Vehicle that does not constitute
Excluded Property or a Vehicle that is a Specified Vehicle (or if any Vehicle
ceases to be Excluded Property), Obligors shall, within 90 days (as may be
extended by Agent in its sole discretion), execute and deliver such documents
and take such actions (including notation on the certificate of title) as Agent
may reasonably request to create a perfected Lien in favor of Agent on such
Vehicle.

 

-50-



--------------------------------------------------------------------------------

7.4. Other Collateral.

7.4.1. Commercial Tort Claims. Except as shown on Schedule 7.4.1, as of the
Closing Date, no Obligor has a Commercial Tort Claim (other than a Commercial
Tort Claim for less than $5,000,000). Obligors shall promptly notify Agent in
writing if any Obligor has a Commercial Tort Claim (other than a Commercial Tort
Claim for less than $5,000,000), shall promptly amend Schedule 7.4.1 to include
such claim, and shall take such actions as Agent deems appropriate to subject
such claim to a duly perfected, first priority (or subject to the Intercreditor
Agreement, second priority) Lien in favor of Agent.

7.4.2. Certain After-Acquired Collateral. Obligors shall promptly notify Agent
in writing if, after the Closing Date, the Borrower obtains any interest in any
Collateral consisting of (a) Deposit Accounts (other than an Excluded Account),
(b) Intellectual Property that is material to such Obligor’s business or
(c) Chattel Paper, Documents, Instruments or Investment Property, in each case
with an individual value of or face amount in excess of $1,000,000 and, upon
Agent’s request, shall promptly take such actions as Agent deems appropriate to
effect Agent’s duly perfected, first priority (or subject to the Intercreditor
Agreement, second priority) Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Agent’s request, Obligors shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.

7.5. Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Obligors relating to any Collateral.

7.6. Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral. Each Obligor authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

7.7. Certain Limited Exclusions.

(a) Notwithstanding Section 7.1, the Collateral shall not include, and no
Obligor shall be deemed to have granted a security interest in, any of such
Obligor’s right, title or interest in:

(i) any Excluded Property;

(ii) Letter-of-Credit Rights (other than to the extent such rights can be
perfected by filing a UCC financing statement);

(iii) any governmental licenses or state or local franchises, charters and
authorizations to the extent the granting of security interests therein are
prohibited or restricted thereby;

(iv) pledges and security interests prohibited or restricted by Applicable Law
(including any requirement to obtain the consent of any Governmental Authority,
unless such consent has been obtained (it being understood that there shall be
no obligation to obtain such consent)) (after giving effect to the applicable
anti-assignment provisions of the UCC, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition);

 

-51-



--------------------------------------------------------------------------------

(v) (1) Property subject to a purchase money security agreement or capital lease
agreement evidencing or governing purchase money and capital lease obligations
that are permitted to be incurred pursuant to the Loan Documents to the extent
the granting of a security interest therein is validly prohibited thereby or
otherwise requires consent (but only so long as such prohibition or consent
requirement was not created in contemplation or anticipation of the Collateral
requirements under the Loan Documents) and/or (2) any lease, license, permit or
agreement or any property subject to such agreement, in each case in existence
on the Closing Date or upon acquisition of the relevant Obligor party thereto,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license, permit or agreement or create a right of
termination in favor of any other party thereto or otherwise require consent
thereunder (after giving effect to the applicable anti-assignment provisions of
the UCC or other Applicable Law, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition), but only so long as such restriction or consent requirement was
not created in contemplation or anticipation of the Collateral requirements
under the Loan Documents);

(vi) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(vii) Equity Interests in captive insurance Subsidiaries;

(viii) interests in joint ventures and non-wholly owned Subsidiaries which
cannot be pledged without the consent of third parties (but only so long as such
consent requirement was not created in contemplation or anticipation of the
Collateral requirements under the Loan Documents);

(ix) payroll, withholding tax and other fiduciary deposit accounts;

(x) voting Equity Interests in excess of 66% in any CFC that is directly owed by
one or more Domestic Subsidiaries;

(xi) any assets (including any Equity Interests) owned by a Foreign Subsidiary;
and

(xii) other Property to the extent the Agent determines that the cost of
obtaining or perfecting a lien or security interest therein is excessive in
relation to the benefit afforded to the Lenders thereby.

(b) Obligors shall not be required to (i) take any action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in such assets,
including any intellectual property registered in any non-U.S. jurisdiction (and
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction shall be required) or (ii) deliver any leasehold mortgages
and shall only be required to use commercially reasonable efforts to deliver
landlord waivers, estoppels or collateral access letters to the extent
reasonably requested by Agent.

7.8. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to Agent pursuant to this Agreement and
the exercise of any right or remedy by Agent hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

-52-



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Proceeds of the Loans. Not later than the Business Day immediately
following the Closing Date, the Borrower will contribute to the capital of Key
Energy Services, LLC the proceeds of the Loans not otherwise applied as
permitted under Section 2.3(a) and (b), which proceeds Key Energy Services, LLC
shall deposit and at all times maintain among account #5S501A74—426807 at
Merrill Lynch, Pierce, Fenner & Smith Incorporated and account #426807 at Bank
of America, N.A. (collectively, the “TL Proceeds and Priority Collateral
Account”), pending application thereof in any manner permitted under this
Agreement. The TL Proceeds and Priority Collateral Account and funds on deposit
therein shall at all times be subject to a Deposit Account Control Agreement and
a perfected, first-priority Lien in favor of Agent. Funds deposited in the TL
Proceeds and Priority Collateral Account on the Closing Date, together with
proceeds of any Incremental Term Loans, identifiable proceeds of Asset
Dispositions of Term Priority Collateral, and identifiable proceeds of insurance
resulting from casualty of the Term Priority Collateral and of awards arising
from condemnation of the Term Priority Collateral to the extent deposited in the
TL Proceeds and Priority Collateral Account, (i) may not be commingled with any
other funds and (ii) shall at all times remain segregated funds, separate and
apart from any other funds of the Borrower and its Subsidiaries.

8.2. Equipment.

8.2.1. Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may reasonably request, a current schedule thereof, in
form reasonably satisfactory to Agent. Promptly upon request, Obligors shall
deliver to Agent evidence of their ownership or interests in any Equipment.

8.2.2. Condition of Equipment. With respect to the Obligors’ obligations in
connection with the operation of their business, the Equipment is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of such Equipment is
preserved at all times, reasonable wear and tear excepted. Each Obligor shall
ensure that such Equipment is mechanically and structurally sound, and capable
of performing the functions for which it was designed, in accordance with
manufacturer specifications. No Borrower shall permit any Equipment having a
value in excess of $2,500,000 to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.

8.3. Deposit Accounts and Securities Accounts. Schedule 8.3 sets forth all
Deposit Accounts and Securities Accounts maintained by the Borrower and other
Obligors as of the Closing Date. Subject to the terms of the Intercreditor
Agreement, each of the Borrower and other Obligors shall take all commercially
reasonable actions necessary to establish Agent’s control of each such Deposit
Account or Securities Account (other than (a) an account exclusively used for
payroll, employee benefits, withholding tax and other fiduciary deposit accounts
and, to the extent an account is established to hold cash pledged in connection
with a Lien permitted pursuant to Section 10.2.2(l)), such account, and
(b) accounts containing not more than $2,500,000 for all such accounts at any
time (each an “Excluded Account” and collectively for all such accounts in
clauses (a) and (b) above, the “Excluded Accounts”). The Borrower and each other
Obligor shall be the sole account holder of each Deposit Account and Securities
Account and shall not allow any other Person (other than Agent and, subject to
the Intercreditor Agreement, the ABL Agent) to have control over a Deposit
Account, Securities Account or any Property deposited therein. The Borrower and
each other Obligor shall promptly notify Agent of any opening or closing of a
Deposit Account or Securities Account (other than an Excluded Account) and, with
the consent of Agent, will amend Schedule 8.3 to reflect same.

8.4. General Provisions.

8.4.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by the Borrower at locations
owned or leased by an Obligor, at customer locations or at manufacturer
locations or other locations for the purposes of repair or servicing of such
Collateral, except that the Borrower may make sales or other dispositions of
Collateral in accordance with Section 10.2.9.

 

-53-



--------------------------------------------------------------------------------

8.4.2. Insurance of Collateral; Condemnation Proceeds. Each Obligor shall
maintain insurance with respect to the Collateral in accordance with
Section 10.1.8. From time to time upon request, the Borrower shall provide Agent
with reasonably detailed information as to the insurance so carried. Unless
Agent shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee in respect of the property insurance policies
relating to the Collateral and additional insured in respect of the liability
insurance policies, as applicable; (ii) requiring 30 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever;
and (iii) specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Obligor or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy; provided that, so long as no Event of Default has
occurred and is then continuing, the Agent will provide any proceeds of such
property insurance to the Borrower for application in accordance with
Section 5.4. If the Borrower fails to provide and pay for any insurance, Agent
may, at its option, but shall not be required to, procure the insurance and
charge the Borrower therefor. While no Event of Default exists, the Borrower may
settle, adjust or compromise any insurance claim, as long as the proceeds are,
subject to the terms of the Intercreditor Agreement, delivered to Agent. If an
Event of Default exists, subject to the terms of the Intercreditor Agreement,
only Agent shall be authorized to settle, adjust and compromise such claims.

8.4.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.

8.4.4. Defense of Title. Each Obligor shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.5. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of Obligors and subject to the terms of the
Intercreditor Agreement:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default to the extent any of the following relate to the
Term Priority Collateral, (i) notify any Account Debtors of the assignment of
their Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail

 

-54-



--------------------------------------------------------------------------------

addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments and Loans, the
Borrower represents and warrants that:

9.1.1. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is a legal entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

9.1.2. Authority; Enforceability. The Transactions are within each Obligor’s
corporate, limited liability company or partnership powers, as applicable, and
have been duly authorized by all necessary corporate, limited liability company
or partnership, as applicable, and, if required, equity holder action
(including, without limitation, any action required to be taken by any class of
directors or other governing body of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which an Obligor is a party has been duly
executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, as applicable, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

9.1.3. Approvals; No Conflicts. The Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or
other equity holders or any class of directors or other governing body, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Documents as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Applicable Law or any Organic Documents of the
Borrower or any Restricted Subsidiary, or any order of any Governmental
Authority, (c) will not violate or result in a default under any Material
Contract, or give rise to a right thereunder to require any payment to be made
by the Borrower or any Restricted Subsidiary and (d) will not result in the
creation or imposition of any Lien on any Property of the Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).

 

-55-



--------------------------------------------------------------------------------

9.1.4. Financial Condition; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to Agent and the Lenders the
consolidated balance sheet and statements of operations, stockholders’ equity
and cash flows of the Borrower and its Consolidated Subsidiaries as of and for
the Fiscal Year ended December 31, 2014, reported on by Grant Thornton LLP,
independent public accountants. Such financial statements are prepared in
accordance with GAAP and present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.

(b) Since December 31, 2014, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(c) Neither the Borrower nor any Restricted Subsidiary has, on the date hereof
after giving effect to the Transactions, any Material Debt (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except for the outstanding Senior Notes, ABL Loans, the outstanding
Debt under that certain unsecured $15,000,000 letter of credit facility dated as
of November 7, 2013 by and among the Borrower and HSBC Bank USA, N.A. or as
referred to or reflected or provided for in the financial statements delivered
to Agent and Lenders as set forth in Section 9.1.4(a).

9.1.5. Litigation. Other than the FCPA Matter, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any Restricted Subsidiary or any of
their respective Properties (i) that could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any Loan Document or the Transactions.

9.1.6. Environmental Matters. Except for such matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in material compliance with applicable Environmental Laws;

(b) the Borrower and the Subsidiaries have obtained Environmental Permits
required for their respective operations and each of their Properties, with such
Environmental Permits being currently in full force and effect, and neither the
Borrower nor any Subsidiary has received any written notice or otherwise has
actual knowledge that any such existing Environmental Permit will be revoked or
that any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, investigations,
written requests for information or proceedings concerning any violation of, or
any liability (including as a potentially responsible party) under, any
applicable Environmental Law that is pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries or any of their
respective Properties or as a result of any operations at such Properties;

(d) none of the Properties of the Borrower or any Subsidiary of Borrower contain
or to the Borrower’s knowledge have contained any: (i) underground storage
tanks; (ii) asbestos-containing materials; (iii) landfills or dumps;
(iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

 

-56-



--------------------------------------------------------------------------------

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property in quantities or concentrations that would require remediation;

(f) none of the Borrower or any Restricted Subsidiary has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s or any
Restricted Subsidiary’s Properties and, to the Borrower’s actual knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice; and

(g) to the Borrower’s knowledge there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the Borrower’s or the Subsidiaries’
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation and, to the Borrower’s knowledge, there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of notice regarding such exposure.

9.1.7. Surety Obligations. Neither the Borrower nor any Restricted Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.

9.1.8. Compliance with the Laws and Agreements; No Defaults.

(a) The Borrower and each Restricted Subsidiary is in compliance, and its
Properties and business operations are in compliance, with all Applicable Law
(including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes), and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so (other than failure to comply with
Anti-Terrorism Laws), individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except for the FCPA Matter,
there have been no citations, notices or orders of material noncompliance issued
to the Borrower or Subsidiary under any Applicable Law. No Inventory has been
produced in violation of the FLSA.

(b) None of the Borrower or any Restricted Subsidiary is in default, nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to redeem or make any
offer to redeem under any material indenture, note, credit agreement or
instrument pursuant to which any Material Debt is outstanding or by which the
Borrower or any Restricted Subsidiary or any of their Properties is bound.

(c) No Default has occurred and is continuing.

9.1.9. Investment Company Act, etc. No Obligor is (i) an “investment company” or
a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

 

-57-



--------------------------------------------------------------------------------

9.1.10. Taxes. The Borrower and each Restricted Subsidiary has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) to the extent being Properly Contested or (b) to the extent that failure to
do so could not reasonable be expected to result in a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower and its
Restricted Subsidiaries in respect of Taxes and other governmental charges are,
in the reasonable opinion of the Borrower, adequate. No Lien relating to Taxes
described in the first sentence of this Section 9.1.10 has been filed and, to
the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax or other such governmental charge.

9.1.11. ERISA. Except for such matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied with
ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, established and maintained in compliance with
its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

9.1.12. Governmental Approvals. The Borrower and each Restricted Subsidiary has,
is in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could not reasonably be expected to result in a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and the Borrower and Restricted Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.13. Disclosure; No Material Misstatements. The Borrower has disclosed or
made available for disclosure to Agent and the Lenders all material agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse

 

-58-



--------------------------------------------------------------------------------

Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

9.1.14. Insurance. The Borrower has, and has caused all of its Subsidiaries to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including hazard insurance). Agent has been named as additional
insured in respect of such liability insurance policies, and Agent has been
named as loss payee with respect to property loss insurance for all items of
Collateral.

9.1.15. Burdensome Contracts. As of the Closing Date, neither the Borrower nor
any Restricted Subsidiary is party or subject to any Restrictive Agreement,
except as shown on Schedule 9.1.15 or with respect to any Borrowed Money
permitted hereunder that is incurred after the Closing Date. No such Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by an Obligor.

9.1.16. Restriction on Liens. Neither the Borrower nor any of the Restricted
Subsidiaries is a party to any material agreement or arrangement (other than
(a) Purchase Money Debt permitted by Section 10.2.1(c), but then only on the
Property subject of such Purchase Money Debt, and (b) restrictions under
instruments creating Permitted Liens, but then only on the Property subject of
such Lien), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to Agent on or in
respect of their Properties to secure the Obligations and the Loan Documents.

9.1.17. Capital Structure. Schedule 9.1.17 shows, for the Borrower and each of
its Subsidiaries, its jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests (other than the holders of the Equity
Interests in the Borrower) and agreements binding on such holders with respect
to such Equity Interests, in each case, as of the Closing Date. Except as
disclosed on Schedule 9.1.17, in the five years preceding the Closing Date,
neither the Borrower nor any Restricted Subsidiary has acquired any substantial
assets from any other Person nor been the surviving entity in a merger or
combination. The Borrower has good title to its Equity Interests in its
Restricted Subsidiaries, subject only to Agent’s and the ABL Agent’s Lien and
any Liens securing holders of Permitted Junior Priority Secured Debt (or their
representative), and all such Equity Interests are duly issued, fully paid and
non-assessable. As of the Closing Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Restricted Subsidiary.

9.1.18. Location of Business and Offices. Schedule 9.1.18 shows, as of the
Closing Date, the name of each Obligor as listed in the public records of its
jurisdiction of organization, such Obligor’s organizational identification
number in its jurisdiction of organization, and the address for such Obligor’s
principal place of business and chief executive office.

9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between the Borrower and
its Restricted Subsidiary, taken as a whole on one hand, and any customer or
supplier, or any group of customers or suppliers, on the other hand, who
individually or in the aggregate are material to the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, except in each case, as could
not reasonably be expected to result in a Material Adverse Effect. There exists
no condition or circumstance that could reasonably be expected to materially
impair the ability of the Borrower or Restricted Subsidiary to conduct its
business at any time hereafter in substantially the same manner as conducted on
the Closing Date.

 

-59-



--------------------------------------------------------------------------------

9.1.20. Properties; Titles, Intellectual Property; Licenses; Etc.

(a) The Borrower and each Restricted Subsidiary has good and valid title to,
valid leasehold interests in, or valid easements, rights of way or other
property interests in all of its material real and personal Property free and
clear of all Liens except Permitted Liens. All Liens of Agent in the Collateral
are duly perfected, first priority Liens (or, subject to the Intercreditor
Agreement, second priority), subject only to Permitted Liens that are expressly
allowed to have priority over Agent’s Liens.

(b) All material leases, easements, rights of way and other agreements necessary
for the conduct of the business of the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to result in a Material Adverse Effect.

(c) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
Intellectual Property material to its business, and to the Borrower’s knowledge,
the use thereof by the Borrower and such Restricted Subsidiary, as applicable,
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There is no pending or, to the
Borrower’s knowledge, threatened Intellectual Property Claim with respect to the
Borrower, any Restricted Subsidiary or any of their Property (including any
Intellectual Property) that could reasonably be expected to result in a Material
Adverse Effect. All Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, the Borrower or Restricted Subsidiary as
of the Closing Date is shown on Schedule 9.1.20.

9.1.21. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Properties owned, leased or used by the Borrower and its Restricted Subsidiaries
that are necessary to the conduct of their businesses, in the aggregate, are in
good operating condition and repair, subject to ordinary wear and tear.

9.1.22. Payable Practices. Neither the Borrower nor any Restricted Subsidiary
has made any material change in its historical accounts payable practices from
those in effect on the Closing Date.

9.1.23. Hedging Agreements. Schedule 9.1.23, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 10.1.2(f), sets forth, a true and complete list of all Hedging
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

9.1.24. Security Documents.

(a) The provisions of this Agreement are effective to create, in favor of Agent
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on,
and security interest in, all of the Collateral described herein, and (i) when
financing statements and other filings in appropriate form are filed in the
offices set forth on Schedule 9.1.24(a) and (ii) upon the taking of possession
or control by Agent (or by the ABL Agent subject to the terms of the
Intercreditor Agreement) of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to Agent (or the ABL Agent subject to the terms of the
Intercreditor Agreement) to the extent possession or control by Agent is
required by this Agreement), the Liens created by this

 

-60-



--------------------------------------------------------------------------------

Agreement shall constitute fully perfected first priority (or, subject to the
Intercreditor Agreement, second priority) Liens on, and security interests in,
all right, title and interest of the Obligors in the Collateral covered thereby
(other than such Collateral in which a security interest cannot be perfected
under the Uniform Commercial Code as in effect at the relevant time in the
relevant jurisdiction), in each case free of all Liens other than Permitted
Liens, and prior and superior to all other Liens other than such Liens and,
subject to the terms of the Intercreditor Agreement, the Liens in favor of the
ABL Agent.

(b) If and when executed and delivered, each Mortgage will be effective to
create, in favor of Agent (or such other trustee as may be required or desired
under local law) for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Mortgaged Property
and the proceeds thereof, subject only to Permitted Liens, and when any Mortgage
is executed and delivered after the date hereof in accordance with the
provisions of Section 7.3.1 and filed in the appropriate offices), the Mortgages
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Obligors in the Real Estate subject to such Mortgage
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Liens permitted by such Mortgage and, subject to the terms of
the Intercreditor Agreement, the Liens in favor of the ABL Agent.

(c) Each Security Document delivered pursuant to Section 7.4, Section 7.6 or
Section 10.1.13, upon execution and delivery thereof, is effective to create in
favor of Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under Applicable Law or possession or
control is conferred to Agent, such Security Document will constitute fully
perfected first priority (or, subject to the Intercreditor Agreement, second
priority) Liens on, and security interests in, all right, title and interest of
the Obligors in such Collateral, in each case with no other Liens except for
Permitted Liens.

9.1.25. Use of Loans. The proceeds of the Loans shall be used to pay fees and
transaction expenses in connection with the Transactions, to refinance the
existing Debt of the Borrower and its Restricted Subsidiaries and for ongoing
working capital and for other lawful, general corporate, limited liability
company or partnership purposes of the Borrower and its Subsidiaries, including
without limitation to finance permitted restricted payments, share repurchases,
acquisitions, permitted Capital Expenditures and other Investments of the
Borrower and its Subsidiaries. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock. No part of the proceeds of any Loan will be
used, whether immediate, incidental or ultimate, to buy or carry, or to reduce
or refinance any Debt incurred to buy or carry, Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.

9.1.26. Solvency. Each Obligor is Solvent. No Obligor is planning to take any
action described in Section 12.1(h).

9.1.27. Common Enterprise. The Borrower and its Restricted Subsidiaries and
their business operations are closely integrated with one another into a single,
interdependent and collective, common enterprise so that any benefit received by
any one of them from the financial accommodations provided under this Agreement
will be to the direct benefit of the others. The Borrower and its Restricted
Subsidiaries intend to render services to or for the benefit of each other, to
purchase or sell and supply goods to or from or for the benefit of each other,
to make loans, advances and provide other financial accommodations to or for the
benefit of each other and to provide administrative, marketing, payroll and
management services to or for the benefit of each other (in each case, except as
may be prohibited by this Agreement).

9.1.28. Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by the Borrower or any Restricted Subsidiary with
respect to the Transactions.

 

-61-



--------------------------------------------------------------------------------

9.1.29. Employee Matters. As of the Closing Date, (a) neither the Borrower nor
any Restricted Subsidiary, nor any of their respective employees, is subject to
any collective bargaining agreement, (b) no petition for certification or union
election is pending or, to the knowledge of the Borrower or any Restricted
Subsidiary, contemplated with respect to the employees thereof and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of the Borrower or any Restricted Subsidiary, and
(c) there are no strikes, slowdowns, work stoppages or controversies pending or,
to the knowledge of the Borrower, threatened between the Borrower or any
Restricted Subsidiary and its respective employees.

9.1.30. Anti-Corruption Laws. The Borrower has implemented and maintained in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and to the knowledge of the Borrower,
their employees, directors and agents are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects; provided, however, that
no representation is made with respect to the FCPA Matter. None of (a) the
Borrower, any Subsidiary or any of their respective directors or officers, or
(b) to the knowledge of the Borrower, any employee or agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other Transaction will violate Anti-Corruption Laws or
applicable Sanctions.

9.1.31. OFAC. None of the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower or any such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is or is owned or
controlled by any individual or entity that is currently the subject or target
of any Sanction or is located, organized or resident in a Designated
Jurisdiction.

9.2. Complete Disclosure. No Loan Document delivered to Agent and the Lenders
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading. There is no fact or circumstance that any Obligor has failed to
disclose to Agent in writing that could reasonably be expected to have a
Material Adverse Effect. The consolidated balance sheet and statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Consolidated Subsidiaries hereafter delivered to Agent and Lenders are prepared
in accordance with GAAP and present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of the date and for the period set forth
therein in accordance with GAAP. All projections delivered from time to time to
Agent and Lenders have been prepared in good faith, based on assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by Agent and the Lenders that such projections as they relate
to future events are not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. Until Full Payment of all Obligations, the Borrower
(on behalf of itself and its Restricted Subsidiaries) and each Guarantor by its
execution of this Agreement, covenants and agrees with Agent and the Lenders
that:

10.1.1. Inspections; Appraisals.

(a) The Borrower shall, and shall cause each Restricted Subsidiary to, permit
Agent from time to time, subject to reasonable notice and normal business hours,
to visit and inspect the Properties of the Borrower or any Restricted
Subsidiary, inspect, audit and make extracts from the Borrower’s or Restricted
Subsidiary’s books and records, and discuss with its officers, employees,
agents,

 

-62-



--------------------------------------------------------------------------------

advisors and independent accountants the Borrower’s or Restricted Subsidiary’s
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any such visit or inspection, at their own expense.
Neither Agent nor any Lender shall have any duty to the Borrower to make any
inspection, nor to share any results of any inspection, appraisal or report with
the Borrower or any of its Subsidiaries. The Borrower acknowledges that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and the Borrower shall not be entitled to rely upon them.

(b) The Borrower shall, and shall cause each Restricted Subsidiary to, permit
Agent to examine any Obligor’s books and records or any other financial or
Collateral matters as Agent deems appropriate, which examinations shall be
limited to one time per Loan Year; provided, however, that the foregoing limit
shall not apply if an examination or appraisal is initiated during a Default.
The Borrower shall, and shall cause each Restricted Subsidiary to, reimburse
Agent for all reasonable and documented charges, costs and expenses of Agent in
connection with foregoing examinations and appraisals, and the Borrower agrees
to pay Agent’s then standard charges for examination activities, including
reasonable and documented charges for Agent’s internal examination and appraisal
groups, as well as the reasonable and documented charges of any third party used
for such purposes.

10.1.2. Financial Statements; Other Information. The Borrower will furnish to
Agent (the documents required to be delivered pursuant to clauses (a), (b) and
(i) below shall be deemed to have been delivered on the date on which such
documents are posted on the Securities and Exchange Commission’s website at
www.sec.gov):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than 75 days after the end of
each Fiscal Year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Grant Thornton LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, its
consolidated balance sheet and related statements of operations and cash flows
as of the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Senior Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied or as prepared in accordance with the
requirements of the SEC, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Monthly Financial Statements. During the Reporting Trigger Period, as soon
as available, but in any event not later than 30 days after the end of each
month of each Fiscal Year of the Borrower, its consolidated balance sheet and
related statements of operations and cash flows as of the then elapsed portion
of the Fiscal Year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous Fiscal Year, all certified by a Senior
Officer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied or as prepared in accordance with the requirements of the
SEC, subject to normal year-end audit adjustments and the absence of footnotes.

 

-63-



--------------------------------------------------------------------------------

(d) Annual Financial Projections. Concurrently with any delivery of financial
statements under Section 10.1.2(a), projections of the Borrower’s consolidated
balance sheets, related statements of operations, cash flow and Availability
under the ABL Credit Agreement for the next Fiscal Year, quarter by quarter.

(e) Certificate of Senior Officer – Compliance. Concurrently with any delivery
of financial statements under Section 10.1.2(a), Section 10.1.2(b) and, if
applicable, Section 10.1.2(c), a Compliance Certificate.

(f) Certificate of Senior Officer – Hedging Agreements. Concurrently with any
delivery of financial statements under Section 10.1.2(a), Section 10.1.2(b) and,
if applicable, Section 10.1.2(c), a certificate of a Senior Officer of the
Borrower, in form and substance reasonably satisfactory to Agent, setting forth
as of the last Business Day of such month, Fiscal Quarter or Fiscal Year, as
applicable, a true and complete list of all Hedging Agreements of the Borrower
and each Restricted Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement.

(g) Certificate of Insurer or Broker – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 10.1.2(a), a certificate of
insurance coverage from each insurer or broker with respect to the insurance
required by Section 10.1.8, in form and substance reasonably satisfactory to
Agent.

(h) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to the Borrower or any Restricted Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower or any such Restricted Subsidiary, and a copy of any response by
the Borrower or any such Restricted Subsidiary, or the board of directors or
other governing body, as applicable, of the Borrower or any such Restricted
Subsidiary, to such letter or report.

(i) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national or foreign securities exchange
(except standard and customary correspondence), or distributed by the Borrower
to its shareholders generally, as the case may be.

(j) Notices Under Material Contracts. Promptly after the furnishing thereof,
copies of any material report or notice furnished to or by any Person pursuant
to the terms of any Material Contract.

(k) Information Regarding Obligors. Prompt written notice (and in any event not
more than 10 Business Days prior thereto) of any change (i) in any Obligor’s
corporate name or in any trade name used to identify such Person in the conduct
of its business or in the ownership of its Properties, (ii) in the location of
any Obligor’s chief executive office or principal place of business, (iii) in
any Obligor’s identity or corporate structure, (iv) in any Obligor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in any Obligor’s federal
taxpayer identification number.

 

-64-



--------------------------------------------------------------------------------

(l) Notices of Certain Changes. Promptly, but in any event within 10 Business
Days after the execution thereof, copies of any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other Organic Document of the Borrower or any
Restricted Subsidiary.

(m) PP&E Value Reports.

(i) Concurrently with any delivery of financial statements under
Section 10.1.2(a) or financial statements for any quarter ending June 30 under
Section 10.1.2(b), a PP&E Value Report evaluating the Term Priority Collateral
and setting forth the PP&E Value (before any adjustments contemplated by the
proviso set forth in the definition thereof) with respect thereto as of a date
to be no earlier than 45 days prior to the last day of the period covered by
such financial statements, together with a certification from the Borrower that
such PP&E Value Report is true and accurate and has been prepared in accordance
with the procedures used in the immediately preceding PP&E Value Report;
provided that (A) the PP&E Value Report to be delivered in connection with
annual financials shall reflect appropriate field examinations with respect to
the Term Priority Collateral and (B) otherwise, the PP&E Value Report may
consist of a desktop appraisal, in each case, prepared by a nationally
recognized appraiser selected and engaged by the Borrower and reasonably
acceptable to Agent.

(ii) In addition to the foregoing, at any time upon the request of the Required
Lenders (not to be exercised more than once in any fiscal year), an updated PP&E
Value Report prepared at the expense of the Borrower by a nationally recognized
appraiser selected and engaged by the Agent based on new field examinations with
respect to the Term Priority Collateral.

(n) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs, Collateral and
financial condition of the Borrower or any Restricted Subsidiary or any other
Obligor (including, without limitation, any Plan and any reports or other
information required to be filed with respect thereto under the Code or under
ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as Agent may reasonably request.

10.1.3. Notices of Material Events. The Borrower will furnish to Agent prompt
and, in any event, within 10 Business Days after acquiring knowledge thereof,
written notice of the following:

(a) the occurrence of any Default of which the Borrower has knowledge;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to Agent or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to Agent) that, in either case, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

-65-



--------------------------------------------------------------------------------

(e) the filing by the Borrower or any Restricted Subsidiary with the SEC of any
document that contains information that modifies the existing disclosure
regarding the FCPA Matter or makes additional disclosure regarding the FCPA
Matter.

Each notice delivered under this Section 10.1.3 shall be accompanied by a
statement of a Senior Officer of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

10.1.4. Existence; Conduct of Business. The Borrower will, and will cause each
Restricted Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, consents, privileges and franchises material to the
conduct of its business and maintain, including, if necessary, its qualification
to do business in each other jurisdiction in which its Properties are located or
the ownership of its Properties requires such qualification, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 10.2.8.

10.1.5. Payment of Tax Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its Tax liabilities before the same shall become
delinquent or in default, except where such tax liabilities are being Properly
Contested.

10.1.6. Performance of Obligations under Loan Documents. The Borrower will repay
the Loans according to the reading, tenor and effect thereof, and the Borrower
will, and will cause each Restricted Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

10.1.7. Operation and Maintenance of Properties. Except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, the Borrower, at its own expense, will, and will cause each Restricted
Subsidiary to:

(a) operate its Properties or cause such Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Applicable Law, including, without limitation, applicable Environmental
Laws; and

(b) preserve, maintain and keep in good repair, condition and working order
(ordinary wear and tear excepted) all Property material to the conduct of its
business, including, without limitation, all equipment, machinery and
facilities.

10.1.8. Insurance.

(a) The Borrower will, and will cause each Restricted Subsidiary to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including hazard insurance). The loss payable clauses or provisions
in any insurance policy or policies insuring any of the Collateral for the Loans
shall be endorsed in favor of and made payable to Agent as its interests may
appear and such policies shall name Agent as an “additional insured” and “loss
payee”, as applicable, and provide that the insurer will give at least 30 days’
prior notice of any cancellation to Agent.

 

-66-



--------------------------------------------------------------------------------

(b) If any building that forms a part of Mortgaged Property is located in an
area designated a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such reasonable total amount as the Agent may from time to
time reasonably require, and otherwise to ensure compliance with Applicable Law
(including any applicable Flood Laws).

10.1.9. Books and Records. The Borrower will, and will cause each Restricted
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.

10.1.10. Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all Applicable Laws, including FLSA, OSHA, Environmental Laws,
Anti-Corruption Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

10.1.11. Compliance with Material Contracts. The Borrower will, and will cause
each Restricted Subsidiary to, comply with all Material Contracts, except to the
extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

10.1.12. Environmental Matters.

(a) Except for matters that individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall at
its sole expense: (i) comply, and shall cause its Properties and operations and
each Restricted Subsidiary and each Restricted Subsidiary’s Properties and
operations to comply, with applicable Environmental Laws; (ii) not Release or
threaten to Release, and shall cause each Restricted Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Restricted Subsidiaries’ Properties to the extent caused
by the Borrower’s or any of its Restricted Subsidiaries’ operations except in
compliance with applicable Environmental Laws; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of the Borrower’s or its
Restricted Subsidiaries’ Properties; (iv) promptly commence and diligently
prosecute to completion, and shall cause each Restricted Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required under applicable Environmental Laws
because of or in connection with the actual or suspected past, present or future
Release or threatened Release of any Hazardous Material on, under, about or from
any of the Borrower’s or its Restricted Subsidiaries’ Properties; and
(v) conduct, and cause each of its Restricted Subsidiaries to conduct, its
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to form the
basis for a claim for damages or compensation.

(b) The Borrower will promptly, but in no event later than 10 Business Days
after the receipt of notice by any member of the executive management team of
the occurrence of a triggering event, notify Agent and the Lenders in writing of
any threatened action, investigation or inquiry by any Governmental Authority or
any threatened demand or lawsuit by any Person against the Borrower or any
Restricted Subsidiary or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $10,000,000, not fully covered by insurance, subject
to normal deductibles.

 

-67-



--------------------------------------------------------------------------------

10.1.13. Future Subsidiaries; Subsidiary No Longer Immaterial Domestic
Subsidiaries. The Borrower will promptly notify Agent upon any Person becoming a
Subsidiary (and upon any Subsidiary that is an Immaterial Domestic Subsidiary
ceasing to be an Immaterial Domestic Subsidiary) and, if such Person is not an
Excluded Subsidiary, cause it (and cause any Subsidiary that is an Immaterial
Domestic Subsidiary that ceased to be an Immaterial Domestic Subsidiary) to
guaranty the Obligations in a manner reasonably satisfactory to Agent, and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall reasonably require to evidence and perfect a Lien
in favor of Agent on the Collateral of such Person, including delivery of such
legal opinions, in form and substance reasonably satisfactory to Agent, as it
shall deem appropriate.

10.1.14. ERISA Compliance.

(a) The Borrower will promptly furnish and will cause the Subsidiaries and any
ERISA Affiliate to promptly furnish to Agent immediately upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code, in connection with any Plan or any trust
created thereunder, a written notice signed by Senior Officer of the Borrower,
the Subsidiary or such ERISA Affiliate, as the case may be, specifying the
nature thereof, what action the Borrower, such Subsidiary or such ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

(b) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower will
ensure that neither it nor any of its Subsidiaries, at any time:

(i) engages in, or permits any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

(ii) fails to make, or permits any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(iii) contributes to or assumes an obligation to contribute to, or permits any
ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability, or (ii) any
employee pension benefit plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

10.1.15. Compliance with Terms of Leaseholds. The Borrower will, and will cause
all of its Restricted Subsidiaries to, make all payments and otherwise perform
all obligations in respect of all material leases of real Property to which the
Borrower or any of its Restricted Subsidiaries is or is to be a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify Agent of any default by any party with respect to such leases and
cooperate with Agent in all respects to cure any such default, and cause each of
its Restricted Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, could not be reasonably likely
to have a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

10.1.16. Anti-Corruption Laws. The Borrower will, and will cause all of its
Subsidiaries to maintain policies and procedures designed to promote and achieve
compliance with applicable Anti-Corruption Laws.

10.1.17. Borrowing Base Report. The Borrower will deliver within five Business
Days after delivering a Borrowing Base Report to the ABL Agent pursuant to the
ABL Credit Agreement a copy of such Borrowing Base Report to Agent.

10.1.18. Settlement Payment Certificate. On each day that the Borrower or any
Subsidiary makes a cash payment of a settlement of, or fine in connection with,
the FCPA Matter, the Borrower will deliver to Agent on such day a certificate of
a Senior Officer of the Borrower (each, a “Settlement Payment Certificate”),
re-calculating (in reasonable detail) Liquidity and EBITDA to give effect to any
reduction in EBITDA pursuant to clause (c) of the definition of “EBITDA” on
account of such payment.

10.1.19. Licenses Affecting Collateral. Borrower will (a) keep each License
affecting any Collateral (including the manufacture, distribution or disposition
of Inventory) or any other material Property of Borrower and its Subsidiaries in
full force and effect, except where failure to have such License in full force
and effect could not reasonably be expected to have a Material Adverse Effect;
(b) promptly notify Agent of any proposed modification to any such License, or
entry into any new License, in each case at least 12 days prior to its effective
date; (c) pay all Royalties when due except to the extent they are being
Properly Contested; and (d) notify Agent of any default or breach asserted by
any Person to have occurred under any License.

10.1.20. Post-closing Undertakings. Borrower will, and will cause each other
Obligor to, comply with the requirements set forth on Schedule 10.1.20 within
the time periods set forth therein (as any such period may be extended by Agent
in its sole discretion).

10.2. Negative Covenants. Until Full Payment of all Obligations, the Borrower
(on behalf of itself and its Restricted Subsidiaries) and each Guarantor by its
execution of this Agreement, covenants and agrees with Agent and the Lenders
that:

10.2.1. Debt. It will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Obligations arising under the Loan Documents;

(b) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the Ordinary Course of Business to the extent, in each case, not
past due for more than 90 days after the date on which such accounts payable,
accrued expenses, liabilities or other obligations were created or incurred
unless being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

(c) Permitted Purchase Money Debt;

(d) Debt arising from performance or appeal bonds or surety obligations required
by Applicable Law in connection with the operation of the Properties of the
Borrower or any Restricted Subsidiary and in the Ordinary Course of Business;

(e) to the extent permitted by Section 10.2.4(d) and with respect to Foreign
Subsidiaries, Section 10.2.4(l), (i) intercompany Debt between the Borrower and
any Restricted Subsidiary or between Restricted Subsidiaries; provided, that all
such Debt shall be (A) evidenced by a

 

-69-



--------------------------------------------------------------------------------

master intercompany note, in form and substance reasonably satisfactory to Agent
(the “Intercompany Note”), and, if owed to an Obligor, shall be subject to a
first priority (or, subject to the Intercreditor Agreement, second priority)
perfected Lien in favor of Agent pursuant to the Loan Documents, and
(B) unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note and (ii) intercompany
Debt owing by the Borrower or any Restricted Subsidiary to any Excluded
Subsidiary, provided that such Debt is evidenced by the Intercompany Note to
which such Excluded Subsidiary is a party and is unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Intercompany Note;

(f) Debt with respect to Senior Notes in an aggregate principal amount not to
exceed $675,000,000 at any time outstanding;

(g) Debt issued to insurance companies, or their affiliates, to finance
insurance premiums payable to such insurance companies in connection with
insurance policies purchased by a Obligor in the Ordinary Course of Business;

(h) Debt (i) with respect to the ABL Loans so long as (A) the aggregate
principal amount of the ABL Loans does not exceed $150,000,000 at any time
outstanding, (B) the ABL Credit Agreement is not amended to increase the advance
rate on accounts receivable beyond 85% and (C) the holders of such Debt (or the
ABL Agent on their behalf) shall be party to the Intercreditor Agreement and
(ii) incurred in connection with any financing from any lender in respect of the
ABL Loans under Section 364 of the Bankruptcy Code to the extent permitted
pursuant to the Intercreditor Agreement;

(i) Debt with respect to Permitted Junior Priority Secured Debt (and any
refinancings or replacements thereof) in aggregate principal amount not to
exceed $200,000,000 at any time outstanding for all such Debt;

(j) Debt with respect to Permitted Junior Priority Secured Debt to the extent
the proceeds of such Debt are used to refinance, in whole or in part, the Senior
Notes as long as (i) such Debt constitutes Refinancing Debt permitted by
Section 10.2.1(p) and (ii) after giving effect to the incurrence of such Debt,
the ratio of (A) the PP&E Value to (B) the aggregate principal amount of all
Debt outstanding under the Loan Documents as of such date and all Permitted
Junior Priority Secured Debt incurred prior to the date of determination in
reliance on Section 10.2.1(i) and this Section 10.2.1(j) is at least 1.50 to
1.00 and Agent receives a certificate of a Senior Officer, in form and substance
reasonably satisfactory to Agent, certifying that all of the requirements set
forth in this clause (ii) have been satisfied or will be satisfied on or prior
to the incurrence of such Debt;

(k) Debt with respect to Borrowed Money owing by Foreign Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 as long as (i) no Obligor
(A) provides any guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Debt) or (B) is directly or indirectly liable (as a guarantor or otherwise) for
such Debt; (ii) the incurrence of which will not result in any recourse against
any of the assets of any Obligor and (iii) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other Debt
of any Obligor to declare pursuant to the express terms governing such Debt a
default on such other Debt or cause the payment thereof to be accelerated or
payable prior to its stated maturity;

(l) Borrowed Money (other than the Obligations, ABL Obligations and Permitted
Purchase Money Debt) set forth on Schedule 10.2.1(l), but only to the extent
outstanding on the Closing Date and not satisfied with proceeds of the Initial
Loans;

(m) Debt with respect to ABL Bank Products incurred in the Ordinary Course of
Business;

 

-70-



--------------------------------------------------------------------------------

(n) Debt of a Person that merged or consolidated with the Borrower or a
Restricted Subsidiary or that is in existence when a Person becomes a Restricted
Subsidiary or that is secured by an asset (other than Accounts) when acquired by
the Borrower or a Restricted Subsidiary, as long as such Debt was not incurred
in contemplation of such merger or consolidation or such Person becoming a
Subsidiary or such acquisition; provided that, after giving pro forma effect to
such incurrence of Debt and such merger or consolidation or acquisition of such
Restricted Subsidiary or asset pursuant to this clause (n), (i) the Fixed Charge
Coverage Ratio for the four most recently completed Fiscal Quarters for which
financial statements are available is at least 2.00 to 1.00 and (ii) the Asset
Coverage Ratio (which shall be calculated excluding the value of the assets
acquired that are subject to liens, to the extent of the amount of the
obligation secured by such liens) exceeds the Asset Coverage Ratio calculated
immediately prior to such incurrence of Debt and acquisition of such Restricted
Subsidiary or asset pursuant to this clause (n);

(o) Permitted Contingent Obligations;

(p) Refinancing Debt as long as each the Refinancing Conditions are satisfied;

(q) Permitted Unsecured Debt that is not included in any of the preceding
clauses of this Section so long as, giving pro forma effect to any incurrence of
Debt pursuant to this clause (q), the Fixed Charge Coverage Ratio for the four
most recently completed Fiscal Quarters for which financial statements are
available is at least 2.00 to 1.00; and

(r) Debt with respect to Hedging Agreements entered into in compliance with
Section 10.2.14.

10.2.2. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except the following
(collectively, “Permitted Liens”):

(a) Liens securing the payment of any Obligations pursuant to the Loan
Documents;

(b) Excepted Liens;

(c) Purchase Money Liens securing Permitted Purchase Money Debt;

(d) non-exclusive licenses of Oilfield Intellectual Property in the Ordinary
Course of Business;

(e) Liens on property existing at the time such property is acquired by the
Borrower or a Restricted Subsidiary; provided that (i) such Liens were not
created in contemplation of such acquisition, (ii) such Liens do not extend to
any assets other than those being acquired by the Borrower or a Restricted
Subsidiary and (iii) the applicable Debt secured by such Lien is permitted under
Section 10.2.1(n);

(f) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the Ordinary Course of Business and
covering only the assets so leased;

(g) Liens on the assets of any Foreign Subsidiary which secure Debt permitted
pursuant to Section 10.2.1(k);

(h) Liens on unearned premiums in respect of insurance policies securing
insurance premium financing permitted under Section 10.2.1(g);

(i) subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(h);

 

-71-



--------------------------------------------------------------------------------

(j) subject to the terms of the applicable intercreditor agreement, Liens
securing Permitted Junior Priority Secured Debt to the extent permitted by
Section 10.2.1(i) or Section 10.2.1(j);

(k) subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(m);

(l) Liens not otherwise permitted by this Section 10.2.2 so long as securing
obligations other than Borrowed Money and neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate book
value (determined, in the case of each such Lien, as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Restricted Subsidiaries) $15,000,000 at any one time, provided that no such Lien
shall extend to or cover any Collateral (other than cash); and

(m) Liens with respect to Hedging Agreements entered into in compliance with
Section 10.2.14.

10.2.3. Distributions; Upstream Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Distributions except Upstream Payments, and
except:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(b) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(c) if no Event of Default then exists or would result from the making of such
Distribution, the Borrower may repurchase or redeem its Equity Interests owned
by employees, officers or directors of the Borrower or its Subsidiaries or make
payments to employees, officers or directors of the Borrower or its Subsidiaries
upon termination of employment or service in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans or in connection with
the death or disability of such employees, officers or directors in an aggregate
amount not to exceed $2,500,000 in any Fiscal Year (with unused amounts in any
Fiscal Year being carried over to succeeding calendar years, but not to exceed
$5,000,000 of repurchases or redemptions in any Fiscal Year);

(d) the Borrower may repurchase its Equity Interests in connection with the
administration of its equity-based compensation plans from time to time in
effect, in connection with the repurchase of Equity Interests from employees,
directors and other such recipients to satisfy federal, state or local tax
withholding obligations of such employees, directors and other recipients with
respect to income deemed earned as the result of options, stock grants or other
awards made under such plans; and

(e) other Distributions (other than repurchases or redemptions of Equity
Interests or cash distributions to holders of Equity Interests) in an aggregate
amount not to exceed $15,000,000.

10.2.4. Investments, Loans and Advances. The Borrower will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except:

(a) Investments in Restricted Subsidiaries or disclosed on Schedule 10.2.4, in
each case to the extent existing on the Closing Date;

(b) Accounts arising in the Ordinary Course of Business;

 

-72-



--------------------------------------------------------------------------------

(c) Cash Equivalents;

(d) Investments (i) made by the Borrower in or to any Guarantors, (ii) made by
any Restricted Subsidiary in or to the Borrower or any Guarantor, or (iii) made
by any Excluded Subsidiary in or to another Subsidiary or the Borrower;

(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under Section 10.2.4(b) owing to the
Borrower or any Restricted Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries; provided that the Borrower shall give Agent prompt written notice
in the event that the aggregate amount of all Investments held at any one time
under this Section 10.2.4(e) exceeds $10,000,000;

(f) Investments received in consideration for any Asset Disposition permitted
under Section 10.2.9; provided that the Obligors shall take appropriate steps to
grant a first priority (or, subject to the Intercreditor Agreement, second
priority) perfected Lien in such Investments in favor of Agent for the benefit
of the Secured Parties;

(g) advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $10,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(h) any purchases of Equity Interests permitted under Section 10.2.3;

(i) Investments by Foreign Subsidiaries in the Ordinary Course of Business;

(j) Permitted Acquisitions;

(k) Investments (including Debt and other obligations) received in connection
with the bankruptcy or reorganization of suppliers or in settlement of
delinquent obligations of, and other disputes with, suppliers in the Ordinary
Course of Business; and

(l) other Investments (including controlling interests in Persons in the same or
a similar line of business as the Borrower) not to exceed $25,000,000 in the
aggregate at any time, provided that (i) after giving effect to such Investment,
no Default would exist and (ii) no more than $5,000,000 in the aggregate under
this Section 10.2.4(l) may be used for Investments in Foreign Subsidiaries.

10.2.5. Fundamental Changes. The Borrower will not, and will not permit any
Restricted Subsidiary to, engage (directly or indirectly) in any business other
than those businesses in which the Borrower and its Restricted Subsidiaries are
engaged on the Closing Date (or which are reasonably related thereto or are
reasonable extensions thereof but not any trading business or similar
activities) or allow any material change to be made in the character of its
business.

10.2.6. Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 9.1.25.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board of Governors or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. Borrower shall not, directly or indirectly, use any
Loan proceeds, nor use, lend, contribute or otherwise make available any Loan
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of the funding of the Loan, is the subject of
any Sanction; (ii) in any manner that would result in a violation of a Sanction
by any Person (including any Secured Party or other individual or entity
participating in a transaction); or (iii) for any purpose that would breach the
U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or similar law
in any jurisdiction.

 

-73-



--------------------------------------------------------------------------------

10.2.7. Sale or Discount of Receivables. Except for Accounts obtained by the
Borrower or any Restricted Subsidiary out of the Ordinary Course of Business or
the settlement of joint interest billing accounts in the Ordinary Course of
Business or discounts granted to settle collection of Accounts or the sale of
defaulted Accounts arising in the Ordinary Course of Business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Restricted
Subsidiary to, discount or sell (with or without recourse) any of its notes
receivable or Accounts.

10.2.8. Mergers, Etc. The Borrower may not consolidate, combine or merge with or
into another Person, in one or more related transactions, unless:

(e) the Borrower is the resulting or surviving Person or the resultant or
surviving Person (if other than the Borrower) is a corporation, limited
liability company or limited partnership organized and existing under the laws
of the United States or any state thereof or the District of Columbia and such
resulting or surviving Person assumes, pursuant to documentation in form and
substance reasonably satisfactory to the Agent, all of the obligations and
covenants of the Borrower under this Agreement and the other Loan Documents;

(f) immediately before and after such transaction no Default or Event of Default
has occurred and is continuing;

(g) except in the case of a consolidation or merger of the Borrower with or into
a Guarantor, either (i) immediately after giving pro forma effect to such
transaction as if such transaction had occurred at the beginning of the
applicable four-quarter period, the Borrower or the resultant or surviving
Person (if other than the Borrower) would have a Fixed Charge Coverage Ratio
that is not less than the Fixed Charge Coverage Ratio of the Borrower
immediately prior to such transaction or (ii) immediately after giving pro forma
effect to such transaction as if such transaction had occurred at the beginning
of the applicable four-quarter period, the Borrower or the resultant or
surviving Person (if other than the Borrower) would be able to incur at least
$1.00 of additional Indebtedness under the Fixed Charge Coverage Ratio test set
forth in Section 10.2.1; and

(h) the Borrower or such successor shall have delivered to the Agent an
officer’s certificate and an opinion of counsel each stating that such
consolidation, merger or combination, comply with the provisions of this
Agreement and that all conditions precedent in this Agreement relating to such
transaction have been satisfied;

(i) Upon any consolidation, combination or merger in accordance with this
Section 10.2.8, the successor formed by such combination or consolidation or
into which the Borrower is merged shall succeed to, and may exercise every right
and power of, the Borrower under this Agreement and the other Loan Documents
with the same effect as if such successor had been named as the Borrower herein
and shall be substituted for the Borrower (so that from and after the date of
such consolidation, combination or merger, the provisions of this Agreement and
the other Loan Documents referring to the “Borrower” shall refer instead to the
successor and not to the predecessor); and thereafter, if the Borrower is
dissolved following a disposition of all or substantially all of the properties
or assets of the Borrower and its Restricted Subsidiaries taken as a whole in
accordance with this Agreement, it shall be discharged and released from all
obligations and covenants under this Agreement and the other Loan Documents.

 

-74-



--------------------------------------------------------------------------------

10.2.9. Sales of Properties. The Borrower will not, and will not permit any
Restricted Subsidiary to sell, transfer, lease or otherwise dispose of Property
except for:

(a) the sale of Inventory in the Ordinary Course of Business;

(b) the sale or transfer of Equipment or other goods that is obsolete, worn out
or no longer necessary for, or used or useful in, the business of the Borrower
or such Restricted Subsidiary or is replaced by Equipment or other goods;

(c) any sale, transfer, lease or other disposition of Property the consideration
for which is at least fair market value thereof and with respect to which (i) at
least 75% of the consideration received in such sale, transfer, lease or other
disposition is in the form of cash, Cash Equivalents or Deemed Cash Equivalents
and (ii) the fair market value of all forms of consideration other than cash or
Cash Equivalents or Deemed Cash Equivalents received for such sales, transfers,
leases and other dispositions does not exceed $15,000,000 in the aggregate;
provided that, with respect to any disposition pursuant to this
Section 10.2.9(c) that constitutes an Asset Disposition, the Borrower shall
comply with the requirements of Section 5.4.1 with respect to any Net Cash
Proceeds thereof;

(d) the transfer of Property by a Subsidiary or a Guarantor to the Borrower or
another Guarantor;

(e) the sale of the Borrower’s treasury stock and the sale or issuance of any
Subsidiary’s Equity Interests to the Borrower or any Guarantor;

(f) an exchange or “swap” of assets of the Borrower or any Restricted Subsidiary
for the assets of a Person other than the Borrower or any Restricted Subsidiary
in the Ordinary Course of Business, provided that (i) the assets received will
be used or useful in its business, (ii) the Borrower or such Restricted
Subsidiary, as applicable, shall have received reasonably equivalent value for
such assets, such value to be demonstrated to the reasonable satisfaction of
Agent;

(g) sales, transfers, leases or other dispositions constituting Investments
permitted under Section 10.2.4 or constituting Distributions permitted by
Section 10.2.3;

(h) non-exclusive licenses of Oilfield Intellectual Property;

(i) sales, transfers, leases or other dispositions of drill pipe or down hole
equipment lost, abandoned or destroyed in the Ordinary Course of Business;

(j) the sale of past due Accounts permitted by Section 10.2.7; and

(k) the sale, transfer, lease or other disposition of tangible Property to the
extent located outside of the United States on the Closing Date and Equity
Interests in Foreign Subsidiaries in existence on the Closing Date.

10.2.10. Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (other than the Borrower or another
Restricted Subsidiary) (each, an “Affiliate Transaction”), involving aggregate
consideration in excess of $1.0 million, unless:

(a) the Affiliate Transaction is on terms that taken as a whole are not
materially less favorable to the Borrower or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Borrower or such Restricted Subsidiary with an unrelated Person; and

 

-75-



--------------------------------------------------------------------------------

(b) the Borrower delivers to the Agent with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $40 million, a resolution of the Board of Directors of the Borrower
certifying that such Affiliate Transaction complies with this covenant and that
such Affiliate Transaction has been approved by a majority of the disinterested
members, if any, of the Board of Directors of the Borrower.

10.2.11. Subsidiaries. The Borrower will not, and will not permit any Subsidiary
to, create or acquire any additional Subsidiary unless the Borrower gives prior
written notice to Agent of such creation or acquisition and complies with
Section 10.1.13. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Subsidiary except in compliance with Section 10.2.9(c) and except that Equity
Interests in Foreign Subsidiaries owned on the Closing Date may be sold,
assigned or otherwise disposed of in connection with Asset Dispositions
permitted by Section 10.2.9(k) .

10.2.12. Limitation on Issuance of Equity Interests. The Borrower shall not
permit any Restricted Subsidiary to issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except for Equity Interest
issued to an Obligor or another Restricted Subsidiary. The Borrower and its
Subsidiaries shall comply with Section 10.1.13 with respect to any such issued
Equity Interests.

10.2.13. Restrictive Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Restrictive Agreement (other than this Agreement, the Security Documents,
documents governing Purchase Money Liens securing Permitted Purchase Money Debt,
the ABL Credit Agreement or documents covering Permitted Junior Priority Secured
Debt and other Debt permitted hereunder).

10.2.14. Hedging Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreements except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.15. Sale and Leaseback. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any Property, whether now
owned or hereafter acquired, and thereafter rent or lease such Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

10.2.16. Amendments to Organic Documents or Fiscal Year End; Prepayments of
Senior Notes.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organic Documents in a manner that would be adverse to the Lenders
in any material respect.

(b) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
(i) change the last day of its Fiscal Year from December 31 of each year, or the
last days of the first three Fiscal Quarters in each of its Fiscal Years from
March 31, June 30 and September 30 of each year, respectively or (ii) make any
material change in accounting treatment or reporting practices, except as
required by GAAP.

(c) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
prior to the date that is 91 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily redeem (whether in whole or in part) the Senior Notes; provided that
the Borrower may redeem any Senior Notes in a principal amount not exceeding the
cash proceeds of any sale of Equity Interests (other than Disqualified Capital
Stock) of the Borrower or with the aggregate principal amount of Permitted
Junior Priority Secured Debt to the extent permitted by

 

-76-



--------------------------------------------------------------------------------

Section 10.2.1(j), (ii) amend, modify, waive or otherwise change, consent or
agree to any amendment, supplement, modification, waiver or other change to, any
of the terms of the Senior Notes or any Senior Note Indenture if the effect
thereof would be to shorten its maturity or average life or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon, provided that the foregoing shall not prohibit
the execution of supplemental indentures to add guarantors if required by the
terms of any Senior Indenture provided such Person complies with Section 10.1.13
or (iii) except as permitted by the Intercreditor Agreement, amend, modify,
waive or otherwise change, consent or agree to any amendment, supplement,
modification, waiver or other change to, any of the terms of the ABL Credit
Agreement.

10.2.17. Tax Consolidation. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, file or consent to the filing of any consolidated
income tax return with any Person other than the Borrower and its Restricted
Subsidiaries.

10.2.18. Plans. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, become a party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date, except where becoming such a party
could not reasonably be expected to have a Material Adverse Effect.

10.2.19. Additional Deposits in the TL Proceeds and Priority Collateral Account
Prohibited. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, deposit any funds or other Property in, or credit any funds or
other Property to, the TL Proceeds and Priority Collateral Account other than
proceeds of the Loans deposited therein pursuant to Section 8.3 on the Closing
Date, proceeds of any Incremental Term Loans, identifiable proceeds of Asset
Dispositions of Term Priority Collateral, and identifiable proceeds of insurance
resulting from casualty of the Term Priority Collateral and of awards arising
from condemnation of the Term Priority Collateral.

10.3. Financial Covenants. As long as any Commitments or Obligations are
outstanding, the Borrower shall not:

10.3.1. Asset Coverage Ratio. Permit the Asset Coverage Ratio to be less than
1.50 to 1.00 as of the last day of any Fiscal Quarter; provided that, in the
event the Asset Coverage Ratio as of the last day of any Fiscal Quarter is less
than 1.50 to 1.00 and the Borrower has taken one or more of the following
actions at any time during the period (the “Cure Period”) beginning on the last
day of the Fiscal Quarter and ending on the date the Borrower delivers the
Compliance Certificate for such period in accordance with Section 10.1.2(e),
then for purposes of determining compliance with this Section 10.3.1, the
Borrower shall be permitted to calculate the Asset Coverage Ratio after giving
pro forma effect to such action(s) (and, for the avoidance of doubt, in no event
shall the Borrower be deemed to be in Default with respect to this
Section 10.3.1 until the expiration of the Cure Period):

(a) taking all steps necessary to grant a first priority, perfected Lien in
additional Term Priority Collateral in favor of Agent for the benefit of the
Secured Parties such that after giving pro forma effect to such increase in Term
Priority Collateral, the Borrower is in compliance with the Asset Coverage Ratio
at such time; and/or

(b) prepaying Loans in accordance with Section 5.3.1 in an amount such that
after giving effect to the reduction in the Debt outstanding under the Loan
Documents, the Borrower is in compliance at such time;

provided further that the Borrower shall be entitled to calculate the Asset
Coverage Ratio on a pro forma basis pursuant to the foregoing proviso (i) not
more than once in any two Fiscal Quarter period, (ii) not more than twice in any
four Fiscal Quarter period, and (iii) not more than five times during the term
of this Agreement.

 

-77-



--------------------------------------------------------------------------------

10.3.2. Liquidity. Permit Liquidity to be less than $100,000,000 as of the last
day of any Fiscal Quarter or immediately after any cash payment of a settlement
of, or fine in connection with, the FCPA Matter.

SECTION 11. GUARANTY

11.1. Guaranty. For value received, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Borrower by the
Secured Parties, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Agent, for the ratable benefit of the Secured Parties,
the full and prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of the Guaranteed Obligations (as hereafter defined) and the punctual
performance of all of the terms contained in the documents executed by the
Borrower in favor of one or more Secured Parties in connection with the
Guaranteed Obligations. This Guaranty is a guaranty of payment and performance
and is not merely a guaranty of collection. As used herein, the term “Guaranteed
Obligations” means any and all existing and future Obligations of the Borrower
to any Secured Party, whether associated with any credit or other financial
accommodation made to or for the benefit of the Borrower by any Secured Party or
otherwise and whenever created, arising, evidenced or acquired (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). Without limiting the
generality of the foregoing, the Guaranteed Obligations shall include any such
indebtedness, obligations, and liabilities which may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any Guarantor or the Borrower under the Bankruptcy
Code, any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and shall include interest that accrues after the commencement by or
against the Borrower of any proceeding under any Debtor Relief Laws. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any comparable provisions of any similar federal or state
law.

11.2. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature (other
than Taxes, which shall be governed by Section 5.10) now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or authority
therein unless such Guarantor is compelled by law to make such deduction or
withholding. If any such obligation (other than one arising with respect to
Taxes) is imposed upon a Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the applicable Secured Party, on the date
on which such amount is due and payable hereunder, such additional amount in
U.S. dollars as shall be necessary to enable such Secured Party to receive the
same net amount which such Secured Party would have received on such due date
had no such obligation been imposed upon such Guarantor. Each Guarantor will
deliver promptly to such Secured Party certificates or other valid vouchers for
all charges deducted from or paid with respect to payments made by such
Guarantor hereunder. The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

11.3. Rights of Secured Parties. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the

 

-78-



--------------------------------------------------------------------------------

Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Secured Parties
in their sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

11.4. Certain Waivers. Each Guarantor waives to the fullest extent permitted by
law (a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require any Secured Party to proceed against the Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in any Secured Party’s power whatsoever and any defense based upon
the doctrines of marshalling of assets or of election of remedies; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; (f) any defense relating to the failure of any Secured Party
to comply with the applicable laws in connection with the sale or other
disposition of Collateral for all or any part of the Guaranteed Obligations;
(g) any amendment or waiver of the term of any Guaranteed Obligation; (h) any
law or regulation of any jurisdiction or any other event affecting any term of a
Guaranteed Obligation; (i) any fact or circumstance related to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of
such Guarantor under this Guaranty and (j) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties, other than the defense that
the Guaranteed Obligations have been fully performed and indefeasibly paid in
full in cash.

Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any Collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

11.5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

11.6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until Full Payment of all Guaranteed
Obligations and any amounts payable under this Guaranty. If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to Agent (for the benefit of itself and the other Secured
Parties) to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

 

-79-



--------------------------------------------------------------------------------

11.7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until Full Payment of all Guaranteed Obligations
and any amounts payable under this Guaranty. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
any Secured Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not such Secured Party is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

11.8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of any Secured Party or resulting
from such Guarantor’s performance under this Guaranty, to the Full Payment of
all Guaranteed Obligations. If Agent so requests, any such obligation or
indebtedness of the Borrower to any Guarantor shall be enforced and performance
received by such Guarantor as trustee for Agent and the proceeds thereof, as
well as any other amounts received by such Guarantor in violation of this
Section, shall be paid over to Agent on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

11.9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by any
Guarantor immediately upon demand by Agent.

11.10. Expenses. Each Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable attorneys’ fees and
expenses) in any way relating to the enforcement or protection of the any
Secured Party’s rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of any Secured Party in any proceeding
under any Debtor Relief Laws. The obligations of each Guarantor under this
paragraph shall survive the Full Payment of the Guaranteed Obligations and
termination of this Guaranty.

11.11. Miscellaneous. Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations. No failure by any Secured Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by Agent and each Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by any
Guarantor or any other guarantor for the benefit of the Secured Parties or any
term or provision thereof.

 

-80-



--------------------------------------------------------------------------------

11.12. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as each Guarantor requires, and that the Secured Parties have no duty, and each
Guarantor is not relying on any Secured Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of any Secured Party to disclose such information and any defense
relating to the failure to provide the same).

11.13. Additional Guarantors. Each Person that is required to become a party to
this Guaranty pursuant to Section 10.1.13 shall become a Guarantor for all
purposes of this Guaranty upon execution and delivery by such Person of a
supplement in form reasonably satisfactory to Agent.

SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1. Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) The Borrower fails to pay principal on any Loan when due (whether at stated
maturity, on demand, upon acceleration or otherwise), or Borrower fails to pay
any interest, fee or any other Obligation, and such failure continues unremedied
for a period of 30 days;

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) The Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.3, 8.4.2, 10.1.1, 10.1.4, 10.1.18, 10.2 or
10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within (i) with respect
to any failure to provide any report or notice required hereunder, 30 days and
(b) with respect to any other covenant (other than those subject to clause
(a) and (c) above), 60 days after a Senior Officer of such Obligor has knowledge
thereof or receives notice thereof from Agent, whichever is sooner; provided,
that such notice and opportunity to cure shall not apply if the breach or
failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents (or any material provision thereof) or Obligations, or the
perfection or priority of any Lien granted to Agent; or any Loan Document ceases
to be in full force or effect for any reason (other than a waiver or release by
Agent and Lenders);

(f) Any (i) failure of any Obligor to make any payment or (ii) other breach or
default of an Obligor occurs under any instrument or agreement to which it is a
party or by which it or any of its Properties is bound, in each case, relating
to any Material Debt, if, in the case of clause (ii), the maturity of or any
payment with respect to such Material Debt may be accelerated or demanded due to
such breach; provided, however, that any breach or default or any event of
default under the ABL Credit Agreement as a result of breach of any financial
covenant under Section 10.3 of the ABL Credit Agreement will not constitute an
Event of Default under this clause (f) until the earlier to occur of (A) the
30th day after the occurrence of such breach and (B) acceleration of the Debt
under the ABL Credit Agreement;

(g) The failure by the Borrower or any of its Restricted Subsidiaries to pay
final judgments aggregating in excess of $30,000,000 (excluding amounts covered
by insurance), which judgments are either (i) not paid within 60 days after the
date payment is due or (ii) not discharged or stayed for a period of 60 days
from the date of such judgment;

 

-81-



--------------------------------------------------------------------------------

(h) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding; or

(i) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, an ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in liability of an Obligor to a Pension
Plan, Multiemployer Plan or PBGC, or that constitutes grounds for appointment of
a trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan; an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan; or any event similar to the foregoing occurs or
exists with respect to a Foreign Plan.

12.2. Remedies upon Default. If any Event of Default (other than an Event of
Default described in clause (h) of Section 12.1) exists, Agent may (with the
consent of the Required Lenders) and shall (upon written direction of Required
Lenders) do any one or more of the following from time to time:

(a) declare any Obligations immediately due and payable (an “acceleration”)
which amount shall include, if such acceleration occurs prior to third
anniversary of the Closing Date, the Applicable Premium in effect on the date of
such acceleration, as if such acceleration were an optional or mandatory
prepayment on the principal amount of Loans accelerated, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrower to the fullest extent permitted
by law;

(b) if an Event of Default described in clause (h) of Section 12.1 occurs and is
continuing, any Obligations will become immediately due and payable without any
further action or notice on the part of Agent or any Lenders;

(c) require Obligors to Cash Collateralize their Obligations that are contingent
or not yet due and payable; and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower to assemble Collateral, at
Borrower’s expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by
Borrower, Borrower agrees not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. The Borrower agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

 

-82-



--------------------------------------------------------------------------------

12.3. License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. The Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

12.4. Setoff. At any time during an Event of Default, Agent, Lenders, and any of
their Affiliates are authorized, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, such Lender or
such Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, such Lender or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

12.5. Remedies Cumulative; No Waiver.

12.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

12.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan during a Default,
Event of Default or other failure to satisfy any conditions precedent; or
(c) acceptance by Agent or any Lender of any payment or performance by an
Obligor under any Loan Documents in a manner other than that specified therein.
Any failure to satisfy a financial covenant on a measurement date shall not be
cured or remedied by satisfaction of such covenant on a subsequent date.

SECTION 13. AGENT

13.1. Appointment, Authority and Duties of Agent.

13.1.1. Appointment and Authority. Each Lender appoints and designates Cortland
as Agent under all Loan Documents. Agent may, and each Lender authorizes Agent
to, enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents. Any action taken by Agent in accordance with the
provisions of the Loan Documents, and the exercise by Agent of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Lenders. Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver, as Agent, each Loan Document, including the
Intercreditor Agreement and any other intercreditor or subordination agreement,
and accept delivery of each Loan Document; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any

 

-83-



--------------------------------------------------------------------------------

Enforcement Action or otherwise exercise any rights or remedies with respect to
any Collateral or under any Loan Documents, Applicable Law or otherwise. In
addition to the foregoing, each Lender hereby irrevocably authorizes Agent, at
Agent’s option and discretion, to enter into, or amend, the Intercreditor
Agreement (or similar agreements with the same or similar purpose) and any other
subordination or intercreditor agreement to effect the subordination of Liens
securing Obligations under the Loan Documents contemplated by Sections 10.2.1(i)
and 10.2.1(j) as agent for and on its behalf in accordance with the terms
specified in this Agreement. Any such Intercreditor Agreement or subordination
or intercreditor agreement entered into by Agent on behalf of the Secured
Parties shall be binding upon each Secured Party. Each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 14.3) hereby authorizes and
directs Agent to enter into the Intercreditor Agreement and any such
subordination and intercreditor agreement on behalf of such Lender and agrees
that Agent may take such actions on its behalf as is contemplated by the terms
of the Intercreditor Agreement and any such subordination or intercreditor
agreement. Agent shall notify the Lenders of the effectiveness of the
Intercreditor Agreement and any such subordination or intercreditor agreement
when executed and shall provide a copy of the executed Intercreditor Agreement
and any such subordination or intercreditor agreement to the Lenders as and when
effective.

13.1.2. Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Lender or other Person by reason of any Loan Document or related transaction.
The conferral upon Agent of any right shall not imply a duty to exercise such
right, unless instructed to do so by Lenders in accordance with this Agreement.

13.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

13.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Lender unless Agent has received notice to the contrary from such Lender
before Agent takes the action. Agent may request instructions from Required
Lenders with respect to any act (including the failure to act) in connection
with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Lenders of their indemnification obligations against Claims
that could be incurred by Agent. Agent may refrain from any act until it has
received such instructions or assurances, and shall not incur liability to any
Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
pursuant to instructions of Required Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 15.1.1. In no event shall Agent be required to take any
action that it determines in its discretion is contrary to Applicable Law or any
Loan Documents or could subject any Agent Indemnitee to liability.

13.2. Agreements Regarding Collateral and Borrower Materials.

13.2.1. Lien Releases; Care of Collateral. The Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrower
certifies in writing is permitted pursuant to this Agreement or a Permitted Lien
entitled to priority over Agent’s Liens (and Agent may rely conclusively on any
such

 

-84-



--------------------------------------------------------------------------------

certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 15.1, with the consent of
Required Lenders. The Lenders authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Agent has no
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

13.2.2. Possession of Collateral. Agent and the Lenders appoint each Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held or controlled by such Lender, to the extent such Liens
are perfected by possession or control. If any Lender obtains possession or
control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

13.2.3. Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrower’s books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

13.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

13.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from the Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations or assert any rights relating to any Collateral.

13.5. Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from the other Lenders
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.8, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.

 

-85-



--------------------------------------------------------------------------------

13.6. Indemnification; Waiver.

(a) EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES, TO THE
EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY
CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR
AGENT (IN THE CAPACITY OF AGENT). In Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

(b) The Borrower acknowledges and agrees that if payment of the Obligations are
accelerated or the Loans and other Obligation otherwise become due prior to the
Maturity Date, in each case, in respect of any Event of Default (including, but
not limited to, upon the occurrence of a bankruptcy or insolvency event
(including the acceleration of claims by operation of law)), the Applicable
Premium with respect to an optional or mandatory redemption of the Loans will
also be due and payable as though the Loans were redeemed and shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
premium payable above shall be presumed to be the liquidated damages sustained
by each holder as the result of the early redemption and the Borrower agrees
that it is reasonable under the circumstances currently existing. The premium
shall also be payable in the event the Loans are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means. THE BORROWER EXPRESSLY WAIVE (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the
fullest extent it may lawfully do so) that: (A) the premium is reasonable and is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between holders and the Borrower giving
specific consideration in this transaction for such agreement to pay the
premium; and (D) the Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Borrower expressly
acknowledges that its agreement to pay the premium to Lenders as herein
described is a material inducement to Lenders to purchase the Loans.

13.7. Limitation on Responsibilities of Agent. Agent shall not be liable to any
Lender for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make any express or implied
representation, warranty or guarantee to the Lenders with respect to any
Obligations, Collateral, Liens, Loan Documents or Obligor. No Agent Indemnitee
shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity,

 

-86-



--------------------------------------------------------------------------------

extent, perfection or priority of any Lien therein; the validity, enforceability
or collectability of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor. No Agent Indemnitee shall have any obligation to
any Secured Party to ascertain or inquire into the existence of any Default or
Event of Default, the observance by any Obligor of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

13.8. Successor Agent and Co-Agents.

13.8.1. Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrower. If Agent is a
Defaulting Lender under clause (d) of the definition thereof, Required Lenders
may, to the extent permitted by Applicable Law, remove such Agent by written
notice to Borrower and Agent. Required Lenders may appoint a successor to
replace the resigning or removed Agent, which successor shall be (a) a Lender or
an Affiliate of a Lender; or (b) a financial institution reasonably acceptable
to Required Lenders and (provided no Default or Event of Default exists)
Borrower. If no successor agent is appointed prior to the effective date of
Agent’s resignation or removal, then Agent may appoint a successor agent that is
a financial institution acceptable to it (which shall be a Lender unless no
Lender accepts the role) or in the absence of such appointment, Required Lenders
shall on such date assume all rights and duties of Agent hereunder. Upon
acceptance by any successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act. On the effective date of its
resignation or removal, the retiring or removed Agent shall be discharged from
its duties and obligations hereunder but shall continue to have all rights and
protections under the Loan Documents with respect to actions taken or omitted to
be taken by it while Agent, including the indemnification set forth in Sections
13.6 and 15.2, and all rights and protections under this Section 13. Any
successor to Cortland by merger or acquisition of stock or this loan shall
continue to be Agent hereunder without further act on the part of any Lender or
Obligor.

13.8.2. Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Lenders shall execute and deliver any instrument or agreement that Agent may
request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

13.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans hereunder. Each Lender has made
such inquiries as it feels necessary concerning the Loan Documents, Collateral
and Obligors. Each Lender acknowledges and agrees that the other Secured Parties
have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan
Documents or Obligations. Each Lender will, independently and without reliance
upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans, and in taking or
refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly requested by a Lender, Agent shall have no duty
or responsibility to provide any Lender with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

 

-87-



--------------------------------------------------------------------------------

13.10. Remittance of Payments and Collections.

13.10.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m. on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. on such
day, and if request is made after 1:00 p.m., then payment shall be made by 11:00
a.m. on the next Business Day. Payment by Agent to any Lender shall be made by
wire transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

13.10.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest, from the
due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate. In no event shall Borrower be
entitled to credit for any interest paid by a Lender to Agent, nor shall a
Defaulting Lender be entitled to interest on amounts held by Agent pursuant to
Section 4.2.

13.10.3. Recovery of Payments. If Agent pays an amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Lender. If Agent determines that an amount received by it must be returned
or paid to an Obligor or other Person pursuant to Applicable Law or otherwise,
then Agent shall not be required to distribute such amount to any Lender. If any
amounts received and applied by Agent to Obligations held by a Lender are later
required to be returned by Agent pursuant to Applicable Law, such Lender shall
pay to Agent, on demand, its share of the amounts required to be returned.

13.11. Individual Capacities. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

13.12. Titles. Each Lender that is designated in connection with this credit
facility as an “Arranger,” “Bookrunner” or “Agent” of any kind shall have no
right or duty under any Loan Documents other than those applicable to all
Lenders, and shall in no event have any fiduciary duty to any Secured Party.

13.13. No Third Party Beneficiaries. This Section 13 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations.
Except as set forth in Section 13.8 with respect to the Borrower, this
Section 13 does not confer any rights or benefits upon the Borrower or any other
Person. As between the Borrower and Agent, any action that Agent may take under
any Loan Documents or with respect to any Obligations shall be conclusively
presumed to have been authorized and directed by the Lenders.

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) the Borrower shall not have
the right to assign its rights or delegate its obligations under any Loan
Documents; and (b) any assignment by a Lender must be made in compliance with
Section 14.3. Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 14.3. Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.

 

-88-



--------------------------------------------------------------------------------

14.2. Participations.

14.2.1. Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if it had not
sold such participating interests, and Borrower and Agent shall continue to deal
solely and directly with such Lender in connection with the Loan Documents. Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.10 unless Borrower agrees otherwise in writing.

14.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Maturity Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases the
Borrower, any Guarantor or substantially all Collateral.

14.2.3. Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrower (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments and Loans (including principal and stated interest). Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

14.2.4. Benefit of Setoff. Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 13.5 as if such Participant were a Lender.

14.3. Assignments.

14.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $1,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) the prior written consent of Agent
shall have been obtained, which consent shall not be unreasonably withheld,
conditioned or delayed, provided, that, the consent of Agent shall not be
required in connection with an assignment to another Lender, to any Affiliate of
a Lender, or to any Approved Fund and (c) the parties to each such assignment
shall execute and deliver an Assignment to Agent for acceptance and recording.
Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to secure obligations of such Lender, including a
pledge or assignment to a Federal Reserve Bank; provided, however, that no such
pledge or assignment shall release the Lender from its obligations hereunder nor
substitute the pledge or assignee for such Lender as a party hereto.

 

-89-



--------------------------------------------------------------------------------

14.3.2. Effect; Effective Date. Upon delivery to Agent of a fully executed
Assignment in the form of Exhibit A and a processing fee of $3,500 (unless
otherwise agreed or waived by Agent in its discretion), the assignment shall
become effective as specified in the Assignment, if it complies with this
Section 14.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrower shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.11 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

14.3.3. Certain Assignees. No assignment or participation may be made to the
Borrower, Affiliate of the Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignee is permitted under
the Loan Documents. Assignment by a Defaulting Lender shall be effective only if
there is concurrent satisfaction of all outstanding obligations of the
Defaulting Lender under the Loan Documents in a manner satisfactory to Agent,
including payment by the Eligible Assignee or Defaulting Lender to Agent of an
aggregate amount sufficient upon distribution (through direct payment, purchases
of participations or other methods acceptable to Agent) to satisfy all funding
and payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

14.3.4. Register. Agent, acting as a non-fiduciary agent of Borrower (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, principal and interest owing to,
each Lender. Entries in the register shall be conclusive, absent manifest error,
and Borrower, Agent and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary. Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Obligor
with respect to the Obligations. The register shall be available for inspection
by Borrower or any Lender, from time to time upon reasonable notice.

14.4. Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.10 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
the Borrower may, upon 10 days’ notice to such Lender, require it to assign its
rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after such notice. Agent
is irrevocably appointed as attorney-in-fact to execute any such Assignment if
the Lender fails to execute it. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

 

-90-



--------------------------------------------------------------------------------

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Maturity Date; or (iv) amend this clause (b);

(c) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) waive the conditions precedent contained in
Section 6; (ii) alter Section 5.8.2, 7.1 (except to add Collateral), 13.5 or
15.1.1; (iii) change any provision of this Section 15.1.1(c) or the definition
of “Required Lenders”, or any other provision hereof specifying the number or
percentages of Lenders required to amend, waive or otherwise modify any rights
hereunder or any other Loan Document or make any determination or grant any
consent hereunder; (iv) release all or substantially all Collateral; or
(v) except in connection with a merger, disposition or similar transaction
expressly permitted hereby, release any Obligor from liability for any
Obligations;

and, provided further that, notwithstanding the foregoing, (x) Lenders accepting
Extension Offers may enter into (or direct Agent to enter into) Extension
Amendments as contemplated by Section 2.4.4; and (y) Lenders accepting
Incremental Term Commitments may enter into (or direct Agent to enter into) any
Increase Joinder, in each case, without the consent or approval of any other
Lenders.

15.1.2. Limitations. The agreement of Borrower shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders and/or Agent as among themselves but the parties to such shall provide
prompt written notice thereof to the Borrower. Only the consent of the parties
to any agreement relating to fees or a Bank Product shall be required for
modification of such agreement, and no Bank Product provider (in such capacity)
shall have any right to consent to modification of any Loan Document other than
its Bank Product agreement. Any waiver or consent granted by Agent or Lenders
hereunder shall be effective only if in writing and only for the matter
specified.

15.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2. Indemnity. THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON AND, IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE OR
SOLE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim (a) that is determined in a final, non-appealable judgment by
a court of competent jurisdiction to result from the bad faith, gross negligence
or willful misconduct of such Indemnitee or (b) arises out of or is in
connection with any claim, litigation, loss or proceeding not involving an act
or omission of the Borrower or any of its Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than against Agent in its capacity
as such); and Claims consisting of attorneys’ fees and expenses incurred by the
Indemnitees will be limited to the reasonable and documented fees, disbursements
and other charges of one firm of counsel to the Indemnitees taken as a whole and
one firm of local counsel to the Indemnitees taken as a whole in each
appropriate jurisdiction and, in the case of an actual or potential conflict of
interest as determined by the affected Indemnitee Party, one additional counsel
to such affected Indemnitee.

 

-91-



--------------------------------------------------------------------------------

15.3. Notices and Communications.

15.3.1. Notice Address. All notices and other communications by or to a party
hereto shall be in writing and shall be given to the Borrower, at the Borrower’s
address shown on the signature pages hereof, and to any other Person at its
address shown on the signature pages hereof (or, in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its
Assignment), or at such other address as a party may hereafter specify by notice
in accordance with this Section 15.3. Each communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.4,
2.3, 3.1.2 or 4.1.1 shall be effective until actually received by the individual
to whose attention at Agent such notice is required to be sent. Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.

15.3.2. Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters and distribution of Loan Documents. Secured Parties make no assurance as
to the privacy or security of electronic communications. E-mail and voice mail
shall not be effective notices under the Loan Documents.

15.3.3. Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrower shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Borrower, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.

15.3.4. Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

15.3.5. Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of the Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. The Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of the
Borrower.

 

-92-



--------------------------------------------------------------------------------

15.4. Performance of Borrower’s Obligations. Agent may, in its discretion at any
time and from time to time, at Borrower’s expense, pay any amount or, upon
notice to Borrower unless an Event of Default exists, do any act required of the
Borrower under any Loan Documents or otherwise lawfully requested by Agent to
(a) enforce any Loan Documents or collect any Obligations; (b) protect, insure,
maintain or realize upon any Collateral; or (c) defend or maintain the validity
or priority of Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien. All reasonable and documented
payments, costs and expenses (including Extraordinary Expenses) of Agent under
this Section shall be reimbursed to Agent by Borrower, on demand, with interest
from the date incurred until paid in full, at the Default Rate. Any payment made
or action taken by Agent under this Section shall be without prejudice to any
right to assert an Event of Default or to exercise any other rights or remedies
under the Loan Documents.

15.5. Credit Inquiries. Agent and the Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means, which shall have the same legal
validity and enforceability as manual or paper-based methods, to the fullest
extent permitted by Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.

15.9. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

15.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

 

-93-



--------------------------------------------------------------------------------

15.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrower acknowledges and
agrees that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrower and its Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate; and (iii) Borrower is capable
of evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated by the Loan Documents; (b) each of Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower, its Affiliates or any other Person, and has no obligation with respect
to the transactions contemplated by the Loan Documents except as expressly set
forth therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrower and its Affiliates, and have no obligation to disclose any of
such interests to Borrower or its Affiliates. To the fullest extent permitted by
Applicable Law, the Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

15.12. Confidentiality. Each of Agent and Lenders shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
they are informed of the confidential nature of the Information and instructed
to keep it confidential); (b) to the extent requested by any governmental,
regulatory or self-regulatory authority purporting to have jurisdiction over it
or its Affiliates; provided that unless specifically prohibited by Applicable
Law, each of Agent and each Lender shall endeavor to notify the Borrower
(without any liability for a failure to so notify the Borrower) of any request
made to such Lender or Agent, as applicable, by any governmental, regulatory or
self-regulatory agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) for disclosure of any such Information prior to disclosure
of such Information; (c) to the extent required by Applicable Law or by any
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with any action or proceeding relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any Transferee or any actual or prospective party (or
its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, or any of their Affiliates on a nonconfidential
basis from a source other than Borrower; (h) on a confidential basis to a
provider of a Platform; or (i) with the consent of the Borrower. Notwithstanding
the foregoing, Agent and Lenders may publish or disseminate general information
concerning this credit facility for league table, tombstone and advertising
purposes, and may use Borrower’s logos, trademarks or product photographs
approved by Borrower Agent in advertising materials; provided, however that
(x) Agent and Lenders provide Borrower Agent with a copy for its review prior to
publishing or disseminating such information and (y) such general information
does not include any Information required to be kept confidential by this
Section 15.12. As used herein, “Information” means information received from an
Obligor or Subsidiary relating to it or its business that is identified as
confidential when delivered. A Person required to maintain the confidentiality
of Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that accorded its own confidential
information. Each of Agent and Lenders acknowledges that (i) Information may
include material non-public information; (ii) it has developed compliance
procedures regarding the use of such information; and (iii) it will handle the
material non-public information in accordance with Applicable Law.

 

-94-



--------------------------------------------------------------------------------

15.13. GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

15.14. Consent to Forum.

15.14.1. Forum. THE BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.

15.14.2. Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

15.15. Waivers by Borrower. To the fullest extent permitted by Applicable Law,
the Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which the Borrower may in any way be liable, and hereby ratifies anything
Agent may do in this regard; (c) notice prior to taking possession or control of
any Collateral; (d) any bond or security that might be required by a court prior
to allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against any party
hereto, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto (which Agent and each Lender hereby also waives);
and (g) notice of acceptance hereof. The Borrower acknowledges that the
foregoing waivers are a material inducement to Agent and Lenders entering into
this Agreement and that they are relying upon the foregoing in their dealings
with the Borrower. The Borrower has reviewed the foregoing waivers with its
legal counsel and has knowingly and voluntarily waived its jury trial and other
rights following consultation with legal counsel. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

15.16. Patriot Act Notice. Agent and Lenders hereby notify Borrower that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies the Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrower’s management and owners, such as legal name,
address, social security number and date of birth. Borrower shall, promptly upon
request, provide all documentation and other information as Agent or any Lender
may request from time to time in order to comply with any obligations under any
“know your customer,” anti-money laundering or other requirements of Applicable
Law.

 

-95-



--------------------------------------------------------------------------------

15.17. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-96-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER: KEY ENERGY SERVICES, INC. By:     Title:    

Address for Borrower:

1301 McKinney Street, Suite 1800

Houston, TX 77010

Attn: Marshall Dodson

Telecopy: 713.651.4556

Signature Page to Term Loan and Security Agreement (Key Energy)



--------------------------------------------------------------------------------

GUARANTORS: KEY ENERGY SERVICES, LLC By:   Title:   KEY ENERGY MEXICO, LLC By:  
Title:  

 

Address for all Guarantors:

1301 McKinney Street, Suite 1800

Houston, TX 77010

Attn: Marshall Dodson

Telecopy: 713.651.4556

Signature Page to Term Loan and Security Agreement (Key Energy)



--------------------------------------------------------------------------------

AGENT AND LENDERS: CORTLAND CAPITAL MARKET SERVICES LLC, as Agent By:   Title:  
Address:       Attn:   Telecopy:  

Signature Page to Term Loan and Security Agreement (Key Energy)



--------------------------------------------------------------------------------

                                                                              
                         , as a Lender By:   Title:   Address:       Attn:  
Telecopy:  

Signature Page to Term Loan and Security Agreement (Key Energy)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT

This Assignment (the “Assignment”) is dated as of the Effective Date set forth
below and is entered into by and between [the][each]1 Assignor identified in
item 1 below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified
in item 2 below ([the][each, an] “Assignee”). [It is understood and agreed that
the rights and obligations of [the Assignors][the Assignees]3 hereunder are
several and not joint.]4 Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the facility described therein,
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:     2. Assignee[s]:    

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

[Assignee is [a Lender][an Affiliate of [identify Lender]][an Approved Fund].]

 

3.    Borrower:    Key Energy Services, Inc. 4.    Agent:    Cortland Capital
Market Services LLC, as the agent under the Credit Agreement 5.    Credit
Agreement:    Term Loan and Security Agreement, dated as of [    ], 2015 among
Key Energy Services, Inc., as Borrower, certain subsidiaries of the Borrower
named as guarantors therein, the Lenders party thereto, Cortland Capital Market
Services LLC, as Agent 6.    Assigned Interest[s]:   

 

Assignor[s]5

  

Assignee[s]6

   Aggregate Amount of
Commitment/ Loans
for all Lenders7    Amount of
Commitment/
Loans Assigned    Percentage
Assigned of
Commitment/
Loans8      CUSIP
Number       $    $      %             $    $      %             $    $      %
     

 

[7. Trade Date:                             ]9

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR]

By:

  Name: Title: [NAME OF ASSIGNOR]

By:

  Name: Title: ASSIGNEE[S] [NAME OF ASSIGNEE]

By:

  Name: Title: [NAME OF ASSIGNEE]

By:

  Name: Title:



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:

CORTLAND CAPITAL MARKET

SERVICES LLC, as Agent

By:   Name: Title: [Consented to and:

KEY ENERGY SERVICES, INC.,

as Borrower

By:

 

Name: Title:                                              ]11

 

 

 

 

10  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

11  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND

CONDITIONS FOR ASSIGNMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 14.3 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1(n) or 10.1.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender
attached to the Assignment is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York, without
giving effect to any conflict of law principles except federal law relating to
national banks.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Date:                      , 2015

Cortland Capital Market Services LLC, as Agent (the “Agent”) for the Lenders (as
defined) under that certain Term Loan and Security Agreement dated as of [ ],
2015 (as the same may be amended, modified or restated from time to time, the
“Term Loan Agreement”)

Gentlemen:

KEY ENERGY SERVICES, INC., a Maryland corporation (“Borrower”), hereby refers to
the Term Loan Agreement and hereby gives you notice irrevocably, pursuant to
Section 4.1.1 of the Term Loan Agreement, of the Borrowing specified below:

 

1.    Borrowing date:    _________________    2.    Requested Dollar amount:   
$                                        3.    Interest Rate Type:   
_________________    [4.    Interest Period:   
                                    ]12   

The Borrowing herein requested is to be received in immediately available funds
on [            ], 2015 in the following account:

 

Bank Name:         ABA Number:         Account Title:         Account Number:   
    

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the undersigned contained in Section 9
of the Term Loan Agreement are true and correct in all material respects
(provided that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as though made on and as of the date hereof and
the date of the proposed Borrowing except to the extent such representation or
warranty was made with respect to a certain date or period; and

(b) no Default has occurred and is continuing, or would result from such
proposed Borrowing.

 

12  To be included for LIBOR Loans only.



--------------------------------------------------------------------------------

Capitalized terms used herein without definition have the meanings assigned to
them in the Term Loan Agreement.

 

KEY ENERGY SERVICES, INC.,

a Maryland corporation

By:

  Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION/CONTINUATION

Date:             , 20    

Cortland Capital Market Services LLC, as Agent (the “Agent”) for the Lenders (as
defined) under that certain Term Loan and Security Agreement dated as of [ ],
2015 (as the same may be amended, modified or restated from time to time, the
“Term Loan Agreement”)

Gentlemen:

KEY ENERGY SERVICES, INC., a Maryland corporation (“Borrower”) hereby refers to
the Term Loan Agreement and hereby gives you notice irrevocably, pursuant to
Section 3.1.2 of the Term Loan Agreement, of the conversion or continuation of
the Loan specified below:

 

1.    Loan to be converted or continued:       (1)    Amount:
    $_______________       (2)    Loan Date: _______________, 20____       (3)
  

Existing Interest Rate type:

   Check applicable blank       (a)   

Base Rate

   ________       (b)    LIBOR with an Interest Period of:             (i)   
one month    ________          (ii)    two months    ________          (iii)   
three months    ________          (iv)    six months    ________          [(v)
   [longer period not to exceed 12 months]                    ]1    (4)   

Existing Interest Period ending on:                 , 20        

2.   

Proposed conversion or continuation date:             , 20        (the
“Conversion/Continuation Date”).

 

1  If consented to by all Lenders.



--------------------------------------------------------------------------------

3. Loan described in (1) above is to be converted or continued as follows: (1)
Amount:     $_______________ (2) Loan Date: _______________, 20____ (3)
Requested Interest Rate Type and applicable Dollar amount: (a) Base Rate for $
                                     (b) LIBOR with an Interest Period of: (i)
one month _________ (ii) two months _________ (iii) three months _________ (iv)
six months _________ [(v) [longer period not to exceed 12 months] _________]2

[The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the Conversion/Continuation Date, before and
after giving effect to the Conversion/Continuation Date of the Loans as herein
specified:

(a) no Default has occurred and is continuing, or would result from such
Conversion/Continuation.]3

Capitalized terms used herein without definition have the meanings assigned to
them in the Term Loan Agreement.

 

KEY ENERGY SERVICES, INC.,

a Maryland corporation

By:   Name:   Title:  

 

2  If consented to by all Lenders.

3  To be included for any conversion to or continuation as a LIBOR Loan only.



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Term Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Commitment  

Bank of America, N.A.

   $ 315,000,000   



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

to

Term Loan and Security Agreement

CLOSING DATE UNRESTRICTED SUBSIDIARIES

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

to

Term Loan and Security Agreement

CLOSING DATE IMMATERIAL DOMESTIC SUBSIDIARIES

Key International, LLC

Misr Key Energy Investments, LLC

Misr Key Energy Services, LLC



--------------------------------------------------------------------------------

SCHEDULE 1.1(C)

to

Term Loan and Security Agreement

CLOSING DATE EXCLUDED PROPERTY

On file with Agent.



--------------------------------------------------------------------------------

SCHEDULE 7.4.1

to

Term Loan and Security Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.3

to

Term Loan and Security Agreement

DEPOSIT ACCOUNTS

 

Account Holder

  

Account Bank

  

Type of Account

  

Account Number

Key Energy Services, LLC    Amegy Bank of Texas    Deposit    0053 4850 05 Key
Energy Services, LLC    JP Morgan Chase Bank    Deposit    9459 5938 5 Key
Energy Services, LLC    JP Morgan Chase Bank    Disbursement (Vendors)    9459
6045 8 Key Energy Services, LLC    JP Morgan Chase Bank    Disbursement
(Payroll)    9459 6046 6 Key Energy Services, Inc.    Wells Fargo Bank   
Deposit    4945 0525 38 Key Energy Mexico, LLC    Wells Fargo Bank    Deposit   
4121 7439 67 Key Energy Services, Inc.    Wells Fargo Bank    Disbursement
(Prepaid Cards)    4121 3519 28

SECURITIES ACCOUNTS

 

Account Holder

  

Name of

Financial Institution

  

Type of Account

  

Account Number

Key Energy Services, Inc.    Wells Fargo Securities, LLC    Investment    1AB2
6101 Key Energy Services, LLC   

Merrill Lynch, Pierce,

Fenner & Smith Inc.

   Investment (TL Proceeds and Priority Collateral Account)    5S501A74 Key
Energy Services, LLC    Bank of America, N.A.    Investment (TL Proceeds and
Priority Collateral Account)    426807



--------------------------------------------------------------------------------

SCHEDULE 9.1.15

to

Term Loan and Security Agreement

RESTRICTIVE AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.17

to

Term Loan and Security Agreement

NAMES AND CAPITAL STRUCTURE

 

1. The corporate names, jurisdictions of incorporation, and authorized and
issued Equity Interests of the Borrower and Subsidiary are as follows:

 

Name

  

Jurisdiction

  

Number and Class

of Authorized Equity Interests

  

Number and Class

of Issued Equity Interests

Key Energy Services, Inc.

   Maryland    200,000,000 shares of Common Stock, par value $.10 per share   
155,964,298 as of April 27, 2015

Key Energy Services, LLC

   Texas    Membership Interests    100%

Key Energy Mexico, LLC

   Delaware    Membership Interests    100%

Misr Key Energy Investments, LLC

   Delaware    Membership Interests    100%

Misr Key Energy Services, LLC

   Delaware    Membership Interests    100%

Key International, LLC

   Maryland    Membership Interests    100%

Key Energy Services (Mexico), LLC

   Delaware    Membership Interests    100%

KES Global Holdings, LLC

   Delaware    Membership Interests    100%

KES Mexico Holding Company, LLC

   Delaware    Membership Interests    100%

Key Energy Services Luxembourg I S.a r.l.

   Luxembourg    120,953 shares of Ordinary Stock, par value €1.00 per share   
100%

Key Energy Services Luxembourg II S.a r.l.

   Luxembourg    13,129 shares of Ordinary Stock, par value €1.00 per share   
100%

Key Energy Services Bahrain W.L.L.

   Kingdom of Bahrain    400 shares of Common Stock, par value BHD 50    400
Common Shares

Key Energy Services do Brasil – Servicos Petroliferos Ltda.

   Brazil    100 shares of Membership Quotas (Units), par value BRL $1.00    100
Membership Quotas (Units)

Key Cayman Ltd. 1

   Cayman Islands    1,000 shares of Ordinary Stock, par value US$0.01    1,000
Ordinary Shares

Key Cayman Ltd. 2

   Cayman Islands    1,000 shares of Ordinary Stock, par value US$0.01    1,000
Ordinary Shares



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Number and Class

of Authorized Equity Interests

  

Number and Class

of Issued Equity Interests

Wilayat Key Energy L.L.C.

   Sultanate of Oman    260,000 Ordinary Shares, par value RO 1.00    260,000
Ordinary Shares issued (130,000/130,000)

Canadian Key Energy Services, ULC

   Canada    2,204,100 shares of Common Stock, par value CAD$1.00    100 Common
Shares

Advanced Measurements Inc.

   Canada    2,204,100 shares of Class A Stock, par value CAD$1.00    2,204,100
Class A Shares

Key Energy Services de Mexico, S. de R.L. de C.V.

   Mexico    2 Membership Units of Serie “A”, par value MXN$1.00    2 Membership
Units

Recursos Omega, S. de R.L. de C.V.

   Mexico    2 Membership Units of Serie “A”, par value MXN$1.00    2 Membership
Units

Key Energy Services Cyprus Ltd.

   Republic of Cyrpus    10,000 shares of Ordinary Stock, par value €1.00   
6,210 shares

Geostream Services Group LLC

   Russian Federation    Membership Interests; no interests authorized or issued
   100%

Geostream Drilling LLC

   Russian Federation    1 Membership Unit, par value RUB 10,000    100%

Leader LLC

   Russian Federation    1 Membership Unit, par value RUB 10,000    100%

GK Drilling Tools Leasing Company Ltd.

   Republic of Cyprus    40,004 shares of Ordinary Stock, par value of €1.00   
40,004 Ordinary Shares issued to Geostream Services Group LLC

Enconco CJSC

   Russian Fedration    1,000 shares of Ordinary Stock, par value RUB 8.40   
100%

Geostream Vostok LLC

   Russian Federation    100% Membership Interest    100%

 

2. The record holders of Equity Interests of the Borrower and Subsidiary are as
follows:

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

Key Energy Services, Inc.

  Common Stock   200,000,000   N/A

Key Energy Services, LLC

  Membership Interests   100%   Key Energy Services, Inc.

Key Energy Mexico, LLC

  Membership Interests   100%   Key Energy Services, Inc.

Misr Key Energy Investments, LLC

  Membership Interests   100%   Key Energy Services, Inc.

Misr Key Energy Services, LLC

  Membership Interests   100%   Key Energy Services, Inc.

Key International, LLC

  Membership Interests   100%   Key Energy Services, Inc.



--------------------------------------------------------------------------------

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

Key Energy Services (Mexico), LLC

  Membership Interests   100%   Key Energy Services Luxembourg II S. à r.l.

KES Global Holdings, LLC

  Membership Interests   100%   Key Energy Services Luxembourg II S. à r.l.

KES Mexico Holding Company, LLC

  Membership Interests   100%   Key Energy Services Luxembourg II S. à r.l.

Key Energy Services Luxembourg I S.a r.l.

  Ordinary   100%   Key Energy Services, Inc.

Key Energy Services Luxembourg II S.a r.l.

  Ordinary   100%   Key Energy Services Luxembourg I S.a r.l.

Key Energy Services Bahrain W.L.L.

  Common Stock   50%   Key Energy Services Luxembourg I S.a r.l.

Key Energy Services Bahrain W.L.L.

  Common Stock   50%   Key Energy Services Luxembourg II S.a r.l.

Key Energy Services do Brasil – Servicos Petroliferos Ltda.

  Membership Quotas   99   Key Energy Services Luxembourg II S.a r.l.

Key Energy Services do Brasil – Servicos Petroliferos Ltda.

  Membership Quotas   1   Key Energy Services, LLC

Key Cayman Ltd. 1

  Ordinary Stock   1000   Misr Key Energy Services, LLC

Key Cayman Ltd. 2

  Ordinary Stock   1000   Misr Key Energy Investments, LLC

Wilayat Key Energy L.L.C.

  Wilayat Shares   50%   Wilayat Holding Company Limited L.L.C.

Wilayat Key Energy L.L.C.

  Key Shares   50%   Key Cayman Ltd. 1

Canadian Key Energy Services, ULC

  Common Stock   2,204,200   Key Energy Services Luxembourg II S.a r.l.

Advanced Measurements Inc.

  Series A Stock   2,204,100   Canadian Key Energy Services ULC

Key Energy Services de Mexico, S. de R.L. de C.V.

  Series “A” stock   99.99%   KES Mexico Holding Company, LLC

Key Energy Services de Mexico, S. de R.L. de C.V.

  Series “A” stock   .01%   Key Energy Services (Mexico), LLC

Recursos Omega, S. de R.L. de C.V.

  Series “A” stock   99.97%   KES Mexico Holding Company, LLC

Recursos Omega, S. de R.L. de C.V.

  Series “A” stock   .03%   Key Energy Services (Mexico), LLC

Key Energy Services Cyprus Ltd.

  Ordinary Stock   6,210   Key Energy Services Luxembourg II S.a r.l.

Geostream Services Group LLC

  Membership Interests   50%   Key Energy Services Luxembourg II S.a r.l.

Geostream Services Group LLC

  Membership Interests   50%   Key Energy Services Cyprus Ltd.

Geostream Drilling LLC

  Membership Interests   1   Geostream Services Group LLC



--------------------------------------------------------------------------------

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

Leader LLC

  Membership Interests   100%   Geostream Services Group LLC

GK Drilling Tools Leasing Company Ltd.

  Ordinary Stock   40,004   Geostream Services Group LLC

Enconco CJSC

  Uncertificated   100%   Geostream Services Group LLC

Geostream Vostok LLC

  Membership Interests   100%   Geostream Services Group LLC

 

3. All agreements binding on holders of Equity Interests of Borrower and
Subsidiaries with respect to such interests are as follows:

First Amended and Restated Shareholders Agreement dated as of February 22, 2012
between Wilayat Holding Company Limited L.L.C. and Key Cayment Ltd. 1 in
relation to Wilayat Key Energy L.L.C.

 

4. In the five years preceding the Closing Date, no Borrower or Restricted
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination, except:

 

(a) Mergers.

 

Name

 

Date of Change

 

Description of Change

Key Energy Services, LLC   December 21, 2010   Surviving entity in merger with
Davis Energy Services, LLC Key Energy Services, LLC   December 21, 2010  
Surviving entity in merger with QCP Energy Services, LLC Key Energy Services,
LLC   December 21, 2010   Surviving entity in merger with Swan Energy Services,
LLC Key Energy Services, LLC   December 21, 2010   Surviving entity in merger
with Davis Coiled Tubing Services, LLC Key Energy Services, LLC   December 21,
2010   Surviving entity in merger with Shelby Saltwater Systems LLC Key Energy
Services, LLC   December 21, 2010   Surviving entity in merger with DOS GP, LLC
Key Energy Services, LLC   December 21, 2010   Surviving entity in merger with
Davis Oilfield Services, LP Key Energy Services, LLC   December 21, 2010  
Surviving entity in merger with Davis Vacuum Services, L.P. Key Energy Services,
LLC   December 21, 2010   Surviving entity in merger with Four Star Disposal LP
Key Energy Services, LLC   December 21, 2010   Surviving entity in merger with
QCP Construction, LLC Key Energy Services, LLC   December 21, 2010   Surviving
entity in merger with QCP Precision, LLC



--------------------------------------------------------------------------------

Name

 

Date of Change

 

Description of Change

Key Energy Services, LLC   December 21, 2010   Surviving entity in merger with
SOS GP, LLC Key Energy Services, LLC   December 21, 2010   Surviving entity in
merger with Swan Drilling, LP Key Energy Services, LLC   December 21, 2010  
Surviving entity in merger with Swan Oilfield Services, LP Key Energy Services,
LLC   December 28, 2010   Surviving entity in merger with Key Energy Pressure
Pumping Services, LLC Key Energy Services, LLC   December 28, 2010   Surviving
entity in merger with Key Energy Fishing & Rental Services, LLC Key Energy
Services, LLC   December 28, 2010   Surviving entity in merger with Key Energy
Shared Services, LLC Key Energy Services, LLC   December 28, 2010   Surviving
entity in merger with Key Electric Wireline Services, LLC Key Energy Services,
LLC   December 28, 2010   Surviving entity in merger with Key Energy Services
Russia, LLC Key Energy Services, LLC   December 28, 2010   Surviving entity in
merger with Odessa Exploration Incorporated Key Energy Services, LLC   December
28, 2010   Surviving entity in merger with Unitrack Services Holding, Inc. Key
Energy Services, LLC   December 28, 2010   Surviving entity in merger with
Enhanced Oilfield Technologies, LLC Key Energy Services, LLC   September 29,
2011   Surviving entity in merger with Edge Oilfield Services, L.L.C. Key Energy
Services, LLC   December 20, 2011   Surviving entity in merger with Summit
Oilfield Services, L.L.C. Key Energy Services, LLC   December 27, 2012  
Surviving entity in merger with Key Marine Services, LLC Key Energy Services,
LLC   December 27, 2012   Surviving entity in merger with Key Energy Services
California, Inc. Key Energy Services, LLC   December 27, 2012   Surviving entity
in merger with Key Energy Drilling, Inc.

 

(b) Acquisitions.

 

Name

  

Date of Acquisition

 

Description

Key Energy Pressure Pumping Services, LLC (merged into Key Energy Services, LLC)
   June 1, 2010   Asset Purchase of Express Energy Services CT, L.P., Express
Energy Services Operating, L.P. Key Energy Services, LLC    June 1, 2010   Asset
Purchase of Granbury Thompson Group, LLC Key Energy Services, Inc. and Key
Energy Services, LLC    September 30, 2010   Stock Purchase of OFS Holdings, LLC
and OFS Energy Services, LLC Key Energy Services, LLC    November 15, 2010  
Asset Purchase of Five J.A.B. Rig Services, LLC, Five J.A.B. Oilfield
Construction Services, LLC, Five J.A.B. Hauling Services, LLC and Five J.A.B.
Vacuum Services, LLC Key Energy Services, LLC    December 15, 2010   Stock
Purchase of Enhanced Oilfield Technologies, LLC Key Energy Services, LLC   
January 11, 2011   Asset Purchase of Equity Energy Company Key Energy Services,
LLC    February 24, 2011   Asset Purchase of Bandera SWD, Ltd. and Bandera
Exploration Company, Inc.



--------------------------------------------------------------------------------

Name

  

Date of Acquisition

 

Description

Key Energy Services, Inc.    August 5, 2011   Merger Acquisition and Edge
Oilfield Services, L.L.C. and Summit Oilfield Services, L.L.C. Key Energy
Services, LLC    March 30, 2012   Asset Purchase of Trilogy Operating, Inc.



--------------------------------------------------------------------------------

SCHEDULE 9.1.18

to

Term Loan and Security Agreement

LOCATIONS OF OFFICES

 

Entity

 

Organizational Identification Number

 

Principal Place of Business

 

Chief Executive Office Address

Key Energy Services, Inc.   D00752055   1301 McKinney Street, Suite 1800,
Houston, TX 77010   1301 McKinney Street, Suite 1800, Houston, TX 77010 Key
Energy Services, LLC   800750440   1301 McKinney Street, Suite 1800, Houston, TX
77010   1301 McKinney Street, Suite 1800, Houston, TX 77010 Key Energy Mexico,
LLC   4572298   1301 McKinney Street, Suite 1800, Houston, TX 77010   1301
McKinney Street, Suite 1800, Houston, TX 77010



--------------------------------------------------------------------------------

SCHEDULE 9.1.20

to

Term Loan and Security Agreement

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1. Borrower’s and Restricted Subsidiaries’ patents:

 

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

United States   Automated Oil Rig Servicing System   Key Energy Services, LLC  
Granted   5,988,299   23-Nov-1999 United States   Automated Oil Rig Servicing
System   Key Energy Services, LLC   Granted   5,711,382   27-Jan-1998 United
States   Remotely Accessible Mobile Repair Unit For Wells   Key Energy Services,
LLC   Granted   6,079,490   27-Jun-2000 United States   Oil recovery method  
Key Energy Services, LLC   Granted   6,164,493   26-Dec-2000 United States   Oil
Recovery System And Apparatus   Key Energy Services, LLC   Granted   6,168,054  
02-Jan-2001 United States   Method Of Ensuring That Well Tubing Was Properly
Stretched   Key Energy Services, LLC   Granted   6,209,639   03-Apr-2001 United
States   Method of distinguishing between installing different sucker rods   Key
Energy Services, LLC   Granted   6,213,207   10-Apr-2001 United States  
Torque-Turn System For A Three-Element Sucker Rod Joint   Key Energy Services,
LLC   Granted   6,212,763   11-Jan-2005 United States   Method Of Recording A
Cross-Load On A Mobile Repair Unit For A Well   Key Energy Services, LLC  
Granted   6,241,020   05-Jun-2001 United States   Method of distinguishing the
raising and lowering of tubing and sucker rods   Key Energy Services, LLC  
Granted   6,253,849   03-Jul-2001 United States   Engine speed control for hoist
and tongs   Key Energy Services, LLC   Granted   6,276,449   21-Aug-2001 United
States   Oil Well Servicing System   Key Energy Services, LLC   Granted  
6,377,189   23-Apr-2002 United States   Sucker Rod Tool   Key Energy Services,
LLC   Granted   6,374,706   23-Apr-2002 United States   Method Of Monitoring
Pumping Operations Of A Service Vehicle At A Well Site   Key Energy Services,
LLC   Granted   6,578,634   17-Jun-2003 United States   Method Of Monitoring
Operations Of Multiple Service Vehicles At A Well Site   Key Energy Services,
LLC   Granted   6,728,638   27-Apr-2004 United States   Tongs Monitor With
Learning Mode   Key Energy Services, LLC   Granted   6,758,095   06-Jul-2004
United States   Method Of Managing A Well File Record At A Well Site   Key
Energy Services, LLC   Granted   6,826,492   30-Nov-2004



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

United States   Mechanical Multiplier For A Strain Gage On A Derrick   Key
Energy Services, LLC   Granted   6,898,983   31-May-2005 United States   Engine
Speed Limiter For A Hoist   Key Energy Services, LLC   Granted   7,004,456  
28-Feb-2006 United States   Servicing System For Wells   Key Energy Services,
LLC   Granted   7,006,009   28-Feb-2006 United States   Activity Data Capture
System For A Well Service Vehicle   Key Energy Services, LLC   Granted  
7,006,920   28-Feb-2006 United States   Ergonomics Safety Warning Device And
Method To Prevent Clutch Burning   Key Energy Services, LLC   Granted  
7,029,422   18-Apr-2006 United States   Method Of Monitoring Service Operations
Of A Service Vehicle At A Well Site   Key Energy Services, LLC   Granted  
7,064,677   20-Jun-2006 United States   Safemode Operating System For A Drilling
Or Service Rig   Key Energy Services, LLC   Granted   7,114,577   03-Oct-2006
United States   Inventory Counter For Oil And Gas Wells   Key Energy Services,
LLC   Granted   7,221,155   22-May-2007 United States   System For Assuring
Engagement Of A Hydromatic Brake On A Drilling Or Well Service Rig   Key Energy
Services, LLC   Granted   7,226,037   05-Jun-2007 United States   Warning Device
And Method To Prevent Clutch Burning   Key Energy Services, LLC   Granted  
7,228,899   12-Jun-2007 United States   Method And System For Evaluating Weight
Data From A Service Rig   Key Energy Services, LLC   Granted   7,359,801  
15-Apr-2008 United States   Pipe Handling Apparatus   Key Energy Services, LLC  
Granted   6,533,519   18-Mar-2003 United States   Pipe Handling Apparatus   Key
Energy Services, LLC   Granted   6,719,515   13-Apr-2004 United States   Pipe
Handling Apparatus   Key Energy Services, LLC   Granted   6,969,223  
29-Nov-2005 United States   Multiple Sensor For Preventing A Crown-Block
Incursion On An Oil Well Rig   Key Energy Services, LLC   Granted   7,461,830  
09-Dec-2008 United States   Brake System For A Well Service Or Drilling Hoist  
Key Energy Services, LLC   Granted   7,513,338   07-Apr-2009 United States  
Method And System For Displaying Scanning Data For Oil Well Tubing Based On
Scanning Speed   Key Energy Services, LLC   Granted   7,518,526   14-Apr-2009
United States   Method For Determining Block Properties Of A Service Rig By
Evaluating Rig Data   Key Energy Services, LLC   Granted   7,519,475  
14-Apr-2009 United States   Method And System For Setting And Analyzing Tubing
Target Pressures For Tongs   Key Energy Services, LLC   Granted   7,519,508  
14-Apr-2009 United States   Method And System For Interpreting Tubing Data   Key
Energy Services, LLC   Granted   7,571,054   04-Aug-2009



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

United States   Method And System For Scanning Tubing   Key Energy Services, LLC
  Granted   7,588,083   15-Sep-2009 United States   Method And System For
Evaluating Rod Breakout Based On Tong Pressure Data   Key Energy Services, LLC  
Granted   7,631,563   15-Dec-2009 United States   Method And System For
Evaluating And Displaying Depth Data   Key Energy Services, LLC   Granted  
7,672,785   02-Mar-2010 United States   Method And System For Evaluating Weight
Data From A Service Rig   Key Energy Services, LLC   Granted   7,657,376  
02-Feb-2010 United States   Method Of Treating Oil And Gas Wells   Key Energy
Services, LLC   Granted   7,066,266   27-Jun-2006 United States   Method Of
Pumping An “In-The-Formation” Diverting Agent In A Lateral Section Of An Oil And
Gas Well   Key Energy Services, LLC   Granted   7,273,104   25-Sep-2007 United
States   Method And System For Calibrating A Tube Scanner   Key Energy Services,
LLC   Granted   7,788,054   31-Aug-2010 United States   Method and System for
Governing Block Speed   Key Energy Services, LLC   Granted   7,793,918  
14-Sep-2010 United States   Method and System for Controlling a Well Service Rig
Based on Load Data   Key Energy Services, LLC   Granted   7,917,293  
29-Mar-2011 United States   Method And System For Automatically Setting,
Adjusting, And Monitoring Load-Based Limits On A Well Service Rig   Key Energy
Services, LLC   Granted   8,589,036   19-Nov-2013 United States   Method and
System for Controlling Tongs Make-Up Speed and Evaluating and Controlling Torque
at the Tongs   Key Energy Services, LLC   Granted   8,590,401   26-Nov-2013
United States   Method and System for Monitoring the Efficiency and Health of a
Hydraulically Driven System   Key Energy Services, LLC   Granted   8,280,639  
02-Oct-2012 United States   Method And System For Controlling A Well Service Rig
Based On Load Data   Key Energy Services, LLC   Granted   8,280,636  
02-Oct-2012 United States   Anchor Assembly And Method Of Installing Anchors  
Key Energy Services, LLC   Granted   8,684,096   01-Apr-2014 United States  
Hydraulic Setting Assembly   Key Energy Services, LLC   Granted   8,453,729  
04-Jun-2013 United States   Method And System For Evaluating Sensor Data From A
Well Service Rig   Key Energy Services, LLC   Pending   13/283,473   Filed
27-Oct-2011 United States   Methods Of Mechanized And Automated Tripping Of Rods
And Tubulars   Key Energy Services, LLC   Pending   14/084,089   Filed
19-Nov-2013



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

United States   Mechanized And Automated Well Service Rig System   Key Energy
Services, LLC   Pending   14/083,978   Filed 19-Nov-2013 United States  
Mechanized And Automated Catwalk System   Key Energy Services, LLC   Pending  
14/084,017   Filed 19-Nov-2013 United States   Mechanized And Automated Well
Service Rig   Key Energy Services, LLC   Pending   14/083,996   Filed
19-Nov-2013 United States   Tong System For Tripping Rods And Tubulars   Key
Energy Services, LLC   Pending   14/084,040   Filed 19-Nov-2013 United States  
Rod And Tubular Racking System   Key Energy Services, LLC   Pending   14/084,206
  Filed 19-Nov-2013 United States   Method And System For Controlling Tongs
Make-Up Speed And Evaluating And Controlling Torque At The Tongs   Key Energy
Services, LLC   Granted   9,027,416   12-May-2015 United States   Methods and
Apparatus for Cementing Wells   Key Energy Services, LLC   Pending   13/506,277
  Awaiting Filing Application Publication United States   Pipe Handling
Apparatus   Key Energy Services, LLC   Pending   13/815,526   Filed 09-Mar-2013
Canada   A System For Assuring Engagement Of Hydromatic Brake On A Drilling Or
Well Service Rig   Key Energy Services, Inc.   Issued   2578027   25-Jan-2011
Mexico   A System For Assuring Engagement Of Hydromatic Brake On A Drilling Or
Well Service Rig   Key Energy Services, Inc.   Issued   264391   9-Feb-2009
Russia   A System For Assuring Engagement Of Hydromatic Brake On A Drilling Or
Well Service Rig   Key Energy Services, Inc.   Issued   2408524   10-Jan-2011
Canada   Safemode Operating System For A Drilling Or Service Rig   Key Energy
Services, Inc.   Issued   2557259   19-Oct-2010 Mexico   Safemode Operating
System For A Drilling Or Service Rig   Key Energy Services, Inc.   Issued  
269652   1-Sep-2009 Canada   Activity Data Capture System For A Well Service
Vehicle   Key Energy Services, Inc.   Issued   2540175   12-Apr-2011 Mexico  
Activity Data Capture System For A Well Service Vehicle   Key Energy Services,
Inc.   Issued   246446   14-Jun-2007 Russia   Activity Data Capture System For A
Well Service Vehicle   Key Energy Services, Inc.   Issued   2389871  
20-May-2010 Canada   Apparatus And Device For Minimizing Slippage On A Drum
Clutch   Key Energy Services, Inc.   Issued   2512325   23-Mar-2010 Mexico  
Apparatus And Device For Minimizing Slippage On A Drum Clutch   Key Energy
Services, Inc.   Issued   258093   23-Jun-2008



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

Canada   Warning Device To Prevent Clutch Burning On A Well Service Rig   Key
Energy Services, Inc.   Issued   2515315   23-Mar-2010 Mexico   Warning Device
To Prevent Clutch Burning On A Well Service Rig   Key Energy Services, Inc.  
Issued   257788   10-June-2008 Canada   Torque-Turns System For A Three-Element
Sucker Rod Joint   Key Energy Services, Inc.   Issued   2360238   11-Jan-2005
Canada   Remotely Accessible Mobile Repair Unit For Wells  

Key Energy Services, Inc.

Unitrak Services, L. P.

  Issued   2238998   15-Jan-2008 Canada   Remotely Accessible Mobile Repair Unit
For Wells   Key Energy Services, Inc.   Issued   2533832   20-Feb-2007 Canada  
Remotely Accessible Mobile Repair Unit For Wells   Key Energy Services, Inc.  
Issued   2533839   15-May-2007 Canada   Remotely Accessible Mobile Repair Unit
For Wells   Key Energy Services, Inc.   Issued   2533836   29-Jan-2008 Canada  
Remotely Accessible Mobile Repair Unit For Wells   Key Energy Services, Inc.  
Issued   2533843   20-Feb-2007 Canada   Engine Speed Control For Hoist And Tongs
  Key Energy Services, Inc.   Issued   2360235   9-Aug-2005 Canada   Oil Well
Servicing System   Key Energy Services, Inc.   Issued   2382231   26-Jul-2005
Canada   Tongs Monitor With Learning Mode  

Key Energy Services, Inc.

Unitrak Services, L. P.

  Issued   2397510   31-Jul-2007 Russia   Servicing System For Wells   Key
Energy Services, Inc.   Issued   2316052   27-Jan-2008 Canada   Servicing System
For Wells  

Key Energy Services, Inc.

Unitrak Services, L. P.

  Issued   2391914   19-Sep-2006 Mexico   Servicing System For Wells   Key
Energy Services, Inc.   Issued   255577   24-Mar-2008 Mexico   Crown Out Floor
Out System For A Well Service Rig   Key Energy Services, Inc.   Issued   258158
  24-Jun-2008 Russia   Crown Out Floor Out System For A Well Service Rig   Key
Energy Services, Inc.   Issued   2353568   27-Apr-2009 Canada   Engine Speed
Limiter For A Hoist   Key Energy Services, Inc.   Issued   2501255   4-Jan-2011
Mexico   Engine Speed Limiter For A Hoist   Key Energy Services, Inc.   Issued  
255633   26-Mar-2008 Russia   Engine Speed Limiter For A Hoist   Key Energy
Services, Inc.   Issued   2338050   10-November-2008 Canada   Sucker Rod Tool  
Key Energy Services, Inc.   Issued   2381549   2-Jan-2007



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

Canada   A Method Of Monitoring Pumping Operations Of A Service Vehicle At A
Well Site   Key Energy Services, Inc.   Issued   2382630   14-Mar-2006 Canada  
Brake System For A Well Service Or Drilling Hoist   Key Energy Services, Inc.  
Issued   2621552   15-May-2012 Mexico   Brake System For A Well Service Or
Drilling Hoist   Key Energy Services, Inc.   Issued   290100   12-Sep-2011
Russia   Brake System For A Well Service Or Drilling Hoist   Key Energy
Services, Inc.   Issued   2400419   27-Sep-2010 Canada   Method And System For
Calibrating A Tube Scanner   Key Energy Services, Inc.   Allowed   Pending  
Filed 26-Mar-2007 Mexico   Method And System For Calibrating A Tube Scanner  
Key Energy Services, Inc.   Issued   293462   9-Dec-2011 Canada   Method And
System For Evaluating And Displaying Depth Data   Key Energy Services, Inc.  
Pending   Pending   Filed 26-Mar-2007 Mexico   Method And System For Evaluating
And Displaying Depth Data   Key Energy Services, Inc.   Issued   283815  
9-Feb-2011 Mexico   Method And System For Interpreting Tubing Data   Key Energy
Services, Inc.   Issued   284942   23-Mar-2011 Mexico   Method And System For
Displaying Scanning Data For Oil Well Tubing Based On Scanning Speed   Key
Energy Services, Inc.   Issued   270310   23-Sep-2009 Mexico   Method And System
For Scanning Tubing   Key Energy Services, Inc.   Issued   283881   10-Feb-2011
Canada   Method For Determining Block Properties Of A Service Rig By Evaluating
Rig Data   Key Energy Services, Inc.   Issued   2621544   1-Oct-2013 Mexico  
Method For Determining Block Properties Of A Service Rig By Evaluating Rig Data
  Key Energy Services, Inc.   Issued   290101   12-Sep-2011 Russia   Method For
Determining Block Properties Of A Service Rig By Evaluating Rig Data   Key
Energy Services, Inc.   Issued   2412329   20-Feb-2011 Canada   Method And
System For Evaluating Weight Data From A Service Rig   Key Energy Services, Inc.
  Issued   2621546   27-Jan-2015 Canada   Method And System For Evaluating
Weight Data From A Service Rig   Key Energy Services, Inc.   Pending   Pending  
Filed 8-Sep-2006 Russia   Method And System For Evaluating Weight Data From A
Service Rig   Key Energy Services, Inc.   Issued   2408784   10-Jan-2011 Mexico
  Method And System For Evaluating Weight Data From A Service Rig   Key Energy
Services, Inc.   Pending   Pending   Filed 8-Sep-2006



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

Canada   Method And System For Setting And Analyzing Tubing Target Pressures For
Tongs   Key Energy Services, Inc.   Issued   2621592   10-Dec-2013 Mexico  
Method And System For Setting And Analyzing Tubing Target Pressures For Tongs  
Key Energy Services, Inc.   Issued   284221   17-Nov-2010 Russia   Method And
System For Setting And Analyzing Tubing Target Pressures For Tongs   Key Energy
Services, Inc.   Issued   2421324   20-Jun-2011 Canada   Method And System For
Governing Block Speed   Key Energy Services, Inc.   Issued   2639343  
1-Oct-2013 Mexico   Method And System For Governing Block Speed   Key Energy
Services, Inc.   Issued   296327   20-Feb-2012 Russia   Method And System For
Governing Block Speed   Key Energy Services, Inc.   Issued   2467947  
27-Nov-2012 Mexico   System For Controlling A Well Service Rig Based On Load
Data   Key Energy Services, Inc.   Issued   310799   24-Jun-2013 Canada   Method
And System For Controlling A Well Service Rig Based On Load Data   Key Energy
Services, Inc.   Allowed   Pending   Filed 2-Sep-2008 Canada   Method And System
For Controlling A Well Service Rig Based On Load Data   Key Energy Services,
Inc.   Allowed   Pending   Filed 2-Sep-2008 Mexico   Method And System For
Controlling A Well Service Rig Based On Load Data   Key Energy Services, Inc.  
Issued   290099   12-Sep-2011 Russia   Method And System For Controlling A Well
Service Rig Based On Load Data   Key Energy Services, Inc.   Issued   2445440  
20-Mar-2012 Canada   Method And System For Evaluating Rod Breakout Based On Tong
Pressure Data   Key Energy Services, Inc.   Pending   Pending   Filed 2-Sep-2008
Mexico   Method And System For Evaluating Rod Breakout Based On Tong Pressure
Data   Key Energy Services, Inc.   Issued   296326   20-Feb-2012 Russia   Method
And System For Evaluating Rod Breakout Based On Tong Pressure Data   Key Energy
Services, Inc.   Issued   2447255   10-Apr-2012 Canada   Method And System For
Controlling Tongs Make-Up Speed And Evaluating And Controlling Torque At The
Tongs   Key Energy Services, Inc.   Pending   Pending   Filed 27-Nov-2009 Canada
  Method And System For Monitoring The Efficiency And Health Of A Hydraulically
Driven System   Key Energy Services, Inc.   Pending   Pending   Filed
27-Nov-2009 Canada   Method And System For Automatically Setting, Adjusting, And
Monitoring Load-Based Limits On A Well Service Rig   Key Energy Services, LLC  
Pending   Pending   Filed 16-Jun-2011



--------------------------------------------------------------------------------

Country

 

Patent

 

Owner

 

Status in

Patent

Office

 

Registration

No.

 

Registration

Date

Mexico   Method And System For Automatically Setting, Adjusting, And Monitoring
Load-Based Limits On A Well Service Rig   Key Energy Services, LLC   Issued  
317306   21-Jan-2014 Russia   Method And System For Automatically Setting,
Adjusting, And Monitoring Load-Based Limits On A Well Service Rig   Key Energy
Services, LLC   Pending   Pending   Filed 16-Jun-2011 Canada   Method And System
For Evaluating Sensor Data From A Well Service Rig   Key Energy Services, LLC  
Pending   Pending   Filed 26-Oct-2011 Mexico   Method And System For Evaluating
Sensor Data From A Well Service Rig   Key Energy Services, LLC   Pending  
Pending   Filed 26-Oct-2011 Russia   Method And System For Evaluating Sensor
Data From A Well Service Rig   Key Energy Services, LLC   Published   Pending  
Filed 26-Oct-2011 Canada   Sandline Spooling Measurement And Control System  
Key Energy Services, LLC   Pending   Pending   Filed 4-Feb-2014 Wipo   Sandline
Spooling Measurement And Control System   Key Energy Services, LLC   Published  
Pending   Filed 4-Feb-2014 Canada   Mechanized And Automated Well Service Rig
System   Key Energy Services, LLC   Pending   Pending   Filed 19-Nov-2013 Canada
  Mechanized And Automated Well Service Rig   Key Energy Services, LLC   Pending
  Pending   Filed 19-Nov-2013 Canada   Mechanized And Automated Catwalk System  
Key Energy Services, LLC   Pending   Pending   Filed 19-Nov-2013 Canada   Tong
System For Tripping Rods And Tubulars   Key Energy Services, LLC   Pending  
Pending   Filed 19-Nov-2013 Canada   Methods Of Mechanized And Automated
Tripping Of Rods And Tubulars   Key Energy Services, LLC   Pending   Pending  
Filed 19-Nov-2013 Canada   Rod And Tubular Racking System   Key Energy Services,
LLC   Pending   Pending   Filed 19-Nov-2013

 

2. Borrower’s and Restricted Subsidiaries’ trademarks:

 

Country

 

Trademark

 

Owner

 

Status in

Trademark

Office

 

Registration

No.

 

Registration

Date

United States   Key and Design   Key Energy Services, LLC   Registered   3239879
  08-May-2007 United States   Key and Design   Key Energy Services, LLC  
Registered   3239878   08-May-2007 United States   KEY ENERGY SERVICES   Key
Energy Services, LLC   Registered   2819710   02-Mar-2004 United States  
KEYVIEW   Key Energy Services, LLC   Registered   2796275   16-Dec-2003



--------------------------------------------------------------------------------

Country

 

Trademark

 

Owner

 

Status in

Trademark

Office

 

Registration

No.

 

Registration

Date

United States   KEY   Key Energy Services, LLC   Registered   2789908  
02-Dec-2003 United States   KEY ENERGY   Key Energy Services, LLC   Registered  
2823181   16-Mar-2004 United States   KEY   Key Energy Services, LLC  
Registered   2823179   16-Mar-2004 United States   HYDRA-WALK   Key Energy
Services, LLC   Registered   2812695   10-Feb- 2004 United States   SMARTTONG  
Key Energy Services, LLC   Registered   3833133   10-Aug-2010 United States  
ENHANCED OILFIELD TECHNOLOGIES   Key Energy Services, LLC   Registered   4276530
  15-Jan-2013 United States   ENHANCED OILFIELD TECHNOLOGIES   Key Energy
Services, LLC   Registered   4284132   29-Jan-2013 Canada   KEYVIEW   Key Energy
Services, Inc.   Registered   689858   15-Jun-2007 Mexico   KEYVIEW   Key Energy
Services, Inc.   Registered   843063   19-Jul-2004 Oman   KEYVIEW   Key Energy
Services, Inc.   Registered   52254   10-May-2009 Russia   KEYVIEW   Key Energy
Services, Inc.   Registered   387828   26-Aug-2009 Saudi Arabia   KEYVIEW   Key
Energy Services, Inc.   Registered   142504320   13-Jul-2005 Canada   KEY and
Design   Key Energy Services, Inc.   Registered   631136   26-Jan-2005 Egypt  
KEY and Design   Key Energy Services, Inc.   Pending   164628   Filed 7-Feb-2004
Egypt   KEY and Design   Key Energy Services, Inc.   Pending   164630   Filed
7-Feb-2004 Canada   KEY ENERGY   Key Energy Services, Inc.   Registered   638266
  25-Apr-2005 Egypt   KEY ENERGY   Key Energy Services, Inc.   Registered  
164633   13-Jun-2007 Egypt   KEY ENERGY   Key Energy Services, Inc.   Registered
  164634   26-Jun-2006 Egypt   KEY ENERGY   Key Energy Services, Inc.  
Registered   164635   4-Jun-2007 Egypt   KEY ENERGY   Key Energy Services, Inc.
  Registered   164636   22-Sep-2010 Egypt   KEY ENERGY   Key Energy Services,
Inc.   Registered   164637   19-Sep-2010 Mexico   KEY ENERGY   Key Energy
Services, Inc.   Registered   867620   22-Feb-2005 Mexico   KEY ENERGY   Key
Energy Services, Inc.   Registered   878073   26-Apr-2005



--------------------------------------------------------------------------------

Country

 

Trademark

 

Owner

 

Status in

Trademark

Office

 

Registration

No.

 

Registration

Date

Mexico   KEY ENERGY   Key Energy Services, Inc.   Registered   868730  
24-Feb-2005 Mexico   KEY ENERGY   Key Energy Services, Inc.   Registered  
887647   23-Jun-2005 Mexico   KEY ENERGY   Key Energy Services, Inc.  
Registered   867619   22-Feb-2005 Russia   KEY ENERGY   Key Energy Services,
Inc.   Registered   281780   3-Feb-2005 Egypt   KEY   Key Energy Services, Inc.
  Registered   164622   10-Oct-2006 Egypt   KEY   Key Energy Services, Inc.  
Pending   164623   Filed 7-Feb-2004 Egypt   KEY   Key Energy Services, Inc.  
Registered   164624   22-Sep-2010 Egypt   KEY   Key Energy Services, Inc.  
Registered   164625   19-Sep-2010 Egypt   KEY   Key Energy Services, Inc.  
Pending   164626   Filed 7-Feb-2004 Egypt   KEY   Key Energy Services, Inc.  
Published   164627   Filed 7-Feb-2004 Canada   KEY   Key Energy Services, Inc.  
Registered   631449   28-Jan-2005 Mexico   KEY   Key Energy Services, Inc.  
Registered   879970   29-Apr-2005 Mexico   KEY   Key Energy Services, Inc.  
Registered   899669   21-Sep-2005 Mexico   KEY   Key Energy Services, Inc.  
Registered   887648   28-Jun-2005 Mexico   KEY   Key Energy Services, Inc.  
Registered   863782   15-Dec-2004 Mexico   KEY   Key Energy Services, Inc.  
Registered   881314   13-May-2005 Russia   KEY   Key Energy Services, Inc.  
Registered   277471   29-Oct-2004 Mexico   NEW KEY ENERGY LOGO   Key Energy
Services, Inc.   Registered   924808   20-Mar-2006 Mexico   NEW KEY ENERGY LOGO
  Key Energy Services, Inc.   Registered   942065   30-Jun-2006 Mexico   NEW KEY
ENERGY LOGO   Key Energy Services, Inc.   Registered   918556   31-Jan-2006
Mexico   NEW KEY ENERGY LOGO   Key Energy Services, Inc.   Registered   941288  
29-Jun-2006 Mexico   NEW KEY ENERGY LOGO   Key Energy Services, Inc.  
Registered   972572   16-Feb-2007 Mexico   NEW KEY ENERGY LOGO   Key Energy
Services, Inc.   Pending   756552   Filed 15-Dec-2005 Mexico   NEW KEY ENERGY
LOGO (refiled)   Key Energy Services, Inc.   Registered   1078335   13-Jan-2009



--------------------------------------------------------------------------------

Country

 

Trademark

 

Owner

 

Status in

Trademark

Office

 

Registration

No.

 

Registration

Date

Canada   NEW KEY ENERGY LOGO   Key Energy Services, Inc.   Registered   675380  
20-Oct-2006 Oman   New Key Energy Logo   Key Energy Services, Inc.   Registered
  52255   16-Jan-2011 Oman   New Key Energy Logo   Key Energy Services, Inc.  
Registered   52256   10-May-2009 Oman   New Key Energy Logo   Key Energy
Services, Inc.   Registered   52257   10-May-2009 Oman   New Key Energy Logo  
Key Energy Services, Inc.   Registered   52258   10-May-2009 Oman   New Key
Energy Logo   Key Energy Services, Inc.   Registered   52259   10-May-2009 Oman
  New Key Energy Logo   Key Energy Services, Inc.   Registered   52260  
10-May-2009 Russia   New Key Energy Logo   Key Energy Services, Inc.  
Registered   382873   7-Jul-2009

 

3. Borrower’s and Restricted Subsidiaries’ copyrights:

None.

 

4. Borrower’s and Restricted Subsidiaries’ licenses (other than routine business
licenses, authorizing them to transact business in local jurisdictions):

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.23

to

Term Loan and Security Agreement

HEDGING AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.24(A)

to

Term Loan and Security Agreement

FILING OFFICES

 

Entity

  

Filing Office

Key Energy Services, Inc.    Maryland Department of Assessments and Taxation Key
Energy Services, LLC    Texas Secretary of State Key Energy Mexico, LLC   
Delaware Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 10.1.20

to

Term Loan and Security Agreement

POST-CLOSING UNDERTAKINGS

Borrower will, and will cause each other Obligor to, as expeditiously as
reasonably possible, but in no event later than the number of days after the
Closing Date applicable to each item set forth below (as any such period may be
extended by Agent in its sole discretion), provide the items or perform the
actions listed below to the extent not provided or performed on or prior to the
Closing Date (or waived by the Agent in its sole discretion):

 

1. Within 45 days after the Closing Date, the Borrower shall cause Key Energy
Services (Mexico) LLC (a) to be merged with and into Key Energy Services LLC
with Key Energy Services LLC as the survivor or (b) to become (i) a direct
subsidiary of the Borrower or another Obligor and (ii) a Guarantor pursuant to
Section 10.1.13.

 

2. Within 90 days after the Closing Date, the Borrower shall deliver each of the
following, in each case in form and substance reasonably acceptable to the
Agent:

 

  a. Mortgages. A Mortgage encumbering each fee-owned parcel of Real Estate
owned by an Obligor not constituting Excluded Property in favor of the Agent,
for the benefit of the Secured Parties, duly executed and acknowledged by each
Obligor that is the owner of or holder of any interest in such Real Estate, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Real Estate is situated, together with
such certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
Applicable Law, and such financing statements and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Agent.

 

  b. Title Insurance Policies. With respect to the Real Estate to be mortgaged
pursuant to paragraph a above, a mortgagee title policy (or binder therefor) in
form and substance reasonably acceptable to the Agent and including such
reinsurance arrangements and such endorsements as shall be customary and
reasonably acceptable to the Agent insuring the Lien of such Mortgage as a valid
first mortgage Lien on the Mortgaged Property and fixtures described therein,
subject to those exceptions to title as are reasonably acceptable to Agent,
having a value not in excess of the fair market value of such Real Estate
covering Agent’s interest under the Mortgage, by an insurer reasonably
acceptable to Agent (the “Title Company”), which must be fully paid on such
effective date.

 

  c. Surveys. A current, as-built survey of the Real Estate to be mortgaged
pursuant to paragraph a above containing a metes-and-bounds property description
(or other description satisfactory to the Title Company) and certified by a
licensed surveyor reasonably acceptable to Agent; provided, however, that a
survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Agent and the Title Company and (y) the Title Company removes the
standard survey exception and provides reasonable and customary survey related
endorsements and other coverages in the applicable title insurance policy.

 

  d. Flood Determinations. A completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to the Real
Estate to be mortgaged pursuant to paragraph a above (and, if such Real Estate
is located in a special flood hazard area, an acknowledged notice to Obligor and
flood insurance by an insurer reasonably acceptable to Agent).



--------------------------------------------------------------------------------

  e. Environmental Assessment. With respect to the Real Estate to be mortgaged
pursuant to paragraph a above, a Phase I environmental assessment, prepared by
environmental engineers reasonably acceptable to Agent, and such other reports,
certificates, studies or data as Agent may reasonably require in light of the
environmental risks regarding such Real Estate.

 

  f. Appraisal. A current appraisal of the Real Estate to be mortgaged pursuant
to paragraph a above, prepared by an appraiser reasonably acceptable to Agent.

 

  g. Consents. With respect to the Real Estate to be mortgaged pursuant to
paragraph a above in which any other Person may have an interest, such
assignments of leases, estoppel letters, attornment agreements, consents,
approvals, amendments, supplements, affidavits, waivers and releases as Agent
may reasonably require in order to grant and to perfect the Liens contemplated
by the Mortgage to be delivered pursuant to paragraph a above with respect to
such Real Estate.

 

  h. Affidavits and Other Information. With respect to the Real Estate to be
mortgaged pursuant to paragraph a above, such customary affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the insurance policies and
endorsements contemplated above, in each case in form and substance reasonably
acceptable to Borrower.

 

  i. Opinions. Customary written opinions, addressed to the Agent and the
Secured Parties, of local counsel to the Obligors in each jurisdiction (i) where
Real Estate to be mortgaged pursuant to paragraph a above is located and
(ii) where the applicable Obligor granting the Mortgage to be delivered pursuant
to paragraph a above on said Real Estate is organized, regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable Obligor, and such other
matters as may be reasonably requested by the Agent.

 

  j. Real Property Collateral Fees and Expenses. Evidence reasonably acceptable
to the Agent of payment (or arrangement reasonably satisfactory to the Agent for
the payment) of all title and lien searches and examination charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages to be delivered pursuant to paragraph a above.

 

3. Within 90 days of the Closing Date, with respect to each Specified Vehicle
owned by an Obligor and each other Vehicle owned by an Obligor not constituting
Excluded Property, the applicable Obligor shall record the Agent as the first
lien security holder with the relevant state department of motor vehicles on the
certificate of title for such Vehicle or Specified Vehicle.

 

4. Within 30 days of the Closing Date, the Borrower shall deliver, endorsements
to the insurance policies of the Obligors or other evidence in form and
substance reasonably acceptable to the Agent to the effect that (i) the Agent is
a lenders loss payee under the property insurance policies of the Obligors and
(ii) the Agent and the Lenders are additional insureds under the liability
insurance policies of the Obligors.

 

5. Within 30 days after the Closing Date, the Borrower shall deliver a Lien
Waiver with respect to the Real Estate located at 1301 McKinney Street, Suite
1800, Houston, TX 77010 signed by the landlord of such Real Estate, in
substantially the form of the Lien Waiver previously requested by the Agent with
such changes thereto as are reasonably acceptable to the Agent.



--------------------------------------------------------------------------------

6. Within 15 days after the Closing Date, the Borrower shall deliver the
originals of the documents listed as items ##6, 7, 8, 9, 11, 14, 15, 16 and 17
of Schedule 10.2.4 and the originals of the existing related endorsements or
assignments.

 

7. Within 30 days after the Closing Date, the Borrower shall deliver the
originals of the amended and restated documents listed as items ##12 and 13 of
Schedule 10.2.4 and the originals of the related endorsements or assignments,
each in form and substance reasonably acceptable to the Agent.

 

8. Within 5 days after the Closing Date, the Borrower shall deliver a Securities
Account Control Agreement with respect to Account no. 1AB26101 maintained at
Wells Fargo Securities, LLC signed by Wells Fargo Securities, LLC, in the form
previously agreed to.



--------------------------------------------------------------------------------

SCHEDULE 10.2.1(l)

to

Term Loan and Security Agreement

CLOSING DATE BORROWED MONEY

Borrowed Money under that certain unsecured Performance Letter of Credit
Facility dated as of November 7, 2013 between HSBC Bank USA, National
Association, as the Bank and Letter of Credit issuer, and Key Energy Services,
Inc.



--------------------------------------------------------------------------------

SCHEDULE 10.2.4

to

Term Loan and Security Agreement

INVESTMENTS

 

1. 100% of issued and outstanding membership interests of Key International,
LLC, a Maryland limited liability company, membership interests owned by Key
Energy Services, Inc.

 

2. 100% of issued and outstanding membership interests of Misr Key Energy
Investments, LLC, a Delaware limited liability company, membership interests
owned by Key Energy Services, Inc.

 

3. 100% of issued and outstanding membership interests of Misr Key Energy
Services, LLC, a Delaware limited liability company, membership interests owned
by Key Energy Services, Inc.

 

4. 100% of issued and outstanding shares of Key Energy Services Luxembourg I S.
à r.l., a Luxembourg Société à Responsibilité Limitée, shares owned by Key
Energy Services, Inc.

 

5. 1% of the issued and outstanding shares of Key Energy Services DO Brasil –
Services Petroliferos Ltda, a limited liability company duly registered in
Brazil, shares owned Key Energy Services, LLC.

 

6. Intercompany Note dated January 1, 2008, between Key Energy Services, Inc.,
as Payee, and Advanced Measurements, Inc., as Maker, in the amount of Five
Million and No/100 U.S. Dollars ($5,000,000.00), subject to interest at the
Federal Short-Term Rate plus Twenty (20) Basis Points per annum on the unpaid
principal balance. The total balance due as of April 30, 2015 is Three Million
Two Hundred Eighty One Thousand Two Hundred Nineteen and 28/100 U.S. Dollars
($3,281,219.28).

 

7. Secured Promissory Note dated January 17, 2010, between Key Energy Services,
LLC (formerly Key Energy Services Pressure Pumping Services, LLC, merged with
and into Key Energy Services, LLC effective 31 December 2010), as Lender, and GK
Drilling Tools Leasing Company, as Borrower, in the amount of Five Million Five
Hundred Seven Thousand Three Hundred Seventy Four and No/100 U.S. Dollars
($5,507,374.00), subject to interest at Three Percent (3.0%) per annum on the
unpaid principal balance. The total balance due as of April 30, 2015 is Five
Million One Hundred Eighty Seven Thousand Five Hundred Seventy Six and 71/100
U.S. Dollars ($5,187,576.71).

 

8. Secured Promissory Note dated April 10, 2010, between Key Energy Services,
LLC, as Lender, and GK Drilling Tools Leasing Company, as Borrower, in the
amount of Five Million Eighteen Thousand Six Hundred Twenty Five and No/100 U.S.
Dollars ($5,018,625.00), subject to interest at Three Percent (3.0%) per annum
on the unpaid principal balance. The total balance due as of April 30, 2015 is
Five Million Eight Hundred Fifty Two Thousand Five Hundred Sixty Two and 19/100
U.S. Dollars ($5,852,562.19).

 

9. Intercompany Note dated February 1, 2012, between Key Energy Services, LLC,
as Payee, and Key Energy Services de Mexico, S. de R.L. de C.V., as Maker, in
the amount of Sixty Three Million Four Hundred Thirty Five Thousand Twenty Two
and No/100 U.S. Dollars ($63,435,022.00), subject to interest at Three and Three
Quarter Percent (3.75%) per annum on the unpaid principal balance. The total
balance due as of April 30, 2015 is Nine Million Three Thousand Three Hundred
Sixty Four and 64/100 U.S. Dollars ($9,003,364.64).



--------------------------------------------------------------------------------

10. Loan Agreement dated April 12, 2012, between Key Energy Services, LLC, as
Lender, and Geostream Services Group, as Borrower, in the amount of Seven
Hundred Thousand and No/100 U.S. Dollars ($700,000.00), subject to interest at
Three Percent (3.0%) per annum on the unpaid principal balance. The total
balance due as of April 30, 2015 is Seven Hundred Sixty Seven Thousand Nine
Hundred Forty One and 65/100 U.S. Dollars ($767,941.65).

 

11. Intercompany Note dated October 17, 2012, between Key Energy Services, LLC,
as Payee, and Key Energy Services de Mexico, S. de R.L. de C.V., as Maker, in
the amount of Twenty Million and No/100 U.S. Dollars ($20,000,000.00), subject
to interest at Three and Three Quarter Percent (3.75%) per annum on the unpaid
principal balance. The total balance due as of April 30, 2015 is Seventeen
Million Two Hundred Ninety Eight Thousand Five Hundred Six and 59/100 U.S.
Dollars ($17,298,506.59).

 

12. Secured Promissory Note dated March 11, 2013, between Key Energy Services,
LLC, as Lender, and GK Drilling Tools Leasing Company, as Borrower, in the
amount of Six Hundred Thousand and No/100 U.S. Dollars ($600,000.00), subject to
interest at Three Percent (3.0%) per annum on the unpaid principal balance. The
total balance due as of April 30, 2015 is Six Hundred Forty Thousand Two Hundred
Twenty Eight and 91/100 U.S. Dollars ($640,228.91).

 

13. Secured Promissory Note dated March 28, 2013, between Key Energy Services,
LLC, as Lender, and GK Drilling Tools Leasing Company, as Borrower, in the
amount of Six Hundred Thousand and No/100 U.S. Dollars ($600,000.00), subject to
interest at Three Percent (3.0%) per annum on the unpaid principal balance. The
total balance due as of April 30, 2015 is Six Hundred Thirty Nine Thousand Three
Hundred Thirty Five and 87/100 U.S. Dollars ($639,335.87).

 

14. Amended and Restated Promissory Note dated March 17, 2014, between Key
Energy Services, Inc., as Holder, and Servicios Petroleros Argentina BV, as
Borrower, in the amount of Three Million Eight Hundred Thousand One and 00/100
U.S. Dollars ($3,800,001.00). The total balance due as of April 30, 2015 is
Eight Hundred Four Thousand Eight Hundred Seventy Six and 12/100 U.S. Dollars
($804,876.12).

 

15. Amended and Restated Promissory Note dated March 14, 2014, between Key
Energy Services, Inc., as Holder, and Servicios Petroleros Argentina BV, as
Borrower, in the amount of Three Million Eight Hundred Sixty Five Thousand One
Hundred Sixty Nine and 75/100 U.S. Dollars ($3,865,169.75). The total balance
due as of April 30, 2015 is Two Million Eight Hundred Two Thousand Two Hundred
Forty Eight and 07/100 U.S. Dollars ($2,802,248.07).

 

16. Amended and Restated Promissory Note dated March 14, 2014, between Key
Energy Services, LLC, as Holder, and Servicios Petroleros Argentina BV, as
Borrower, in the amount of One Hundred Thirty Four Thousand Eight Hundred Thirty
and 25/100 U.S. Dollars ($134,830.25). The total balance due as of April 30,
2015 is Ninety Seven Thousand Seven Hundred Fifty One and 93/100 U.S. Dollars
($97,751.93).

 

17. Intercompany Note dated May 27, 2015, between Key energy Services, LLC as
Payee, and Key Energy Services de Mexico, S. de R.L. de C.V., as Maker, in the
amount of Fifteen Million and No/100 U.S. Dollars ($15,000,000.00), subject to
interest at Three and Three Quarter Percent (3.75%) per annum on the unpaid
principal balance.